[exhibit101elssecondamend001.jpg]
Loan Number: 6023ZMC Exhibit 10.1 SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of October 27, 2017 by and among MHC OPERATING LIMITED PARTNERSHIP, as
Borrower, EQUITY LIFESTYLE PROPERTIES, INC., as Parent, THE FINANCIAL
INSTITUTIONS PARTY HERETO AND THEIR ASSIGNEES UNDER SECTION 12.5., as Lenders,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, WELLS FARGO
SECURITIES, LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint
Lead Arrangers and Joint Bookrunners, BANK OF AMERICA, N.A., as Syndication
Agent, and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend002.jpg]
TABLE OF CONTENTS Article I. Definitions
.............................................................................................................
1 Section 1.1. Definitions.
..........................................................................................
1 Section 1.2. General; References to Central time.
.................................................. 29 Section 1.3. Financial
Attributes of Non-Wholly Owned Subsidiaries ................... 30 Article II.
Credit Facility
.......................................................................................................
30 Section 2.1. Revolving Loans.
................................................................................
30 Section 2.2. Term Loans.
........................................................................................
31 Section 2.3. Letters of Credit
..................................................................................
31 Section 2.4. Swingline Loans.
.................................................................................
36 Section 2.5. Rates and Payment of Interest on Loans
............................................. 38 Section 2.6. Number of Interest
Periods. ................................................................ 39
Section 2.7. Repayment of Loans.
.......................................................................... 39
Section 2.8. Prepayments.
.......................................................................................
39 Section 2.9. Continuation.
.......................................................................................
40 Section 2.10. Conversion.
.......................................................................................
40 Section 2.11. Notes
.................................................................................................
41 Section 2.12. Voluntary Reductions of the Revolving Commitment
...................... 41 Section 2.13. Extension of Revolving Termination Date.
....................................... 42 Section 2.14. Expiration Date of
Letters of Credit Past Commitment Termination.
................................................................................................
42 Section 2.15. Amount Limitations.
......................................................................... 42
Section 2.16. Increase in Revolving Commitments and Additional Term Loans... 43
Section 2.17. Funds Transfer Disbursements.
......................................................... 44 Section 2.18.
Reallocations on Effective Date.
....................................................... 44 Article III.
Payments, Fees and Other General
Provisions.................................................... 45 Section 3.1.
Payments.
............................................................................................
45 Section 3.2. Pro Rata Treatment
............................................................................. 46
Section 3.3. Sharing of Payments, Etc.
................................................................... 47 Section
3.4. Several Obligations.
............................................................................ 47
Section 3.5. Fees.
....................................................................................................
47 Section 3.6. Computations.
.....................................................................................
48 Section 3.7. Usury
...................................................................................................
48 Section 3.8. Statements of Account
........................................................................ 49
Section 3.9. Defaulting Lenders
..............................................................................
49 Section 3.10. Taxes
.................................................................................................
52 Article IV. Yield Protection, Etc
...........................................................................................
56 Section 4.1. Additional Costs; Capital Adequacy
................................................... 56 Section 4.2. Suspension
of LIBOR Loans. ............................................................. 58
Section 4.3. Illegality
..............................................................................................
58 Section 4.4.
Compensation......................................................................................
58 Section 4.5. Treatment of Affected Loans
.............................................................. 59 Section 4.6.
Affected Lenders.
................................................................................
59 Section 4.7. Change of Lending Office
................................................................... 60 Section
4.8. Assumptions Concerning Funding of LIBOR Loans. ......................... 60
- i -



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend003.jpg]
Article V. Conditions Precedent
...........................................................................................
60 Section 5.1. Initial Conditions Precedent
................................................................ 60 Section 5.2.
Conditions Precedent to All Loans and Letters of Credit ................... 62
Article VI. Representations and Warranties
.......................................................................... 63
Section 6.1. Representations and Warranties
.......................................................... 63 Section 6.2.
Survival of Representations and Warranties, Etc. ...............................
69 Article VII. Affirmative Covenants
......................................................................................
69 Section 7.1. Preservation of Existence and Similar Matters.
.................................. 69 Section 7.2. Compliance with Applicable
Law. ...................................................... 70 Section 7.3.
Maintenance of Property
..................................................................... 70 Section
7.4. Conduct of Business
........................................................................... 70
Section 7.5. Insurance
.............................................................................................
70 Section 7.6. Payment of Taxes
................................................................................
70 Section 7.7. Books and Records; Inspections.
........................................................ 70 Section 7.8. Use of
Proceeds.
..................................................................................
71 Section 7.9. Environmental Matters.
....................................................................... 71
Section 7.10. Further Assurances
............................................................................ 71
Section 7.11. REIT Status.
......................................................................................
72 Section 7.12. Exchange
Listing...............................................................................
72 Article VIII.
Information.......................................................................................................
72 Section 8.1. Quarterly Financial Statements.
.......................................................... 72 Section 8.2.
Year-End
Statements...........................................................................
72 Section 8.3. Compliance Certificate.
...................................................................... 73
Section 8.4. Other Information.
..............................................................................
73 Section 8.5. Electronic Delivery of Certain Information.
....................................... 74 Section 8.6. Public/Private
Information. .................................................................
75 Section 8.7. USA Patriot Act Notice; Compliance
................................................. 75 Section 8.8. Qualifying
Unencumbered Properties ................................................. 76
Article IX. Negative Covenants
............................................................................................
76 Section 9.1. Financial Covenants.
........................................................................... 76
Section 9.2. Indebtedness.
.......................................................................................
77 Section 9.3. Liens
....................................................................................................
78 Section 9.4. Negative Pledge.
.................................................................................
79 Section 9.5. Restrictions on Intercompany Transfers.
............................................ 79 Section 9.6. Merger,
Consolidation, Sales of Assets and Other Arrangements. ..... 80 Section 9.7.
Plan Assets
..........................................................................................
81 Section 9.8. Fiscal Year
..........................................................................................
81 Section 9.9. Modifications of Organizational Documents.
..................................... 81 Section 9.10. Transactions with
Affiliates .............................................................. 81
Section 9.11. Environmental Matters.
..................................................................... 81 Section
9.12. Derivatives Contracts.
....................................................................... 81
Article X. Default
..................................................................................................................
82 Section 10.1. Events of Default
..............................................................................
82 Section 10.2. Remedies Upon Event of Default
..................................................... 85 Section 10.3. Remedies
Upon Default
.................................................................... 86 Section
10.4. Marshaling; Payments Set Aside
...................................................... 86 - ii - Section 10.5.
Allocation of Proceeds
...................................................................... 86



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend004.jpg]
Section 10.6. Letter of Credit Collateral Account
................................................... 87 Section 10.7. Rescission
of Acceleration by Requisite Lenders. ............................ 89 Section
10.8. Performance by Administrative Agent
.............................................. 89 Section 10.9. Rights
Cumulative.
............................................................................ 89
Article XI. The Administrative Agent
...................................................................................
90 Section 11.1. Appointment and Authorization.
....................................................... 90 Section 11.2. Wells
Fargo as Lender
...................................................................... 91
Section 11.3. Approvals of Lenders.
....................................................................... 91
Section 11.4. Notice of Events of Default
............................................................... 91 Section 11.5.
Administrative Agent’s Reliance.
..................................................... 92 Section 11.6.
Indemnification of Administrative Agent
......................................... 92 Section 11.7. Lender Credit
Decision, Etc. ............................................................. 93
Section 11.8. Successor Administrative Agent
....................................................... 94 Section 11.9. Titled
Agents.
....................................................................................
95 Article XII. Miscellaneous
....................................................................................................
95 Section 12.1. Notices
..............................................................................................
95 Section 12.2. Expenses.
..........................................................................................
97 Section 12.3. Setoff
.................................................................................................
98 Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
.............................. 98 Section 12.5. Successors and Assigns.
.................................................................... 100 Section
12.6. Amendments and Waivers.
............................................................... 104 Section
12.7. Nonliability of Administrative Agent and Lenders.
.......................... 106 Section 12.8. Confidentiality
..................................................................................
107 Section 12.9. Indemnification.
................................................................................
108 Section 12.10. Termination; Survival
..................................................................... 110
Section 12.11. Severability of Provisions.
.............................................................. 110 Section
12.12. GOVERNING LAW.
...................................................................... 110
Section 12.13. Counterparts.
...................................................................................
110 Section 12.14. Obligations with Respect to Loan Parties
....................................... 110 Section 12.15. Independence of
Covenants. ........................................................... 111
Section 12.16. Limitation of Liability
..................................................................... 111
Section 12.17. Entire Agreement
............................................................................ 111
Section 12.18. Construction.
...................................................................................
111 Section 12.19.
Headings..........................................................................................
111 Section 12.20. Acknowledgement and Consent to Bail-in of EEA Financial
Institutions
..................................................................................................
111 Section 12.21. No Novation.
...................................................................................
112 SCHEDULE I Revolving Commitments and Term Loans SCHEDULE 1.1. Qualifying
Unencumbered Properties SCHEDULE 6.1.(b) Ownership Structure SCHEDULE 6.1.(g)
Existing Derivatives Contracts SCHEDULE 6.1.(h) Litigation SCHEDULE 9.10.
Transactions with Affiliates EXHIBIT A Form of Assignment and Assumption
Agreement - iii -



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend005.jpg]
EXHIBIT B Form of Guaranty EXHIBIT C Form of Notice of Revolving Borrowing
EXHIBIT D Form of Notice of Continuation EXHIBIT E Form of Notice of Conversion
EXHIBIT F Form of Notice of Swingline Borrowing EXHIBIT G Form of Revolving Note
EXHIBIT H Form of Swingline Note EXHIBIT I Form of Disbursement Instruction
Agreement EXHIBIT J Form of Opinion of Counsel EXHIBIT K Form of Compliance
Certificate EXHIBIT L Form of Term Note EXHIBIT M Form of Notice of Term
Borrowing EXHIBIT N Forms of U.S. Tax Compliance Certificates - iv -



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend006.jpg]
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
October 27, 2017 by and among MHC OPERATING LIMITED PARTNERSHIP, a limited
partnership formed under the laws of the State of Illinois (the “Borrower”),
EQUITY LIFESTYLE PROPERTIES, INC., a corporation formed under the laws of the
State of Maryland (the “Parent”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under Section
12.5. (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), with WELLS FARGO SECURITIES,
LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (or any other
registered broker- dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), as Joint
Lead Arrangers and Joint Bookrunners (each a “Lead Arranger”), BANK OF AMERICA,
N.A., as Syndication Agent (the “Syndication Agent”) and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agent (the “Documentation Agent”). WHEREAS,
certain of the Lenders and other financial institutions have made available to
the Borrower credit facilities in the initial aggregate amount of $600,000,000,
which includes a $400,000,000 revolving credit facility with a $50,000,000
swingline subfacility and a $50,000,000 letter of credit subfacility, and a
$200,000,000 term loan facility, on the terms and conditions contained in that
certain Amended, Restated and Consolidated Credit Agreement dated as of June 17,
2014 (as amended and in effect immediately prior to the date hereof, the
“Existing Credit Agreement”) by and among the Borrower, the Parent, such
Lenders, certain other financial institutions and the Administrative Agent; and
WHEREAS, the Administrative Agent and the Lenders desire to amend and restate
the terms of, the Existing Credit Agreement, all on the terms and conditions
contained herein. NOW, THEREFORE, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties hereto,
the parties hereto agree that the Existing Credit Agreement is hereby amended
and restated as follows: ARTICLE I. DEFINITIONS Section 1.1. Definitions. In
addition to terms defined elsewhere herein, the following terms shall have the
following meanings for the purposes of this Agreement: “Accommodation
Obligations” as applied to any Person, means any obligation, contingent or
otherwise, of that Person in respect of which that Person is liable for any
Indebtedness or other obligation or liability of another Person, including
without limitation and without duplication (a) any such Indebtedness, obligation
or liability directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business), co-made or discounted
or sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable, including Contractual Obligations
(contingent or otherwise) arising through any agreement to purchase, repurchase
or otherwise acquire such Indebtedness, obligation or liability or any security
therefor, or to provide funds for the payment or discharge thereof (whether in
the form of loans, advances, stock purchases, capital contributions or
otherwise), or to maintain solvency, assets, level of income, or other financial
condition, or to make payment other than for value received and (b) any
obligation of such Person arising through such Person’s status as a general
partner of a general or limited partnership with respect to any Indebtedness,
obligation or liability of such general or limited partnership.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend007.jpg]
- 2 - “Additional Costs” has the meaning given that term in Section 4.1.(b).
“Additional Term Loans” has the meaning given that term in Section 2.16.
“Adjusted EBITDA” means, for any given period, (a) the EBITDA for such period,
minus (b) Capital Reserves. “Administrative Agent” means Wells Fargo Bank,
National Association as contractual representative of the Lenders under this
Agreement, or any successor Administrative Agent appointed pursuant to Section
11.8. “Administrative Questionnaire” means the Administrative Questionnaire
completed by each Lender and delivered to the Administrative Agent in a form
supplied by the Administrative Agent to the Lenders from time to time. “Affected
Lender” has the meaning given that term in Section 4.6. “Affiliate” means, with
respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified. In no event shall the Administrative
Agent or any Lender be deemed to be an Affiliate of the Borrower. “Agreement
Date” means the date as of which this Agreement is dated. “Anti-Corruption Laws”
means all Applicable Laws of any jurisdiction concerning or relating to bribery
or corruption, including without limitation, the Foreign Corrupt Practices Act
of 1977. “Anti-Money Laundering Laws” means any and all Applicable Laws related
to the financing of terrorism or money laundering, including without limitation,
any applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959). “Applicable Facility
Fee” means the percentage set forth in the table below corresponding to the
Level at which the Applicable Margins are determined in accordance with the
definition thereof: Level Facility Fee 1 0.15% 2 0.20% 3 0.20% 4 0.25% 5 0.30% 6
0.35% Any change in the applicable Level at which the Applicable Margins are
determined shall result in a corresponding and simultaneous change in the
Applicable Facility Fee. The provisions of this definition shall be subject to
Section 2.5.(c). “Applicable Law” means all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes, executive orders, and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders,



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend008.jpg]
- 3 - directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law. “Applicable Margin” means, with respect to a particular Class
and Type of Loan, the percentage rate set forth below corresponding to the ratio
of Total Indebtedness to Total Asset Value as determined in accordance with
Section 9.1.(a): Level Ratio of Total Indebtedness to Total Asset Value
Applicable Margin for Revolving Loans that are LIBOR Loans Applicable Margin for
Revolving Loans that are Base Rate Loans Applicable Margin for Term Loans that
are LIBOR Loans Applicable Margin for Term Loans that are Base Rate Loans 1 Less
than or equal to 0.35 to 1.00 1.10% 0.10% 1.20% 0.20% 2 Greater than 0.35 to
1.00 but less than or equal to 0.40 to 1.00 1.15% 0.15% 1.30% 0.30% 3 Greater
than 0.40 to 1.00 but less than or equal to 0.45 to 1.00 1.20% 0.20% 1.35% 0.35%
4 Greater than 0.45 to 1.00 but less than or equal to 0.50 to 1.00 1.25% 0.25%
1.45% 0.45% 5 Greater than 0.50 to 1.00 but less than or equal to 0.55 to 1.00
1.35% 0.35% 1.60% 0.60% 6 Greater than 0.55 to 1.00 1.55% 0.55% 1.90% 0.90% The
Applicable Margins shall be determined by the Administrative Agent from time to
time in accordance with the table above, based on the range which the ratio of
Total Indebtedness to Total Asset Value as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to Section 8.3.
then falls in the table set forth above (each such range a “Level”). Any
adjustment to the Applicable Margins shall be effective as of the first day of
the calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable Compliance Certificate
pursuant to Section 8.3. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 8.3., the Applicable Margins shall equal the
percentages corresponding to Level 6 until the first day of the calendar month
immediately following the month that the required Compliance Certificate is
delivered. Notwithstanding the foregoing, for the period from the Effective Date
through but excluding the date on which the Administrative Agent first
determines the Applicable Margins as set forth above, the Applicable Margins
shall be determined based on Level 1. Thereafter, such Applicable Margin shall
be adjusted from time to time as set forth in this definition. The provisions of
this definition shall be subject to Section 2.5.(c). “Approved Fund” means any
Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender, or (c) an entity or an Affiliate of any entity that administers or
manages a Lender. “Assignee” has the meaning given that term in Section
12.5.(b).



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend009.jpg]
- 4 - “Assignment and Assumption” means an Assignment and Assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.5.), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent. “Attributable Indebtedness” means, on any date, without
duplication, (a) in respect of any Capital Lease of any Person, the capitalized
amount thereof that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP, (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease or other agreement or instrument were accounted for as a
Capital Lease and (c) all Synthetic Debt of such Person. “Bail-In Action” means
the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Bankruptcy Code” means the Bankruptcy Code of 1978, as amended. “Base
Rate” means, at any time, the highest of (a) the Prime Rate, (b) the Federal
Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%; each change
in the Base Rate shall take effect simultaneously with the corresponding change
or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market Index
Rate (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable). “Base Rate Loan” means a
Revolving Loan or Term Loan (or any portion thereof) bearing interest at a rate
based on the Base Rate. “Benefit Arrangement” means at any time an employee
benefit plan within the meaning of Section 3(3) of ERISA which is not a Plan or
a Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group. “Borrower” has the meaning set forth in the
introductory paragraph hereof and shall include the Borrower’s successors and
permitted assigns. “Borrower Information” has the meaning given that term in
Section 2.5.(c). “Business Day” means (a) for all purposes other than as set
forth in clause (b) below, any day (other than a Saturday, Sunday or legal
holiday) on which banks in San Francisco, California and New York, New York, are
open for the conduct of their commercial banking business, and (b) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, any LIBOR Loan, or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR, any day that is a Business Day
described in clause (a) and that is also a day for trading by and between banks
in Dollar deposits in the London interbank market. Unless specifically
referenced in this Agreement as a Business Day, all references to “days” shall
be to calendar days.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend010.jpg]
- 5 - “Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person. “Capital Reserves” means, for any period and with respect to any
manufactured home, marina or recreational vehicle site which is then leased on
an annual basis, an amount equal to (a) $200, times (b) the number of days in
such period, divided by (c) 365. If the term Capital Reserves is used without
reference to any specific Property, then it shall be determined on an aggregate
basis with respect to all manufactured home, marina and recreational vehicle
sites then leased on an annual basis and the applicable Ownership Shares of all
such manufactured home, marina and recreational vehicle of all Unconsolidated
Affiliates. “Capitalization Rate” means six percent (6.00%). “Cash
Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Revolving
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and an Issuing Bank shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. “Cash Equivalents” means (a) marketable
direct obligations issued or unconditionally guaranteed by the federal
government of the United States of America or issued by an agency thereof and
backed by the full faith and credit of the United States of America, in each
case maturing within 1 year after the date of acquisition thereof; (b)
marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within 90 days after the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from any two nationally recognized rating services reasonably
acceptable to the Administrative Agent; (c) domestic corporate bonds, other than
domestic corporate bonds issued by the Parent or any of its Affiliates, maturing
no more than 2 years after the date of acquisition thereof and, at the time of
acquisition, having a rating of at least A or the equivalent from two nationally
recognized rating services reasonably acceptable to the Administrative Agent;
(d) variable-rate domestic corporate notes or medium term corporate notes, other
than notes issued by the Parent or any of its Affiliates, maturing or resetting
no more than 1 year after the date of acquisition thereof and having a rating of
at least AA or the equivalent from two nationally recognized rating services
reasonably acceptable to the Administrative Agent; (e) commercial paper (foreign
and domestic) or master notes, other than commercial paper or master notes
issued by the Parent or any of its Affiliates, and, at the time of acquisition,
having a long-term rating of at least A or the equivalent from a nationally
recognized rating service reasonably acceptable to the Administrative Agent and
having a short-term rating of at least A-1 and P-1 from S&P and Moody’s,
respectively (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services reasonably acceptable to the Administrative Agent); (f) domestic
and Eurodollar certificates of deposit or domestic time deposits or Eurotime
deposits or bankers’ acceptances (foreign or domestic) that are issued by a bank
(i) which has, at the time of acquisition, a long-term rating of at least A or
the equivalent from a nationally recognized rating service reasonably acceptable
to the Administrative Agent and (ii) if a domestic bank, which is a member of
the Federal Deposit Insurance Corporation; and (g) overnight securities
repurchase agreements, or reverse repurchase agreements secured by any of the
foregoing types of securities or debt instruments, provided that the collateral
supporting such repurchase agreements shall have a value not less than 101% of
the principal amount of the repurchase agreement plus accrued interest.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend011.jpg]
- 6 - “Class” (a) when used with respect to a Loan, refers to whether such Loan
is a Revolving Loan or a Term Loan and (b) when used with respect to a Lender,
refers to whether such Lender has a Loan or Commitment with respect to a
particular Class of Loans or Commitments. “Commitment” means a Revolving
Commitment. “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.
§ 1 et seq.). “Compliance Certificate” has the meaning given that term in
Section 8.3. “Connection Income Taxes” means Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes. “Continue”, “Continuation” and “Continued” each
refers to the continuation of a LIBOR Loan from one Interest Period to another
Interest Period pursuant to Section 2.9. “Contractual Obligation,” as applied to
any Person, means any provision of any Securities issued by that Person or any
indenture, mortgage, deed of trust, lease, contract, undertaking, document or
instrument to which that Person is a party or by which it or any of its
properties is bound, or to which it or any of its properties is subject
(including without limitation any restrictive covenant affecting such Person or
any of its properties). “Control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10. “Credit Event”
means either of the following: (a) the making (or deemed making) of any Loan and
(b) the issuance of a Letter of Credit or the amendment of a Letter of Credit
that extends the maturity, or increases the Stated Amount, of such Letter of
Credit. “Debtor Relief Laws” means the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar Applicable Laws relating to the relief of debtors in the United
States of America or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both, in each case, as set forth in such Section. “Defaulting Lender”
means, subject to Section 3.9.(f), any Lender that (a) has failed to (i) fund
all or any portion of its Loans within 2 Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in the
case of a Revolving Lender, in respect of its participation in Letters of Credit
or Swingline Loans)



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend012.jpg]
- 7 - within 2 Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent, any Issuing Bank or any Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) in the case of a Revolving Lender, has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank, each Swingline Lender and each
Lender. “Derivatives Contract” means a “swap agreement” as defined in Section
101 the Bankruptcy Code. “Derivatives Support Document” means (a) any Credit
Support Annex comprising part of (and as defined in) any Specified Derivatives
Contract, and (b) any document or agreement pursuant to which cash, deposit
accounts, securities accounts or similar financial asset collateral are pledged
to or made available for set-off by, a Specified Derivatives Provider, including
any banker’s lien or similar right, securing or supporting Specified Derivatives
Obligation. “Derivatives Termination Value” means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement or provision relating thereto, (a) for any date on
or after the date such Derivatives Contracts have been terminated or closed out,
the termination amount or value determined in accordance therewith, and (b) for
any date prior to the date such Derivatives Contracts have been terminated or
closed out, the then-current mark-to-market value for such Derivatives
Contracts, determined based upon one or more mid-market quotations or estimates
provided by any recognized dealer in Derivatives Contracts (which may include
the Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them). “Designated Use Property” means a property owned and
operated primarily (a) for the purpose of leasing sites to individuals on which
such individuals place manufactured homes or recreational vehicles for the
purpose of occupying such manufactured homes or recreational vehicles, (b) as a
daily stay campground, membership interest campground or park model community,
or (c) for the purpose of renting cabins, manufactured homes or recreational
vehicles on such property to individuals.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend013.jpg]
- 8 - “Designated Use Property Ownership Interests” means partnership, joint
venture, membership or other Equity Interests issued by any Person engaged
primarily in the business of developing, owning, and managing Designated Use
Properties. “Development Activity” means construction in process, that is being
performed by or at the direction of the Borrower, any Subsidiary or any
Unconsolidated Affiliate, at any Designated Use Property that will be owned and
operated by the Borrower, any Subsidiary or any Unconsolidated Affiliate upon
completion of construction, including construction in process at Designated Use
Properties not owned by the Borrower, any Subsidiary or any Unconsolidated
Affiliate but which the Borrower, any Subsidiary or any Unconsolidated Affiliate
has the contractual obligation to purchase. A Property shall cease to be
included as “Development Activity” on the earliest of (a) the date which is 180
days following the date of substantial completion of construction, (b) the date
which is 18 months following the first date that such Property first constituted
“Development Activity” and (c) the date following commencement of construction
on which the Occupancy Rate first equals or exceeds 85%. “Development Activity”
shall not include construction in process for the purpose of expanding,
altering, maintaining or refurbishing Designated Use Properties owned by the
Borrower, any Subsidiary or any Unconsolidated Affiliate. “Disbursement
Instruction Agreement” means an agreement substantially in the form of Exhibit I
to be executed and delivered by the Borrower pursuant to Section 5.1.(a), as the
same may be amended, restated or modified from time to time with the prior
written approval of the Administrative Agent. “Dollars” or “$” means the lawful
currency of the United States of America. “EBITDA” means, for any period and
without duplication (a) Net Income for such period, plus (b) depreciation and
amortization expense and other non-cash items deducted in the calculation of Net
Income for such period, plus (c) Interest Expense deducted in the calculation of
Net Income for such period, plus (d) Income Taxes deducted in the calculation of
Net Income for such period, minus (e) the gains (and plus the charges) from
extraordinary or unusual items or asset sales or write-ups (or non-cash
write-downs) or forgiveness of indebtedness included in the calculation of Net
Income, for such period, minus (f) earnings of Subsidiaries for such period
distributed to third parties, plus (g) the amount of deferred revenues less
deferred expenses relating to membership sales by the Parent and its
Subsidiaries during such period deducted in the calculation of Net Income for
such period, minus (h) interest income for such period from Mezzanine Debt
Investments, plus (i) the Parent’s Ownership Share of EBITDA of its
Unconsolidated Affiliates for such period. “EEA Financial Institution” means (a)
any credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend014.jpg]
- 9 - “Effective Date” means the later of (a) the Agreement Date and (b) the
date on which all of the conditions precedent set forth in Section 5.1. shall
have been fulfilled or waived by all of the Lenders. “Eligible Assignee” means
(a) a Lender, (b) an Affiliate of a Lender, (c) an Approved Fund and (d) any
other Person (other than a natural person) approved by the Administrative Agent
(such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include any Person
specified in clause (v) or (vi) of Section 12.5.(b). “Environmental Laws” means
any Applicable Law relating to environmental protection or the manufacture,
storage, remediation, disposal or clean-up of Hazardous Materials including,
without limitation, the following: Clean Air Act, 42 U.S.C. § 7401 et seq.;
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq.; Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental Policy Act, 42
U.S.C. § 4321 et seq.; regulations of the Environmental Protection Agency, any
applicable rule of common law and any judicial interpretation thereof relating
primarily to the environment or Hazardous Materials, and any analogous or
comparable state or local laws, regulations or ordinances that concern Hazardous
Materials or protection of the environment. “Equity Interest” means, with
respect to any Person, any share of capital stock of (or other ownership or
profit interests in) such Person, any warrant, option or other right for the
purchase or other acquisition from such Person of any share of capital stock of
(or other ownership or profit interests in) such Person whether or not
certificated, any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests), and any other ownership or profit
interest in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination. “Equity Issuance” means any issuance or
sale by a Person of any Equity Interest in such Person and shall in any event
include the issuance of any Equity Interest upon the conversion or exchange of
any security constituting Indebtedness that is convertible or exchangeable, or
is being converted or exchanged, for Equity Interests. “ERISA” means the
Employee Retirement Income Security Act of 1974, as in effect from time to time.
“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend015.jpg]
- 10 - Plan or Multiemployer Plan or the imposition of liability under Section
4069 or 4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of
any notice or the receipt by any Multiemployer Plan from any member of the ERISA
Group of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA), in reorganization (within the
meaning of Section 4241 of ERISA), or in “critical” status (within the meaning
of Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA). “ERISA Group” means the Parent, the
Borrower, any Subsidiary and all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control,
which, together with the Borrower or any Subsidiary, are treated as a single
employer under Section 414 of the Internal Revenue Code. “EU Bail-In Legislation
Schedule” means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time (including the expiration of
any applicable cure period) or any other condition has been satisfied, in each
case, as specified in such Section. “Excluded Subsidiary” means any Subsidiary
(a) holding title to assets that are or are to become collateral for any
Non-Recourse Indebtedness of such Subsidiary and (b) that is prohibited from
Guarantying the Indebtedness of any other Person pursuant to (i) any document,
instrument, or agreement evidencing such Non-Recourse Indebtedness or (ii) a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Non-Recourse Indebtedness. “Excluded Swap Obligation” means,
with respect to any Loan Party, any Swap Obligation if, and to the extent that,
all or a portion of the liability of such Loan Party for or the Guarantee of
such Loan Party of, or the grant by such Loan Party of a Lien to secure, such
Swap Obligation (or any liability or guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the liability
for or the Guarantee of such Loan Party or the grant of such Lien becomes
effective with respect to such Swap Obligation (such determination being made
after giving effect to any applicable keepwell, support or other agreement for
the benefit of the applicable Loan Party, including under Section 31 of the
Guaranty). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or Lien is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend016.jpg]
- 11 - “Excluded Taxes” means any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to an Applicable Law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 4.6.) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA. “Existing Credit
Agreement” has the meaning given such term in the first “WHEREAS” clause of this
Agreement. “Existing Term Loan” has the meaning given that term in Section 2.2.
“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).
“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board. “FATCA” means Sections 1471 through 1474 of the
Internal Revenue Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with) and any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing. “Federal Funds Rate” means,
for any period, a fluctuating interest rate per annum equal for each day during
such period to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System, as published for such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
for such day on such transactions received by the Administrative Agent from
three Federal Funds brokers of recognized standing selected by the
Administrative Agent. If the Federal Funds Rate determined as provided above
would be less than zero, the Federal Funds Rate shall be deemed to be zero.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend017.jpg]
- 12 - “Fee Letter” means that certain fee letter dated as of September 19,
2017, by and among the Parent, the Borrower, the Lead Arrangers, Bank of
America, N.A. and Wells Fargo Bank, National Association. “Fees” means, without
duplication, the fees and commissions provided for or referred to in Section
3.5. and any other fees payable by the Borrower hereunder, under any other Loan
Document or under the Fee Letter. “Fixed Charges” means, with respect to a
Person and for a given period, the sum of (a) the Interest Expense of such
Person for such period, plus (b) the aggregate of all regularly scheduled
principal payments on Indebtedness made by such Person during such period
(excluding balloon, bullet or similar payments of principal that repays such
Indebtedness in full), plus (c) the aggregate of all Preferred Dividends paid in
cash by such Person during such period. The Parent’s Ownership Share of the
Fixed Charges of its Unconsolidated Affiliates will be included in the
calculation of “Fixed Charges”. “Foreign Lender” means (a) if the Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if the Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Issuing Banks, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of Credit
Liabilities other than Letter of Credit Liabilities as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lenders, such Defaulting Lender’s Revolving Commitment
Percentage of outstanding Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders. “Fund” means any Person (other than a natural person) that is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities. “Funds from Operations” means “Funds from Operations” as defined in,
and calculated consistent with, the White Paper on Funds from Operations dated
April 2002 issued by the National Association of Real Estate Investment Trusts,
Inc., but without giving effect to any supplements, amendments or other
modifications promulgated after the Agreement Date. “GAAP” means generally
accepted accounting principles in the United States of America set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (including Statement of Financial
Accounting Standards No. 168, “The FASB Accounting Standards Codification”) or
in such other statements by such other entity as may be approved by a
significant segment of the accounting profession in the United States of
America, which are applicable to the circumstances as of the date of
determination. “Governmental Approvals” means all authorizations, consents,
approvals, licenses and exemptions of, registrations and filings with, and
reports to, all Governmental Authorities. “Governmental Authority” means any
national, state or local government (whether domestic or foreign), any political
subdivision thereof or any other governmental, quasi-governmental, judicial,
administrative, public or statutory instrumentality, authority, body, agency,
bureau, commission, board,



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend018.jpg]
- 13 - department or other entity (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority) or any arbitrator
with authority to bind a party at law. “Guaranteed Obligations” means,
collectively, (a) the Obligations and (b) all existing or future payment and
other obligations owing by any Loan Party under any Specified Derivatives
Contract (other than any Excluded Swap Obligation). “Guarantor” means the
Parent. “Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to
any obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. and substantially in the form of
Exhibit B. “Hazardous Materials” means all or any of the following: (a)
substances that are defined or listed in, or otherwise classified pursuant to,
any applicable Environmental Laws as “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “toxic substances” or any other formulation
intended to define, list or classify substances by reason of deleterious
properties such as ignitability, corrosivity, reactivity, carcinogenicity,
reproductive toxicity, “TCLP” toxicity, or “EP toxicity”; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosive substances or any
radioactive materials; (d) asbestos in any form; and (e) electrical equipment
which contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million. “Income Taxes” means all
federal, state, local and foreign income and gross receipts taxes.
“Indebtedness,” as applied to any Person (and without duplication), means all of
the following, whether or not considered indebtedness or liabilities under GAAP:
(a) all indebtedness, obligations or other liabilities (whether secured,
unsecured, recourse, non-recourse, direct, senior or subordinate) of such Person
for borrowed money; (b) all indebtedness, obligations or other liabilities of
such Person evidenced by Securities or other similar instruments; (c) all
reimbursement obligations and other liabilities (contingent or otherwise) of
such Person with respect to letters of credit or banker’s acceptances issued for
such Person’s account or other similar instruments (including bank guaranties,
surety bonds, comfort letters, keep-well agreement and capital maintenance
agreements) for which a contingent liability exists, in each case whether or not
the same have been presented for payment; (d) net obligations under any
Derivatives Contract (which shall be deemed to have an amount equal to the
Derivatives Termination Value thereof at such time but in no event shall be less
than zero); (e) all obligations of such Person to



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend019.jpg]
- 14 - pay the deferred purchase price of property or services; (f) all
obligations of such Person in respect of Capital Leases and all Synthetic Lease
Obligations and Synthetic Debt of such Person; (g) all Accommodation Obligations
of such Person; (h) all indebtedness, obligations or other liabilities of such
Person or others secured by a Lien on any asset of such Person, whether or not
such indebtedness, obligations or liabilities are assumed by, or are a personal
liability of, such Person; and (i) ERISA obligations of such Person currently
due and payable. For purposes of this definition, (x) the amount of any Capital
Lease or Synthetic Lease Obligation as of any date shall be deemed to be the
amount of Attributable Indebtedness in respect thereof as of such date and (y)
contingent obligations of a Person in respect of Non-Recourse Exceptions shall
not shall not give rise to Indebtedness unless and until such obligations are no
longer contingent. “Indemnified Taxes” means (a) Taxes, other than Excluded
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document and
(b) to the extent not otherwise described in the immediately preceding clause
(a), Other Taxes. “Intellectual Property” has the meaning given that term in
Section 6.1.(q). “Interest Expense” means, for any period and without
duplication, total interest expense, whether paid, accrued or capitalized
(including letter of credit fees, the interest component of Capital Leases and
amortization of deferred financing costs, but excluding interest expense covered
by an interest reserve established under a loan facility) of the Parent, on a
consolidated basis and determined in accordance with GAAP. “Interest Period”
means, with respect to each LIBOR Loan, each period commencing on the date such
LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan the last
day of the preceding Interest Period for such Loan, and ending on the
numerically corresponding day in the first, third or sixth calendar month
thereafter, as the Borrower may select in a Notice of Revolving Borrowing, the
Notice of Term Borrowing, a Notice of Continuation or a Notice of Conversion, as
the case may be, except that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (a) if any Interest Period for a Class of Loans
would otherwise end after the Termination Date for such Class of Loans, such
Interest Period shall end on the Termination Date for such Class of Loans and
(b) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day). “Internal Revenue Code” means the Internal
Revenue Code of 1986. “Investment” means, with respect to any Person, any
acquisition or investment (whether or not of a controlling interest) by such
Person, by means of any of the following: (a) the purchase or other acquisition
of any Equity Interest in another Person, (b) a loan, advance or extension of
credit to, capital contribution to, Guaranty of Indebtedness of, or purchase or
other acquisition of any Indebtedness of, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute the business or a division or operating unit
of another Person. Any irrevocable commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend020.jpg]
- 15 - amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment. “ISP98” means the International Standby Practices (1998 Revision,
effective January 1, 1999), International Chamber of Commerce Publication No.
590. “Issuing Banks” means each of Wells Fargo and Bank of America, N.A., each
in its capacity as an issuer of Letters of Credit pursuant to Section 2.3. “L/C
Commitment Amount” has the meaning given to that term in Section 2.3.(a). “L/C
Disbursement” has the meaning given to that term in Section 3.9.(b). “Lender”
means each financial institution from time to time party hereto as a “Lender;”
together with its respective successors and permitted assigns, and (a) as the
context requires, includes the Swingline Lenders, but (b) except as otherwise
expressly provided herein, shall exclude any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider. “Lender Parties” means,
collectively, the Administrative Agent, the Lenders, the Issuing Banks, the
Specified Derivatives Providers, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 11.5., any other
holder from time to time of any of any Obligations and, in each case, their
respective successors and permitted assigns. “Lending Office” means, for each
Lender and for each Type of Loan, the office of such Lender specified in such
Lender’s Administrative Questionnaire or in the applicable Assignment and
Assumption, or such other office of such Lender as such Lender may notify the
Administrative Agent in writing from time to time. “Letter of Credit” has the
meaning given that term in Section 2.3.(a). “Letter of Credit Collateral
Account” means a special deposit account maintained by the Administrative Agent,
for the benefit of the Administrative Agent, the Issuing Banks and the Revolving
Lenders, and under the sole dominion and control of the Administrative Agent.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Revolving Lender (other than the Revolving Lender then acting as Issuing Bank
with respect to the related Letter of Credit) shall be deemed to hold a Letter
of Credit Liability in an amount equal to its participation interest under
Section 2.3. in the related Letter of Credit, and the Revolving Lender then
acting as Issuing Bank with respect to such related letter of Credit shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in the related Letter of Credit after giving effect to the acquisition
by the Revolving Lenders (other than the Revolving Lender then acting as Issuing
Bank with respect to such related Letter of Credit) of their participation
interests under such Section. For all purposes of this



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend021.jpg]
- 16 - Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of ISP98, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn. “Level” has the
meaning given that term in the definition of the term “Applicable Margin.”
“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate as set by the ICE Benchmark Administration (“ICE”) (or
the successor to ICE if ICE is no longer making such rate available) for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period by (ii) a percentage equal to 1 minus the
Eurodollar Reserve Percentage. If, for any reason, the rate referred to in the
preceding clause (i) does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the rate to be used for such clause (i) shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period.
Any change in the maximum rate or reserves described in the preceding clause
(ii) shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective. If LIBOR determined as provided above would be
less than zero, LIBOR shall be deemed to be zero unless LIBOR is being
determined with respect to a LIBOR Loan that is a Term Loan that has been
identified to the Administrative Agent by the Borrower in accordance with the
terms of this Agreement as being subject to a Derivatives Contract that has been
entered into to hedge against fluctuations in interest rates. “LIBOR Loan” means
a Revolving Loan or Term Loan (or portion thereof) (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR. “LIBOR Market Index Rate” means, for
any day, LIBOR as of that day that would be applicable for a LIBOR Loan having a
one-month Interest Period determined at approximately 10:00 a.m. Central time
for such day (rather than 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period as otherwise provided in the definition of
“LIBOR”), or if such day is not a Business Day, the immediately preceding
Business Day. The LIBOR Market Index Rate shall be determined on a daily basis.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance (including, but not limited
to, easements, rights-of-way, zoning restrictions and the like), lien (statutory
or other), preference, priority or other security agreement of any kind or
nature whatsoever, including without limitation any conditional sale or other
title retention agreement, the interest of a lessor under a Capital Lease, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement (other than a financing
statement (a) filed by a “true” lessor pursuant to Section 9-408 of the Uniform
Commercial Code or (b) the filing of which was not authorized pursuant to
Section 9-509 of the Uniform Commercial Code) naming the owner of the asset to
which such Lien relates as debtor, under the Uniform Commercial Code or other
comparable law of any jurisdiction. “Loan” means a Revolving Loan, a Term Loan
or a Swingline Loan. “Loan Document” means this Agreement, each Note, the
Guaranty, each Letter of Credit Document and each other document or instrument
now or hereafter executed and delivered by a Loan



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend022.jpg]
- 17 - Party in connection with, pursuant to or relating to this Agreement
(other than the Fee Letter and any Specified Derivatives Contract). “Loan Party”
means each of the Borrower, the Parent and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral to secure all
or a portion of the Obligations. “Manufactured Home Inventory Value” means with
respect to any Person, as of any date of determination, the lesser of (a) the
total cost to such Person of all manufactured home units, which have never been
occupied (other than for short periods in the ordinary course of such Person’s
customary sales practices), then owned by such Person that were acquired new
from the manufacturers of such units, or from Persons who acquired such units
new from such manufacturers, within the one-year period immediately preceding
the date of determination and (b) $35,000,000. “Material Adverse Effect” means
(a) a materially adverse change in, or a materially adverse effect on the
operations, business, assets, properties, liabilities (actual or contingent), or
financial condition of the Parent, the Borrower and the other Subsidiaries taken
as a whole; (b) a material impairment of (i) the rights and remedies of the
Lenders, the Issuing Banks and the Administrative Agent under any of the Loan
Documents or (ii) the ability of the Parent, the Borrower or any other Loan
Party to perform its respective obligations under the Loan Documents to which
such Loan Party is a party; or (c) a materially adverse effect on the validity
or enforceability of any of the Loan Documents. “Material Acquisition” means any
acquisition (whether by direct purchase, merger or otherwise and whether in one
or more related transactions) by the Borrower or any Subsidiary in which the
purchase price of the assets acquired exceeds 5% of Total Asset Value.
“Mezzanine Debt Investments” mean any mezzanine or subordinated mortgage loans
made by the Borrower, any of its Subsidiaries or any of its Unconsolidated
Affiliates to entities that own commercial real estate (or to Persons holding
Equity Interests in such entities), which real estate has a Fair Market Value in
excess of the aggregate amount of such mortgage loans and any senior
Indebtedness secured by a Lien on such real estate on the date when such
mortgage loan was made or acquired by the Borrower, such Subsidiary or such
Unconsolidated Affiliate and which has been designated by the Parent as a
“Mezzanine Debt Investment” in its most recent Compliance Certificate; provided,
however, that if any such mortgage loans are owed by a Subsidiary or an
Unconsolidated Affiliate, then the amount of Mezzanine Debt Investments
attributable to such mortgage loans shall be limited to the Parent’s Ownership
Share of such Subsidiary or Unconsolidated Affiliate, as the case may be.
“Moody’s” means Moody’s Investors Service, Inc. and its successors. “Mortgage
Receivable” means a promissory note secured by a mortgage, deed of trust, deed
to secure debt or similar security instrument made by a Person owning an
interest in real estate granting a Lien on such interest in real estate as
security for the payment of Indebtedness of which the Parent, the Borrower or
another Subsidiary is the holder and retains the rights of collection of all
payments thereunder. “Multiemployer Plan” means at any time a multiemployer plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding six plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
six year period.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend023.jpg]
- 18 - “Negative Pledge” means, with respect to a given asset, any provision of
a document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge. “Net
Income” means, for any period, the net income (or loss) after Income Taxes of
the Parent, on a consolidated basis, for such period calculated in conformity
with GAAP; provided, however, that Net Income shall not include the net income
(or loss) of Unconsolidated Affiliates. “Net Operating Income” means, for any
Qualifying Unencumbered Property and for a given period, the sum of the
following (without duplication and determined on a consistent basis with prior
periods): (a) rents and other revenues received in the ordinary course from such
Property (including proceeds from rent loss or business interruption insurance
but excluding pre-paid rents and revenues and security deposits except, in each
case, to the extent applied in satisfaction of tenants’ obligations for rent)
minus (b) all expenses paid (excluding interest but including an appropriate
accrual for property taxes and insurance) related to the ownership, operation or
maintenance of such Property, including but not limited to, property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, management fees and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing, management fees and other expenses incurred
in connection with such Property, but specifically excluding general overhead
expenses of the Parent or the Borrower). “Net Proceeds” means with respect to an
Equity Issuance by a Person, the aggregate amount of all cash and the Fair
Market Value of all other property (other than securities of such Person being
converted or exchanged in connection with such Equity Issuance) received by such
Person in respect of such Equity Issuance net of investment banking fees, legal
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred by such Person in connection with
such Equity Issuance. “Non-Consenting Lender” means any Lender that does not
approve any consent, waiver or amendment that (a) requires the approval of all
affected Lenders in accordance with the terms of Section 12.6.(b) and (b) has
been approved by the Requisite Lenders. “Non-Defaulting Lender” means, at any
time, each Lender that is not a Defaulting Lender at such time. “Non-Recourse
Exceptions” means, with respect to Non-Recourse Indebtedness, exceptions for
fraud, misrepresentation, misapplication of cash, waste, environmental claims
and liabilities and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financing of real estate. “Non-Recourse Indebtedness”
means any single loan with respect to which recourse for payment is limited to
specific assets related to a particular Property or group of Properties
encumbered by a Lien securing such Indebtedness; provided, however, that
personal recourse to the Parent, the Borrower or any Subsidiary by a holder of
any such loan for Non-Recourse Exceptions shall not, by itself, prevent such
loan from being characterized as Non-Recourse Indebtedness. “Note” means a
Revolving Note, a Term Note or a Swingline Note.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend024.jpg]
- 19 - “Notice of Continuation” means a notice substantially in the form of
Exhibit D (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan. “Notice of Conversion” means a notice
substantially in the form of Exhibit E (or such other form reasonably acceptable
to the Administrative Agent and containing the information required in such
Exhibit) to be delivered to the Administrative Agent pursuant to Section 2.10.
evidencing the Borrower’s request for the Conversion of a Loan from one Type to
another Type. “Notice of Revolving Borrowing” means a notice substantially in
the form of Exhibit C (or such other form reasonably acceptable to the
Administrative Agent and containing the information required in such Exhibit) to
be delivered to the Administrative Agent pursuant to Section 2.1.(b) evidencing
the Borrower’s request for a borrowing of Revolving Loans. “Notice of Swingline
Borrowing” means a notice substantially in the form of Exhibit F (or such other
form reasonably acceptable to the Administrative Agent and containing the
information required in such Exhibit) to be delivered to a Swingline Lender
pursuant to Section 2.4.(b) evidencing the Borrower’s request for a Swingline
Loan. “Notice of Term Borrowing” means a notice substantially in the form of
Exhibit M (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.2. evidencing the Borrower’s request
for the borrowing of the Term Loans. “Obligations” means, individually and
collectively: (a) the aggregate principal balance of, and all accrued and unpaid
interest on, all Loans; (b) all Reimbursement Obligations and all other Letter
of Credit Liabilities; and (c) all other indebtedness, liabilities, obligations,
covenants and duties of the Borrower and the other Loan Parties owing to the
Administrative Agent, any Issuing Bank or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note. For the avoidance of doubt, “Obligations”
shall not include any indebtedness, liabilities, obligations, covenants or
duties in respect of Specified Derivatives Contracts. “Occupancy Rate” means,
with respect to a Property at any time, the ratio, expressed as a percentage, of
(a) the total number of leasing sites, camp sites, rental units or similar units
at such Property actually occupied by tenants that are not Affiliates of the
Parent and paying rent at rates not materially less than rates generally
prevailing at the time the applicable lease was entered into, pursuant to
binding leases as to which no monetary default has occurred and has continued
unremedied for 30 or more days, to (b) the aggregate number of leasing sites,
camp sites, rental units or similar units at such Property. “OFAC” means the
U.S. Department of the Treasury’s Office of Foreign Assets Control. “Other
Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend025.jpg]
- 20 - any other transaction pursuant to or enforced any Loan Document, or sold
or assigned an interest in any Loan or Loan Document). “Other Taxes” means all
present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
4.6.). “Ownership Share” means, except as otherwise provided in Section 1.3.(b),
with respect to any Subsidiary of a Person (other than a Wholly Owned
Subsidiary) or any Unconsolidated Affiliate of a Person, the greater of (a) such
Person’s relative nominal direct and indirect ownership interest (expressed as a
percentage) in such Subsidiary or Unconsolidated Affiliate or (b) subject to
compliance with Section 8.4.(j), such Person’s relative direct and indirect
economic interest (calculated as a percentage) in such Subsidiary or
Unconsolidated Affiliate determined in accordance with the applicable provisions
of the declaration of trust, articles or certificate of incorporation, articles
of organization, partnership agreement, joint venture agreement or other
applicable organizational document of such Subsidiary or Unconsolidated
Affiliate. “Parent” has the meaning set forth in the introductory paragraph
hereof and shall include the Parent’s successors and permitted assigns.
“Participant” has the meaning given that term in Section 12.5.(d). “Participant
Register” has the meaning given that term in Section 12.5.(d). “Partnership
Agreement” means the Second Amended and Restated Agreement of Limited
Partnership dated as of March 15, 1996 for the Borrower. “Patriot Act” means The
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56
(signed into law October 26, 2001)). “PBGC” means the Pension Benefit Guaranty
Corporation and any successor agency. “Permitted Liens” means, with respect to
any asset or property of a Person, (a)(i) Liens securing taxes, assessments and
other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or (ii) the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which, if unpaid, might become a Lien on any
properties of such Person, in each case being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person, in
accordance with GAAP; (b) Liens consisting of deposits or pledges made in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar Applicable Laws, the performance
of bids, trade contracts and leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in the case of
each of the foregoing, in each case, incurred in the ordinary course of business
and not otherwise securing Indebtedness; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of such property or impair the intended use thereof in the business of
such Person; (d) the rights of tenants under leases or subleases not interfering
with the ordinary conduct of business of such



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend026.jpg]
- 21 - Person; and (e) Liens in favor of the Administrative Agent for its
benefit and the benefit of the Lender Parties. “Person” means any natural
person, corporation, limited partnership, general partnership, joint stock
company, limited liability company, limited liability partnership, joint
venture, association, company, trust, bank, trust company, land trust, business
trust or other organization, whether or not a legal entity, or any other
nongovernmental entity, or any Governmental Authority. “Plan” means at any time
an employee pension benefit plan (other than a Multiemployer Plan) which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Internal Revenue Code and either (a) is maintained, or
contributed to, by any member of the ERISA Group for employees of any member of
the ERISA Group or (b) has at any time within the preceding six years been
maintained, or contributed to, by any Person which was at such time a member of
the ERISA Group for employees of any Person which was at such time a member of
the ERISA Group. “Post-Default Rate” means (a) with respect to any principal of
any Loan or any Reimbursement Obligation, the interest rate otherwise applicable
to such Loan or Reimbursement Obligation plus an additional two percent (2.0%)
per annum and (b) with respect to any other Obligation, a rate per annum equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans that are Base Rate Loans plus two percent (2.0%). “Preferred
Dividends” means, for any period and without duplication, all Restricted
Payments paid during such period on Preferred Stock issued by the Parent or any
of its Subsidiaries. Preferred Dividends shall not include dividends or
distributions (a) paid or payable solely in Equity Interests (other than Equity
Interest convertible into Indebtedness) payable to holders of such class of
Equity Interests, (b) paid or payable to the Parent or any of its Subsidiaries,
or (c) constituting or resulting in the redemption of Preferred Stock, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full. “Preferred Stock” means, with respect to any Person, shares
of capital stock of, or other Equity Interests in, such Person which are
entitled to preference or priority over any other capital stock of, or other
Equity Interest in, such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both. “Prime Rate” means, at any
time, the rate of interest per annum publicly announced from time to time by the
Lender then acting as the Administrative Agent as its prime rate. Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by the Lender acting as Administrative Agent as its prime
rate is an index or base rate and shall not necessarily be its lowest or best
rate charged to its customers or other banks. “Principal Office” means the
office of the Administrative Agent located at 600 South 4th St., 9th Floor,
Minneapolis, Minnesota 55415 or any other subsequent office that the
Administrative Agent shall have specified by written notice to the Borrower and
the Lenders as the Principal Office. “Pro Rata Share” means, as to each Lender,
the ratio, expressed as a percentage of (a)(i) the amount of such Lender’s
Revolving Commitment plus (ii) the aggregate outstanding principal amount of
such Lender’s Term Loan, if any, to (b)(i) the aggregate amount of the Revolving
Commitments of all Lenders plus (ii) the aggregate amount of all outstanding
Term Loans; provided, however, that if at the time of determination the
Revolving Commitments have terminated or been reduced to zero, the “Pro Rata
Share” of a Lender shall be the ratio, expressed as a percentage of (A) the sum
of the unpaid



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend027.jpg]
- 22 - principal amount of all outstanding Loans and Letter of Credit
Liabilities owing to such Lender as of such date to (B) the sum of the aggregate
unpaid principal amount of all outstanding Loans and Letter of Credit
Liabilities of all Lenders as of such date. If at the time of determination the
Revolving Commitments have terminated and there are no outstanding Loans or
Letter of Credit Liabilities, then the Pro Rata Shares of the Lenders shall be
determined as of the most recent date on which any Loans and/or Letters of
Credit Liabilities were outstanding. For purposes of this definition, a
Revolving Lender shall be deemed to hold a Swingline Loan or a Letter of Credit
Liability to the extent such Revolving Lender has acquired a participation
therein under the terms of this Agreement and has not failed to perform its
obligations in respect of such participation. “Property” means a parcel (or
group of related parcels) of real property owned or leased by the Parent, the
Borrower, any other Loan Party, any other Subsidiary or any Unconsolidated
Affiliate. “Qualified ECP Guarantor” means, in respect of any Swap Obligation,
each Loan Party that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified Plan” means a
Benefit Arrangement that is intended to be tax-qualified under Section 401(a) of
the Internal Revenue Code. “Qualifying Unencumbered Property” means (a) the
Properties listed on Schedule 1.1. and (b) any Property designated by Borrower
from time to time pursuant to Section 8.8. which satisfies all of the following
requirements: (i) such Property is a Designated Use Property; (ii) such Property
is owned in fee simple entirely by the Borrower or any Wholly Owned Subsidiary
of the Borrower; (iii) such Property is located in a state of the United States
of America, in the District of Columbia, in Canada or in Mexico; (iv) regardless
of whether such Property is owned by the Borrower or a Wholly Owned Subsidiary
of the Borrower, the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions without the need to obtain the consent
of any Person: (A) to create Liens on such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (B) to sell, transfer or
otherwise dispose of such Property; (v) neither such Property, nor if such
Property is owned by a Wholly Owned Subsidiary of the Borrower, any of the
Borrower’s direct or indirect ownership interest in such Subsidiary, is subject
to (A) any Lien other than Permitted Liens or (B) any Negative Pledge; and (vi)
such Property is free of all structural defects, title defects, environmental
conditions or other adverse matters except for defects, conditions or matters
which do not materially detract from the value of such Property or impair the
intended use thereof in the business of the applicable Qualifying Unencumbered
Property Owner. A Property (including any Property set forth on Schedule 1.1.)
shall cease to be a “Qualifying Unencumbered Property” at such time as it fails
to satisfy any of the conditions set forth in clauses (i) through (vi) of this
definition. In addition, the Borrower may, upon at least 15 Business Days prior
written notice to the Administrative Agent, designate that any Qualifying
Unencumbered Property shall no longer be considered a Qualifying Unencumbered
Property (and upon such designation, such Property shall no longer be a
Qualifying Unencumbered Property). “Qualifying Unencumbered Property Owner”
means any Subsidiary of the Parent which owns a Qualifying Unencumbered
Property. “Recipient” means (a) the Administrative Agent, (b) any Lender and (c)
any Issuing Bank, as applicable.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend028.jpg]
- 23 - “Recourse Indebtedness” means, with respect to any Person, Indebtedness
which is not Non- Recourse Indebtedness. “Register” has the meaning given that
term in Section 12.5.(c). “Regulatory Change” means, with respect to any Lender,
any change effective after the Agreement Date in Applicable Law (including
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy or liquidity. Notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.
“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit. “REIT” means a Person qualifying
for treatment as a “real estate investment trust” under the Internal Revenue
Code. “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, shareholders, directors, officers, employees,
agents and advisors of such Person and of such Person’s Affiliates. “Requisite
Class Lenders” means, as of any date of determination, (a) in the case of
Revolving Lenders, Revolving Lenders (i) having more than 50.0% of the aggregate
amount of the Revolving Commitments or (ii) if the Revolving Commitments have
terminated, holding more than 50.0% of the principal amount of the aggregate
outstanding Revolving Loans, outstanding Letter of Credit Liabilities and
Swingline Loans and (b) in the case of Term Loan Lenders, Term Loan Lenders
holding more than 50.0% of the principal amount of the aggregate outstanding
Term Loans; provided that (i) in determining such percentage at any given time,
all then existing Defaulting Lenders of such Class will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) of such Class are party to this Agreement, the term “Requisite Class
Lenders” shall in no event mean less than two Lenders of such Class. For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation. “Requisite
Lenders” means, as of any date, (a) Lenders having more than 50.0% of the
aggregate amount of the Revolving Commitments and the principal amount of the
aggregate outstanding Term Loans, or (b) if the Revolving Commitments have been
terminated or reduced to zero, Lenders holding more than 50.0% of the principal
amount of the aggregate outstanding Loans and Letter of Credit Liabilities;
provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded, and (ii) at all
times when two or more Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Requisite Lenders” shall in no event mean less



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend029.jpg]
- 24 - than two Lenders. For purposes of this definition, a Revolving Lender
shall be deemed to hold a Swingline Loan or a Letter of Credit Liability to the
extent such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation. “Responsible Officer” means with respect to the Parent, the
Borrower or any Subsidiary, the chief executive officer, the president, the
chief financial officer, any senior vice president, any executive vice president
and any vice president of the Parent, the Borrower or such Subsidiary.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower, or any
other Subsidiary now or hereafter outstanding, except a dividend or other
distributions payable solely in shares of that class of Equity Interests to the
holders of that class; (b) any redemption, conversion, exchange, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any Equity Interest of the Parent, the Borrower or
any other Subsidiary now or hereafter outstanding, except any redemption,
repurchase, conversion or exchange of shares of any class payable solely in
common stock of such entity; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Parent, the Borrower or any other Subsidiary now or
hereafter outstanding. “Revolving Commitment” means, as to each Revolving
Lender, such Lender’s obligation to make Revolving Loans pursuant to Section
2.1., to issue (in the case of an Issuing Bank) and to participate (in the case
of the other Revolving Lenders) in Letters of Credit pursuant to Section
2.3.(i), and to participate in Swingline Loans pursuant to Section 2.4.(e), in
an amount up to, but not exceeding the amount set forth for such Lender on
Schedule I as such Lender’s “Revolving Commitment” or as set forth in any
applicable Assignment and Assumption, or agreement executed by a Person becoming
a Revolving Lender in accordance with Section 2.16., as the same may be reduced
from time to time pursuant to Section 2.12. or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.5. “Revolving Commitment Percentage” means, as to
each Revolving Lender, the ratio, expressed as a percentage, of (a) the amount
of such Lender’s Revolving Commitment to (b) the aggregate amount of all of the
Revolving Commitments; provided, however, that if at the time of determination
the Revolving Commitments have been terminated or been reduced to zero, the
“Revolving Commitment Percentage” of each Revolving Lender shall be the
“Revolving Commitment Percentage” of such Lender in effect immediately prior to
such termination or reduction. “Revolving Credit Exposure” means, as to any
Revolving Lender at any time, the aggregate principal amount at such time of its
outstanding Revolving Loans and such Revolving Lender’s participation in Letter
of Credit Liabilities and Swingline Loans at such time. “Revolving Lender” means
a Lender having a Revolving Commitment, or if the Revolving Commitments have
terminated, holding any Revolving Loans. “Revolving Loan” means a loan made by a
Revolving Lender to the Borrower pursuant to Section 2.1.(a). “Revolving Note”
means a promissory note of the Borrower substantially in the form of Exhibit G,
payable to the order of a Revolving Lender in a principal amount equal to the
amount of such Revolving Lender’s Commitment.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend030.jpg]
- 25 - “Revolving Termination Date” means October 27, 2021, as such date may be
extended pursuant to Section 2.13. “Sanctioned Country” means, at any time, a
country, territory or region which is, or whose government is, the subject or
target of any Sanctions. “Sanctioned Person” means, at any time, (a) any Person
listed in any Sanctions-related list of designated Persons maintained by any
Governmental Authority of the United States of America, including without
limitation, OFAC or the U.S. Department of State, or by the United Nations
Security Council, Her Majesty’s Treasury, the European Union or any other
Governmental Authority, (b) any Person located, operating, organized or resident
in a Sanctioned Country, (c) an agency of the government of a Sanctioned Country
or (d) any Person Controlled by any Person or agency described in any of the
preceding clauses (a) through (c). “Sanctions” means any sanctions or trade
embargoes imposed, administered or enforced by any Governmental Authority of the
United States of America, including without limitation, OFAC or the U.S.
Department of State, or by the United Nations Security Council, Her Majesty’s
Treasury, the European Union or any other Governmental Authority. “SEC” means
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any of its principal functions. “Secured Debt” means Indebtedness, the
payment of which is secured by a Lien on any property; provided, however, that,
except for purposes of the representation contained in the last sentence of
Section 6.1.(g), any Indebtedness that is secured only by a pledge of Equity
Interests shall not be considered to be Secured Debt. “Securities” means any
stock, partnership interests, shares, shares of beneficial interest, voting
trust certificates, bonds, debentures, notes or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities,” or any certificates of interest,
shares, or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing, but shall not include any evidence of the Obligations. “Securities
Act” means the Securities Act of 1933, together with all rules and regulations
issued thereunder. “Solvent” means, when used with respect to any Person, that
(a) the fair value and the fair salable value of its assets (taken as a going
concern) are each in excess of the fair valuation of its total liabilities
(including all contingent liabilities computed at the amount which, in light of
all facts and circumstances existing at such time, represents the amount that
could reasonably be expected to become an actual and matured liability); (b)
such Person is generally able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged. “Specified Derivatives Contract” means any Derivatives Contract,
together with any Derivatives Support Document relating thereto, that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between the Parent, the
Borrower, any other Loan Party or any other Subsidiary and any Specified
Derivatives Provider.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend031.jpg]
- 26 - “Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower, any other Loan
Party or any other Subsidiary under or in respect of any Specified Derivatives
Contract, whether direct or indirect, absolute or contingent, due or not due,
liquidated or unliquidated, and whether or not evidenced by any written
confirmation. “Specified Derivatives Provider” means any Person that (a) at the
time it enters into a Specified Derivatives Contract with a Loan Party, is a
Lender or an Affiliate of a Lender or (b) at the time it (or its Affiliate)
becomes a Lender or the Administrative Agent (including on the Effective Date),
is a party to a Specified Derivatives Contract with a Loan Party, in each case
in its capacity as a party to such Specified Derivatives Contract. “S&P” means
S&P Global Ratings, a business unit of Standard & Poor’s Financial Services LLC
business, or any successor. “Stated Amount” means the amount available to be
drawn by a beneficiary under a Letter of Credit from time to time, as such
amount may be increased or reduced from time to time in accordance with the
terms of such Letter of Credit; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Letter of Credit
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the amount of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time. “Subsidiary” means, for any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the Equity Interests having by the terms thereof ordinary voting
power to elect a majority of the board of directors or other individuals
performing similar functions of such corporation, partnership, limited liability
company or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP. “Swap Obligation”
means, with respect to the Guarantor, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act. “Swingline Availability” has
the meaning given that term in Section 2.4(a). “Swingline Commitment” means each
Swingline Lender’s obligation to make Swingline Loans pursuant to Section 2.4.
in an amount up to, but not exceeding the amount set forth in the first sentence
of Section 2.4.(a), as such amount may be reduced from time to time in
accordance with the terms hereof. “Swingline Lenders” means each of Wells Fargo
and Bank of America, N.A., together with their respective successors and
assigns. “Swingline Loan” means a loan made by a Swingline Lender to the
Borrower pursuant to Section 2.4. “Swingline Maturity Date” means the date which
is 5 Business Days prior to the Revolving Termination Date.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend032.jpg]
- 27 - “Swingline Note” means a promissory note of the Borrower substantially in
the form of Exhibit H, payable to the order of a Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed. “Synthetic Debt” means, with respect to any Person
as of any date of determination thereof, all obligations of such Person in
respect of transactions entered into by such Person that are intended to
function primarily as a borrowing of funds (including any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Indebtedness” or as a liability on the
consolidated balance sheet of such Person and its Subsidiaries in accordance
with GAAP. “Synthetic Lease Obligation” means the monetary obligation of a
Person under (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property (including sale
and leaseback transactions), in each case, creating obligations that do not
appear on the balance sheet of such Person but which, upon the application of
any Debtor Relief Laws to such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment). “Taxes”
means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto. “Term Loan” means the Existing Term Loan and
any Additional Term Loans made pursuant to Section 2.16. “Term Loan Lender”
means a Lender holding a Term Loan. “Term Loan Termination Date” means April 27,
2023. “Term Note” means a promissory note of the Borrower substantially in the
form of Exhibit L, payable to the order of a Term Loan Lender in a principal
amount equal to the amount of such Term Loan Lender’s Term Loan. “Termination
Date” means (a) with respect to the Revolving Loans and Revolving Commitments,
the Revolving Termination Date and (b) with respect to the Term Loans, the Term
Loan Termination Date. “Titled Agent” has the meaning given that term in Section
11.9. “Total Asset Value” means, as of any date of determination and without
duplication, the sum of (a)(i)(x) EBITDA attributable to Properties owned by the
Borrower or any of its Subsidiaries (determined in a manner reasonably
acceptable to the Administrative Agent) for any period of 12 consecutive
calendar months ending during the term of this Agreement plus (y) the Parent’s
Ownership Share of EBITDA attributable to Properties owned by Unconsolidated
Affiliates (determined in a manner reasonably acceptable to the Administrative
Agent) for such period, divided by (ii) the Capitalization Rate, plus (b) the
purchase price paid by the Borrower, any of its Subsidiaries or any of its
Unconsolidated Affiliates (less any amounts paid to the Borrower, such
Subsidiary or such Unconsolidated Affiliate as a purchase price adjustment, held
in escrow, retained as a contingency reserve, or in connection with other
similar arrangements) for any Property acquired by the Borrower, such Subsidiary
or such Unconsolidated Affiliate during any such period of 12 consecutive
calendar months, limited in the case of an Unconsolidated Affiliate, to the
Parent’s Ownership Share of the amounts referred to in this clause (b), plus (c)
the value of all unrestricted cash and Cash Equivalents then owned by the
Parent, the Borrower



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend033.jpg]
- 28 - and their respective Subsidiaries plus (d) Manufactured Home Inventory
Value of the Parent, the Borrower and their respective Subsidiaries, at such
time, plus (e) the GAAP book value of all Mezzanine Debt Investments, Mortgage
Receivables and other notes receivable (i) for which payments by the obligor
thereof are not more than 90 days past due and (ii) the obligor of which is not
subject to any proceeding of the types described in Section 10.1.(e) or
10.1.(f), plus (f) the GAAP book value of Development Activity and Unimproved
Land then owned by the Parent, the Borrower and their respective Subsidiaries,
plus (g) the Parent’s Ownership Share of the foregoing items described in
clauses (c), (d), (e) and (f) of its Unconsolidated Affiliates; provided,
however, that to the extent that the amount of Total Asset Value attributable to
(i) Properties that are not Designated Use Properties, (ii) Unimproved Land,
(iii) Development Activity, (iv) Mezzanine Debt Investments, Mortgage
Receivables and other notes receivable, and (v) Investments in Unconsolidated
Affiliates and in Subsidiaries that are not Wholly Owned Subsidiaries, in the
aggregate would exceed 20% of Total Asset Value, such excess shall be excluded.
EBITDA attributable to Properties acquired or disposed of by the Borrower or any
of its Subsidiaries or Unconsolidated Affiliates during any applicable period of
12 consecutive calendar months shall be excluded when determining EBITDA for
purposes of the immediately preceding clause (a). “Total Indebtedness” means all
Indebtedness of the Parent and its Subsidiaries, determined on a consolidated
basis, plus the Parent’s Ownership Share of all Indebtedness of its
Unconsolidated Affiliates. “Type” with respect to any Loan (other than a
Swingline Loan), refers to whether such Loan (or portion thereof) is a LIBOR
Loan or a Base Rate Loan. “Unconsolidated Affiliate” means, with respect to any
Person, any other Person in whom such Person holds an Investment, which
Investment is accounted for in the financial statements of such Person on an
equity basis of accounting and whose financial results would not be consolidated
under GAAP with the financial results of such Person on the consolidated
financial statements of such Person. “Unencumbered Net Operating Income” means
for any fiscal quarter, Net Operating Income for such period from each
Qualifying Unencumbered Property. Notwithstanding the foregoing, for purposes of
determining Unencumbered Net Operating Income, to the extent the amount of the
Net Operating Income attributable to Qualifying Unencumbered Properties located
in Canada and Mexico exceeds 20% of Unencumbered Net Operating Income, such
excess shall be excluded. “Unimproved Land” means, as of any date, land on which
no development (other than improvements that are not material and that are
temporary in nature) has occurred and for which no development is scheduled in
the 12 months following such date. “Unsecured Debt” means, as of any date of
determination and without duplication, all Indebtedness of the Parent, the
Borrower or any Wholly Owned Subsidiary, which is not Secured Debt, but in any
event shall exclude (a) all accounts payable of the Parent, the Borrower or any
Wholly Owned Subsidiary incurred in the ordinary course of business, (b) all
advance rents received and (c) all accrued interest payable. “Unsecured Interest
Expense” means Interest Expense payable in respect of Unsecured Debt. “U.S.
Person” means any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Internal Revenue Code. “U.S. Tax Compliance Certificate” has
the meaning assigned to such term in Section 3.10.(g)(ii)(B)(III).



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend034.jpg]
- 29 - “Wells Fargo” means Wells Fargo Bank, National Association, and its
successors and assigns. “Wholly Owned Subsidiary” means any Subsidiary of a
Person in respect of which all of the Equity Interests (other than, in the case
of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person. “Withdrawal Liability” means any liability as a result of a complete or
partial withdrawal from a Multiemployer Plan as such terms are defined in Part I
of Subtitle E of Title IV of ERISA. “Withholding Agent” means (a) the Borrower,
(b) any other Loan Party and (c) the Administrative Agent, as applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. Section 1.2. General; References to Central time. Unless
otherwise indicated, all accounting terms, ratios and measurements shall be
interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement (including in any affirmative
or negative covenant) set forth in any Loan Document, and either the Borrower or
the Requisite Lenders shall so request, the Administrative Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the appropriate Lenders required under Section
12.6.); provided further that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Parent shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP; provided, further, to the extent that any change in GAAP
after the Agreement Date results in leases which are, or would have been,
classified as operating leases under GAAP as it exists on the Agreement Date
being classified as Capital Leases under GAAP as revised, such change in
classification of leases from operating leases to Capital Leases shall be
disregarded for purposes of this Agreement. Notwithstanding the preceding
sentence, the calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities, and the effects of FAS 141(R) in
respect of fees and expenses in connection with a business combination shall be
disregarded. References in this Agreement to “Sections”, “Articles”, “Exhibits”
and “Schedules” are to sections, articles, exhibits and schedules herein and
hereto unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Except as



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend035.jpg]
- 30 - expressly provided otherwise in any Loan Document, (i) any reference to
any law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time and (ii) any reference to any Person shall be construed to
include such Person’s permitted successors and permitted assigns. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Central time, daylight or standard, as applicable. Section 1.3. Financial
Attributes of Non-Wholly Owned Subsidiaries. Except as otherwise expressly
provided herein, when determining compliance by the Parent or the Borrower with
any financial covenant contained in any of the Loan Documents (a) only the
Ownership Share of the Parent or the Borrower, as applicable, of the financial
attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall be
included and (b) the Parent’s Ownership Share of the Borrower shall be deemed to
be 100.0%. ARTICLE II. CREDIT FACILITY Section 2.1. Revolving Loans. (a) Making
of Revolving Loans. Subject to the terms and conditions set forth in this
Agreement, including without limitation, Section 2.15., each Revolving Lender
severally and not jointly agrees to make Revolving Loans in Dollars to the
Borrower during the period from and including the Effective Date to but
excluding the Revolving Termination Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, such Lender’s Revolving
Commitment. Each borrowing of Revolving Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof.
Notwithstanding the immediately preceding sentence but subject to Section 2.15.,
a borrowing of Revolving Loans may be in the aggregate amount of the unused
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans. (b) Requests for Revolving Loans. Not later than 12:00 p.m.
Central time at least 1 Business Day prior to a borrowing of Revolving Loans
that are to be Base Rate Loans and not later than 12:00 p.m. Central time at
least 3 Business Days prior to a borrowing of Revolving Loans that are to be
LIBOR Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Revolving Borrowing. Each Notice of Revolving Borrowing shall specify the
aggregate principal amount of the Revolving Loans to be borrowed, the date such
Revolving Loans are to be borrowed (which must be a Business Day), the use of
the proceeds of such Revolving Loans, the Type of the requested Revolving Loans,
and if such Revolving Loans are to be LIBOR Loans, the initial Interest Period
for such Revolving Loans. Each Notice of Revolving Borrowing shall be
irrevocable once given and binding on the Borrower. Prior to delivering a Notice
of Revolving Borrowing, the Borrower may (without specifying whether a Revolving
Loan will be a Base Rate Loan or a LIBOR Loan) request that the Administrative
Agent provide the Borrower with the most recent LIBOR available to the
Administrative Agent. The Administrative Agent shall provide such quoted rate to
the Borrower on the date of such request or as soon as possible thereafter.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend036.jpg]
- 31 - (c) Funding of Revolving Loans. Promptly after receipt of a Notice of
Revolving Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing. Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the Borrower with the Administrative Agent at
the Principal Office, in immediately available funds not later than 11:00 a.m.
Central time on the date of such proposed Revolving Loans. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 2:00 p.m. Central time on the
date of the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Administrative Agent. (d) Assumptions Regarding Funding by
Revolving Lenders. With respect to Revolving Loans to be made after the
Effective Date, unless the Administrative Agent shall have been notified by any
Revolving Lender that such Lender will not make available to the Administrative
Agent a Revolving Loan to be made by such Lender in connection with any
borrowing, the Administrative Agent may assume that such Lender will make the
proceeds of such Revolving Loan available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Lender. In such event,
if such Lender does not make available to the Administrative Agent the proceeds
of such Revolving Loan, then such Lender and the Borrower severally agree to pay
to the Administrative Agent on demand the amount of such Revolving Loan with
interest thereon, for each day from and including the date such Revolving Loan
is made available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Revolving Lender that shall have failed to make
available the proceeds of a Revolving Loan to be made by such Lender. Section
2.2. Term Loans. Pursuant to the Existing Credit Agreement, each of the Term
Loan Lenders made a loan (an “Existing Term Loan”) denominated in Dollars to the
Borrower. The Borrower hereby agrees and acknowledges that as of the Effective
Date, the outstanding principal balance of the Existing Term Loans is
$200,000,000 and shall for all purposes hereunder constitute and be referred to
as the Term Loans hereunder, without constituting a novation, but in all cases
subject to the terms and conditions applicable to Term Loans hereunder. As of
the Effective Date, the Term Loans shall be allocated among the Term Loan
Lenders in accordance with Section 2.18. Any portion of a Term Loan that is
repaid or prepaid may not be reborrowed. Section 2.3. Letters of Credit. (a)
Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., each Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date 30 days
prior to the Revolving Termination Date, one or more standby letters of credit
(each a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one
time outstanding not to exceed



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend037.jpg]
- 32 - $50,000,000 as such amount may be reduced from time to time in accordance
with the terms hereof (the “L/C Commitment Amount”); provided, that the
aggregate Stated Amount of outstanding Letters of Credit issued by an Issuing
Bank shall not exceed 50% of the L/C Commitment Amount at any time. (b) Terms of
Letters of Credit. At the time of issuance, the amount, form, terms and
conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the date that is 10 days prior to the
Revolving Termination Date, or (ii) any Letter of Credit have an initial
duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the applicable Issuing Bank but
in no event shall any such provision permit the extension of the expiration date
of such Letter of Credit beyond the date that is 10 days prior to the Revolving
Termination Date. Notwithstanding the foregoing, a Letter of Credit may, as a
result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Revolving Termination Date (any such Letter of Credit being referred to as
an “Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit and the benefit of the Issuing Bank and the
Revolving Lenders no later than 30 days prior to the Revolving Termination Date,
Cash Collateral for such Letter of Credit for deposit into the Letter of Credit
Collateral Account in an amount equal to the Stated Amount of such Letter of
Credit; provided, that the obligations of the Borrower under this Section in
respect of such Extended Letters of Credit shall survive the termination of this
Agreement and shall remain in effect until no such Extended Letters of Credit
remain outstanding. If the Borrower fails to provide Cash Collateral with
respect to any Extended Letter of Credit by the date 30 days prior to the
Revolving Termination Date, such failure shall be treated as a drawing under
such Extended Letter of Credit (in an amount equal to the maximum Stated Amount
of such Letter of Credit), which shall be reimbursed (or participations therein
funded) by the Revolving Lenders in accordance with the immediately following
subsections (i) and (j), with the proceeds being utilized to provide Cash
Collateral for such Letter of Credit. The initial Stated Amount of each Letter
of Credit shall be at least $50,000 (or such lesser amount as the applicable
Issuing Bank, the Administrative Agent and the Borrower may agree). (c) Requests
for Issuance of Letters of Credit. The Borrower shall give the applicable
Issuing Bank and the Administrative Agent written notice at least 5 Business
Days prior to the requested date of issuance of a Letter of Credit, such notice
to describe in reasonable detail the proposed terms of such Letter of Credit and
the nature of the transactions or obligations proposed to be supported by such
Letter of Credit, and in any event shall set forth with respect to such Letter
of Credit the proposed (i) initial Stated Amount, (ii) beneficiary, and (iii)
expiration date. The Borrower shall also execute and deliver such customary
applications and agreements for standby letters of credit, and other forms as
requested from time to time by the applicable Issuing Bank. Provided the
Borrower has given the notice prescribed by the first sentence of this
subsection and delivered such applications and agreements referred to in the
preceding sentence, subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Section 5.2., the applicable Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event prior to the date 5 Business Days following the date
after which the applicable Issuing Bank has received all of the items required
to be delivered to it under this subsection. An Issuing Bank shall not at any
time be obligated to issue any Letter of Credit if such issuance would conflict
with, or cause the Administrative Agent, the applicable Issuing Bank or any
Revolving Lender to exceed any limits imposed by, any Applicable Law. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires. Upon the written request of the
Borrower, the applicable Issuing Bank shall deliver to the Borrower a copy of
each issued Letter of Credit within a reasonable time after



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend038.jpg]
- 33 - the date of issuance thereof. To the extent any term of a Letter of
Credit Document is inconsistent with a term of any Loan Document, the term of
such Loan Document shall control. (d) Reimbursement Obligations. Upon receipt by
an Issuing Bank from the beneficiary of a Letter of Credit issued by such
Issuing Bank of any demand for payment under such Letter of Credit, such Issuing
Bank shall promptly notify the Borrower and the Administrative Agent of the
amount to be paid by such Issuing Bank as a result of such demand and the date
on which payment is to be made by such Issuing Bank to such beneficiary in
respect of such demand; provided, however, that an Issuing Bank’s failure to
give, or delay in giving, such notice shall not discharge the Borrower in any
respect from the applicable Reimbursement Obligation. The Borrower hereby
absolutely, unconditionally and irrevocably agrees to pay and reimburse each
Issuing Bank for the amount of each payment under each Letter of Credit issued
by such Issuing Bank in accordance with clause (e) below, without presentment,
demand, protest or other formalities of any kind. Upon receipt by an Issuing
Bank of any payment in respect of any Reimbursement Obligation, such Issuing
Bank shall promptly pay to the Administrative Agent for the account of each
Revolving Lender that has acquired a participation therein under the second
sentence of the immediately following subsection (i) such Lender’s Revolving
Commitment Percentage of such payment. (e) Manner of Reimbursement. Upon receipt
by an Issuing Bank from the beneficiary of a Letter of Credit of any demand for
payment under such Letter of Credit, then (i) if the applicable conditions
contained in Article V. would permit the making of Revolving Loans, the Borrower
shall be deemed to have requested a borrowing of Revolving Loans (which shall be
Base Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and
the Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 12:00 noon Central time on the Business Day immediately following
the date that the Administrative Agent receives such notice from the applicable
Issuing Bank and (ii) if such conditions would not permit the making of
Revolving Loans, the provisions of subsection (j) of this Section shall apply.
The limitations set forth in the second sentence of Section 2.1.(a) shall not
apply to any borrowing of Base Rate Loans under this subsection. (f) Effect of
Letters of Credit on Revolving Commitments. Upon the issuance by an Issuing Bank
of any Letter of Credit and until such Letter of Credit shall have expired or
been cancelled, the Revolving Commitment of each Revolving Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Revolving Commitment Percentage and (ii) the
sum of (A) the Stated Amount of such Letter of Credit plus (B) without
duplication, any related Reimbursement Obligations then outstanding. (g) Issuing
Banks’ Duties Regarding Letters of Credit; Unconditional Nature of Reimbursement
Obligations. In examining documents presented in connection with drawings under
Letters of Credit and making payments under Letters of Credit issued by an
Issuing Bank against such documents, such Issuing Bank shall only be required to
use the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Banks,
the Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend039.jpg]
- 34 - purporting to transfer or assign any Letter of Credit, or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any Letter of Credit to comply fully with conditions required in order to draw
upon such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders. None of
the above shall affect, impair or prevent the vesting of any of an Issuing
Bank’s or Administrative Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by an Issuing Bank under or in connection with any Letter of
Credit issued by such Issuing Bank, if taken or omitted in the absence of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against such
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender. In this connection, the obligation of the Borrower to reimburse an
Issuing Bank for any drawing made under any Letter of Credit issued by such
Issuing Bank, and to repay any Revolving Loan made pursuant to the second
sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against such Issuing Bank, any other Issuing
Bank, the Administrative Agent, any Lender, any beneficiary of a Letter of
Credit or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, such Issuing Bank, any other Issuing Bank, the Administrative Agent,
any Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by such
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.
Notwithstanding anything to the contrary contained in this Section or Section
12.9., but not in limitation of the Borrower’s unconditional obligation to
reimburse an Issuing Bank for any drawing made under a Letter of Credit as
provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrower shall
have no obligation to indemnify the Administrative Agent, an Issuing Bank or any
Lender in respect of any liability incurred by the Administrative Agent, such
Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of such Person or such Person’s Related Parties in respect of
a Letter of Credit as determined by a court of competent jurisdiction in a
final, non-appealable judgment. Except as otherwise provided in this Section,
nothing in this Section shall affect any rights the Borrower may have with
respect to the gross negligence or willful misconduct of the Administrative
Agent, an Issuing Bank, any Lender or any of their respective Related Parties
with respect to any Letter of Credit. (h) Amendments, Etc. The issuance by an
Issuing Bank of any amendment, supplement or other modification to any Letter of
Credit issued by such Issuing Bank shall be subject to the same conditions
applicable under this Agreement to the issuance of new Letters of Credit
(including, without



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend040.jpg]
- 35 - limitation, that the request therefor be made through the applicable
Issuing Bank and the Administrative Agent), and no such amendment, supplement or
other modification shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Administrative Agent and the applicable Revolving Lenders required
by Section 12.6. shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c). (i) Revolving Lenders’
Participation in Letters of Credit. Immediately upon the issuance by an Issuing
Bank of any Letter of Credit, each Revolving Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from the
applicable Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Revolving Commitment Percentage of
the liability of such Issuing Bank with respect to such Letter of Credit and
each Revolving Lender thereby shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and shall be unconditionally
obligated to such Issuing Bank to pay and discharge when due, such Lender’s
Revolving Commitment Percentage of such Issuing Bank’s liability under such
Letter of Credit. In addition, upon the making of each payment by a Revolving
Lender to the Administrative Agent for the account of an Issuing Bank in respect
of any Letter of Credit issued by it pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of such Issuing Bank, the Administrative Agent or such Lender,
acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to such Issuing Bank by the Borrower in respect
of such Letter of Credit and (ii) a participation in a percentage equal to such
Lender’s Revolving Commitment Percentage in any interest or other amounts
payable by the Borrower in respect of such Reimbursement Obligation (other than
the Fees payable to such Issuing Bank pursuant to the last sentence of Section
3.5.(c)). (j) Payment Obligation of Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of each Issuing Bank,
on demand in immediately available funds in Dollars the amount of such Lender’s
Revolving Commitment Percentage of each drawing paid by such Issuing Bank under
each Letter of Credit issued by it to the extent such amount is not reimbursed
by the Borrower pursuant to the immediately preceding subsection (d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Lender’s Revolving
Commitment Percentage of such drawing except as otherwise provided in Section
3.9.(d). If the notice referenced in the second sentence of Section 2.3.(e) is
received by a Revolving Lender not later than 11:00 a.m. Central time, then such
Lender shall make such payment available to the Administrative Agent not later
than 2:00 p.m. Central time on the date of demand therefor; otherwise, such
payment shall be made available to the Administrative Agent not later than 1:00
p.m. Central time on the next succeeding Business Day. Each Revolving Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the applicable Issuing Bank, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Revolving
Lender to make its payment under this subsection, (ii) the financial condition
of the Borrower or any other Loan Party, (iii) the existence of any Default or
Event of Default, including any Event of Default described in Section 10.1.(e)
or (f), (iv) the termination of the Commitments or (v) the delivery of Cash
Collateral in respect of any Extended Letter of Credit. Each such payment to the
Administrative Agent for the account of the Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever. (k) Information to
Revolving Lenders. Promptly following any change in Letters of Credit
outstanding, the applicable Issuing Bank shall deliver to the Administrative
Agent, who shall promptly



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend041.jpg]
- 36 - deliver the same to each Revolving Lender and the Borrower, a notice
describing the aggregate amount of all Letters of Credit issued by such Issuing
Bank outstanding at such time. Upon the request of any Revolving Lender from
time to time, an Issuing Bank shall deliver any other information reasonably
requested by such Lender with respect to such Letter of Credit then outstanding.
Other than as set forth in this subsection, the Issuing Banks and the
Administrative Agent shall have no duty to notify the Revolving Lenders
regarding the issuance or other matters regarding Letters of Credit issued
hereunder. The failure of any Issuing Bank or the Administrative Agent to
perform its requirements under this subsection shall not relieve any Revolving
Lender from its obligations under the immediately preceding subsection (j). (l)
Applicability of ISP98. Unless otherwise expressly agreed by any Issuing Bank
and the Borrower when a Letter of Credit is issued, the rules of ISP98 shall
apply to each standby Letter of Credit. (m) Extended Letters of Credit. Each
Revolving Lender confirms that its obligations under the immediately preceding
subsections (i) and (j) shall be reinstated in full and apply if the delivery of
any Cash Collateral in respect of an Extended Letter of Credit is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise. Section 2.4. Swingline
Loans. (a) Swingline Loans. Subject to the terms and conditions hereof,
including without limitation Section 2.15., each Swingline Lender, severally and
not jointly, agrees to make Swingline Loans to the Borrower, during the period
from the Effective Date to but excluding the Swingline Maturity Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the lesser (such lesser amount being referred to as the “Swingline Availability”
of a given Swingline Lender) of (i) $25,000,000, as such amount may be reduced
from time to time in accordance with the terms hereof and (ii) the Revolving
Commitment of such Swingline Lender in its capacity as a Revolving Lender minus
the aggregate outstanding principal amount of Revolving Loans made by such
Swingline Lender. If at any time the aggregate principal amount of the Swingline
Loans made by a Swingline Lender outstanding at such time exceeds the Swingline
Availability of such Swingline Lender in effect at such time, the Borrower shall
promptly, and in any event within 1 Business Day of demand, pay the
Administrative Agent for the account of such Swingline Lender the amount of such
excess. Subject to the terms and conditions of this Agreement, the Borrower may
borrow, repay and reborrow Swingline Loans hereunder. The borrowing of a
Swingline Loan shall not constitute usage of any Revolving Lender’s Revolving
Commitment for purposes of calculation of the fee payable under Section 3.5.(b).
(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender selected by the Borrower to make a
Swingline Loan notice pursuant to a Notice of Swingline Borrowing or telephonic
notice of each borrowing of a Swingline Loan. Each Notice of Swingline Borrowing
shall be delivered to the applicable Swingline Lender and the Administrative
Agent no later than 12:00 p.m. Central time on the proposed date of such
borrowing. Any telephonic notice shall include all information to be specified
in a written Notice of Swingline Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Swingline Borrowing sent to the
applicable Swingline Lender and the Administrative Agent by telecopy on the same
day of the giving of such telephonic notice. Not later than 2:00 p.m. Central
time on the date of the requested Swingline Loan, the applicable Swingline
Lender will make the proceeds of such Swingline Loan available to the
Administrative Agent at its Principal Office in Dollars, in immediately
available funds for the account of the Borrower. The amount so received by the
Administrative Agent shall, subject to satisfaction of the applicable conditions
set forth in Section 5.2. for such borrowing, be made available to the Borrower
no



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend042.jpg]
- 37 - later than 3:30 p.m. Central time on such date by depositing same, in
immediately available funds, in an account of the Borrower designated by the
borrower in the Disbursement Instruction Agreement. (c) Interest. Swingline
Loans shall bear interest at a per annum rate equal to the Base Rate as in
effect from time to time plus the Applicable Margin for Revolving Loans that are
Base Rate Loans or at such other rate or rates as the Borrower and the
applicable Swingline Lender may agree from time to time in writing. Interest on
a Swingline Loan is solely for the account of the Swingline Lender that made
such Swingline Loan (except to the extent a Revolving Lender acquires a
participating interest in such Swingline Loan pursuant to the immediately
following subsection (e)). All accrued and unpaid interest on Swingline Loans
shall be payable on the dates and in the manner provided in Section 2.5. with
respect to interest on Base Rate Loans (except as the applicable Swingline
Lender and the Borrower may otherwise agree in writing in connection with any
particular Swingline Loan made by such Swingline Lender). (d) Swingline Loan
Amounts, Etc. Each Swingline Loan shall be in the minimum amount of $1,000,000
and integral multiples of $100,000 in excess thereof, or such other minimum
amounts agreed to by a Swingline Lender and the Borrower. Any voluntary
prepayment of a Swingline Loan must be in integral multiples of $100,000 or the
aggregate principal amount of all outstanding Swingline Loans (or such other
minimum amounts upon which the Swingline Lender that made such Swingline Loans
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give such Swingline Lender and the Administrative Agent prior
written notice thereof no later than 12:00 noon Central time on the day prior to
the date of such prepayment. The Swingline Loans owing to a Swingline Lender
shall, in addition to this Agreement, be evidenced by a Swingline Note in favor
of such Swingline Lender. (e) Repayment and Participations of Swingline Loans.
The Borrower agrees to repay each Swingline Loan within one Business Day of
demand therefor by the Swingline Lender that made such Swingline Loan and, in
any event, within 5 Business Days after the date such Swingline Loan was made;
provided, that the proceeds of a Swingline Loan may not be used to pay a
Swingline Loan. Any Swingline Lender making demand for repayment of a Swingline
Loan made by such Swingline Lender shall notify the Administrative Agent of such
demand on the date such demand is made. Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or
such earlier date as a Swingline Lender and the Borrower may agree in writing
with respect to Swingline Loans made by such Swingline Lender). In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower, the
Swingline Lender that made such Swingline Loan may, on behalf of the Borrower
(which hereby irrevocably directs each applicable Swingline Lender to act on its
behalf for such purpose), request a borrowing of Revolving Loans that are Base
Rate Loans from the Revolving Lenders in an amount equal to the principal
balance of such Swingline Loan. The amount limitations contained in the second
sentence of Section 2.1.(a) shall not apply to any borrowing of such Revolving
Loans made pursuant to this subsection. Such Swingline Lender shall give notice
to the Administrative Agent of any such borrowing of Revolving Loans not later
than 11:00 a.m. Central time at least one Business Day prior to the proposed
date of such borrowing. Promptly after receipt of such notice of borrowing of
Revolving Loans from a Swingline Lender under the immediately preceding
sentence, the Administrative Agent shall notify each Revolving Lender of the
proposed borrowing. Not later than 11:00 a.m. Central time on the proposed date
of such borrowing, each Revolving Lender will make available to the
Administrative Agent at the Principal Office for the account of the applicable
Swingline Lender, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender. The Administrative Agent shall pay the proceeds
of such Revolving Loans to the applicable Swingline Lender, which shall apply
such proceeds to repay such Swingline Loan. If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation,



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend043.jpg]
- 38 - the occurrence of any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f), each Revolving Lender shall purchase from the
applicable Swingline Lender, without recourse or warranty, an undivided interest
and participation to the extent of such Lender’s Revolving Commitment Percentage
of such Swingline Loan, by directly purchasing a participation in such Swingline
Loan in such amount and paying the proceeds thereof to the Administrative Agent
for the account of the applicable Swingline Lender in Dollars and in immediately
available funds. A Revolving Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Administrative
Agent, any Swingline Lender or any other Person whatsoever, (ii) the occurrence
or continuation of a Default or Event of Default (including without limitation,
any of the Defaults or Events of Default described in Sections 10.1.(e) or (f)),
or the termination of any Revolving Lender’s Revolving Commitment, (iii) the
existence (or alleged existence) of an event or condition which has had or could
have a Material Adverse Effect, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender, the Borrower or any other Loan Party, or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing. If such amount is not in fact made available to the
applicable Swingline Lender by any Revolving Lender, such Swingline Lender shall
be entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate. If such Lender does not pay such amount forthwith upon the
applicable Swingline Lender’s demand therefor, and until such time as such
Lender makes the required payment, the applicable Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Revolving Lenders to purchase a
participation therein). Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the applicable Swingline Lender to fund
Swingline Loans in the amount of the participation in Swingline Loans that such
Lender failed to purchase pursuant to this Section until such amount has been
purchased (as a result of such assignment or otherwise). Section 2.5. Rates and
Payment of Interest on Loans. (a) Rates. The Borrower promises to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan (other than Swingline Loans) made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates: (i) in the case of a Revolving Loan, during such periods as such Loan is
(x) a LIBOR Loan, at LIBOR for such Loan for the Interest Period therefor, plus
the Applicable Margin for Revolving Loans that are LIBOR Loans and (y) a Base
Rate Loan, at the Base Rate (as in effect from time to time), plus the
Applicable Margin for Revolving Loans that are Base Rate Loans; and (ii) in the
case of a Term Loan, during such periods as such Loan is (x) a LIBOR Loan, at
LIBOR for such Loan for the Interest Period therefor, plus the Applicable Margin
for Term Loans that are LIBOR Loans and (y) a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Term Loans that
are Base Rate Loans. Notwithstanding the foregoing, while an Event of Default
exists, the Borrower shall pay to the Administrative Agent for the account of
each Lender and each Issuing Bank, as the case may be, interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrower hereunder or under the



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend044.jpg]
- 39 - Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law); provided, however, except in the case of a Default or Event of
Default under Section 10.1.(a)(in which event the following notice shall not be
required), the Borrower shall not be required to pay interest at the
Post-Default Rate unless the Administrative Agent, at the direction of the
Requisite Lenders, shall have notified the Borrower that interest shall be
payable at the Post-Default Rate. (b) Payment of Interest. All accrued and
unpaid interest on the outstanding principal amount of each Loan (other than
Swingline Loans) shall be payable (i) monthly in arrears on the first day of
each month, commencing with the first full calendar month occurring after the
Effective Date and (ii) on any date on which the principal balance of such Loan
is due and payable in full (whether at maturity, due to acceleration or
otherwise). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. All determinations by the Administrative Agent of an interest
rate hereunder shall be conclusive and binding on the Lenders and the Borrower
for all purposes, absent manifest error. (c) Borrower Information Used to
Determine Applicable Interest Rates. The parties understand that the applicable
interest rate for the Obligations and certain fees set forth herein may be
determined and/or adjusted from time to time based upon certain financial ratios
and/or other information to be provided or certified to the Lenders by the
Borrower (the “Borrower Information”). If it is subsequently determined that any
such Borrower Information was incorrect (for whatever reason, including without
limitation because of a subsequent restatement of earnings by the Borrower) at
the time it was delivered to the Administrative Agent, and if the applicable
interest rate or fees calculated for any period were lower than they should have
been had the correct information been timely provided, then, such interest rate
and such fees for such period shall be automatically recalculated using correct
Borrower Information. The Administrative Agent shall promptly notify the
Borrower in writing of any additional interest and fees due because of such
recalculation, and the Borrower shall pay such additional interest or fees due
to the Administrative Agent, for the account of each Lender, within 5 Business
Days of receipt of such written notice. Any recalculation of interest or fees
required by this provision shall survive the termination of this Agreement, and
this provision shall not in any way limit any of the Administrative Agent’s, any
Issuing Bank’s, or any Lender’s other rights under this Agreement. Section 2.6.
Number of Interest Periods. There may be no more than (a) 5 different Interest
Periods for Revolving Loans that are LIBOR Loans outstanding at the same time
and (b) 5 different Interest Periods for Term Loans that are LIBOR Loans
outstanding at the same time. Section 2.7. Repayment of Loans. The Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, (a) the Revolving Loans on the Revolving Termination Date
and (b) the Term Loans on the Term Loan Termination Date. Section 2.8.
Prepayments. (a) Optional. Subject to Section 4.4., the Borrower may prepay any
Loan at any time without premium or penalty. The Borrower shall give the
Administrative Agent at least 3 Business Days prior written notice of the
prepayment of any Loan. Each such notice of prepayment shall be irrevocable;
provided, that such notice of repayment in connection with a refinancing of the
entire outstanding principal amount of, and all accrued but unpaid interest on,
the Loans may be contingent upon the closing of such refinancing. Each voluntary
prepayment of a Class of Loans shall be in an aggregate minimum



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend045.jpg]
- 40 - amount of $100,000 and integral multiples of $25,000 in excess thereof or
the aggregate outstanding principal amount of the Loans of such Class. (b)
Mandatory. If at any time the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, exceeds the aggregate amount of the Revolving
Commitments, the Borrower shall promptly, and in any event within 1 Business Day
of demand, pay to the Administrative Agent for the account of the Revolving
Lenders the amount of such excess. Amounts paid under the preceding sentence
shall be applied, first, to pay all amounts of principal outstanding on the
Swingline Loans, and then the Revolving Loans and any Reimbursement Obligations
pro rata in accordance with Section 3.2. and if any Letters of Credit are
outstanding at such time, the remainder, if any, shall be deposited into the
Letter of Credit Collateral Account for application to any Reimbursement
Obligations. If the Borrower is required to pay any outstanding LIBOR Loans by
reason of this Section prior to the end of the applicable Interest Period
therefor, the Borrower shall pay all amounts due under Section 4.4. (c) No
Effect on Derivatives Contracts. No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Derivatives Contracts entered into with respect to any of the Loans. Section
2.9. Continuation. So long as no Event of Default exists, the Borrower may on
any Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR
Loan or any portion thereof as a LIBOR Loan by selecting a new Interest Period
for such LIBOR Loan. Each Continuation of LIBOR Loans of the same Class shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of $100,000
in excess of that amount, and each new Interest Period selected under this
Section shall commence on the last day of the immediately preceding Interest
Period. Each selection of a new Interest Period shall be made by the Borrower
giving to the Administrative Agent a Notice of Continuation not later than 12:00
p.m. Central time on the third Business Day prior to the date of any such
Continuation. Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loans, Class and portions thereof subject to such Continuation,
(c) the duration of the selected Interest Period and (d) the amount of such
LIBOR Loan, or portion thereof, that the Borrower has elected to have subject to
a Derivatives Contract that provides a hedge against interest rate risk and the
Derivatives Contract(s) to which such amount is subject, all of which shall be
specified in such manner as is necessary to comply with all limitations on Loans
outstanding hereunder. Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each Lender holding a Loan
being Continued of the proposed Continuation. If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan in accordance
with this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, continue as a LIBOR Loan with an Interest Period of
one month; provided, however that if an Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.10. or the
Borrower’s failure to comply with any of the terms of such Section. Section
2.10. Conversion. The Borrower may on any Business Day, upon the Borrower’s
giving of a Notice of Conversion to the Administrative Agent by telecopy,
electronic mail or other similar form of communication, Convert all or a portion
of a Loan of one Type into a Loan of another Type; provided, however, a Base
Rate Loan may not be Converted into a LIBOR Loan if a Default or Event of
Default exists. Each Conversion of



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend046.jpg]
- 41 - Base Rate Loans of a Class into LIBOR Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount. Each Notice of Conversion shall be given not later than 12:00 p.m.
Central time 3 Business Days prior to the date of any proposed Conversion.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender holding a Loan being Converted of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telecopy, electronic mail or other similar form of communication in the form
of a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type and Class of Loan to be Converted, (c) the portion of such Type of
Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into and
(e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan and the amount of such LIBOR Loan, if any, that the
Borrower has elected to have subject to a Derivatives Contract that provides a
hedge against interest rate risk and the Derivatives Contract(s) to which such
amount is subject. Each Notice of Conversion shall be irrevocable by and binding
on the Borrower once given. Section 2.11. Notes. (a) Notes. Except in the case
of a Lender that has notified the Administrative Agent in writing that it elects
not to receive Notes, the Loans of a Class made by a Lender shall, in addition
to this Agreement, also be evidenced by a Note of such Class, payable to the
order of such Lender in a principal amount equal to, in the case of a Revolving
Lender, the amount of its Revolving Commitment as originally in effect (or
otherwise in effect at the time that the applicable Revolving Note is issued),
and in the case of a Term Loan Lender, the initial principal amount of its Term
Loan and, in each case, otherwise duly completed. The Swingline Loans made by a
Swingline Lender to the Borrower shall, in addition to this Agreement, also be
evidenced by a Swingline Note payable to the order of such Swingline Lender. (b)
Records. The date, amount, interest rate, Type and duration of Interest Periods
(if applicable) of each Loan made by each Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling. (c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note. Section 2.12. Voluntary Reductions of the
Revolving Commitment. The Borrower shall have the right to terminate or reduce
the aggregate unused amount of the Revolving Commitments (for which purpose use
of the Revolving Commitments shall be deemed to include the aggregate amount of
all Letter of Credit Liabilities and the aggregate principal amount of all
outstanding Swingline Loans) at any time and from time to time without penalty
or premium upon not less than 5 Business Days prior written notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Revolving Commitments shall not be
less than $10,000,000 and integral multiples of $5,000,000 in excess of that
amount in the aggregate) and shall be



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend047.jpg]
- 42 - irrevocable once given and effective only upon receipt by the
Administrative Agent (“Commitment Reduction Notice”); provided, however, the
Borrower may not reduce the aggregate amount of the Revolving Commitments below
$100,000,000 unless the Borrower is terminating the Revolving Commitments in
full. Promptly after receipt of a Commitment Reduction Notice the Administrative
Agent shall notify each Revolving Lender of the proposed termination or
reduction of the Revolving Commitments. The Revolving Commitments, once reduced
or terminated pursuant to this Section, may not be increased or reinstated.
Section 2.13. Extension of Revolving Termination Date. The Borrower shall have
the right, exercisable two times, to extend the Revolving Termination Date by
six months for each extension. The Borrower may exercise such right only by
executing and delivering to the Administrative Agent at least 30 days but not
more than 90 days prior to the then current Revolving Termination Date, a
written request for such extension (the “Extension Request”). The Administrative
Agent shall notify the Revolving Lenders if it receives the Extension Request
promptly upon receipt thereof. Subject to satisfaction of the following
conditions, the Revolving Termination Date shall be extended for six months from
the then current Revolving Termination Date effective upon receipt by the
Administrative Agent of payment of the fee referred to in the following clause
(b): (a) immediately prior to such extension and immediately after giving effect
thereto, (i) no Default or Event of Default shall exist and (ii) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents and (b) the Borrower shall have paid the
Fees payable under Section 3.5.(d). At any time prior to the effectiveness of
any such extension, upon the Administrative Agent’s request (or the request of
any Lender through the Administrative Agent), the Parent shall deliver to the
Administrative Agent a certificate from a Responsible Officer of the Parent
certifying the matters referred to in the immediately preceding clauses (a)(i)
and (a)(ii). Section 2.14. Expiration Date of Letters of Credit Past Commitment
Termination. If on the date the Revolving Commitments are terminated or reduced
to zero (whether voluntarily, by reason of the occurrence of an Event of Default
or otherwise), there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Revolving Lenders and the Issuing Banks, for deposit into
the Letter of Credit Collateral Account, an amount of money equal to the amount
of such excess. Section 2.15. Amount Limitations. Notwithstanding any other term
of this Agreement or any other Loan Document, no Revolving Lender shall be
required to make any Revolving Loan, the Issuing Banks shall not be required to
issue a Letter of Credit, and no reduction of the Revolving Commitments pursuant
to Section 2.12. shall take effect, if immediately after the making of such
Loan, the issuance of such Letter of Credit or reduction in the Revolving
Commitments the aggregate principal amount of all outstanding Revolving Loans
and



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend048.jpg]
- 43 - Swingline Loans, together with the aggregate amount of all Letter of
Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time. Section 2.16. Increase in Revolving Commitments and
Additional Term Loans. The Borrower shall have the right (a) prior to the
Revolving Termination Date, to request increases in the aggregate amount of the
Revolving Commitments and (b) prior to the Term Loan Termination Date, to
request the making of additional Term Loans (“Additional Term Loans”), in each
case, by providing written notice to the Administrative Agent, which notice
shall be irrevocable once given; provided, however, that after giving effect to
any increase in the Revolving Commitments and the making of any Additional Term
Loans, the aggregate amount of the increases in the Revolving Commitments and
the aggregate principal amount of Additional Term Loans shall not exceed
$200,000,000. Each such increase in the Revolving Commitments or borrowing of
Additional Term Loans must be in an aggregate minimum amount of $25,000,000 and
integral multiples of $5,000,000 in excess thereof. Additional Term Loans shall
be subject to the same terms and conditions of this Agreement that are
applicable to all other Term Loans. The Administrative Agent, in consultation
with the Borrower, shall manage all aspects of the syndication of such increase
in the Revolving Commitments or making of Additional Term Loans, as applicable,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase in the Revolving Commitments or the making of
Additional Term Loans, as applicable, and the allocations of the increase in the
Revolving Commitments or the making of Additional Term Loans, as applicable,
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders. No Lender shall be obligated in any way whatsoever to
increase its Revolving Commitment, provide a new Revolving Commitment or make an
Additional Term Loan, and any new Lender becoming a party to this Agreement in
connection with any such requested increase in the Revolving Commitments or the
making of Additional Term Loans, as applicable, must be an Eligible Assignee. If
a new Revolving Lender becomes a party to this Agreement, or if any existing
Lender is increasing its Revolving Commitment or making an initial Revolving
Commitment, such Lender shall on the date it becomes a Revolving Lender
hereunder (or in the case of an existing Revolving Lender, increases its
Revolving Commitment) (and as a condition thereto) purchase from the other
Revolving Lenders its Revolving Commitment Percentage or, in the case of a
Revolving Lender increasing its Revolving Commitment, the amount of the increase
in its Revolving Commitment Percentage (determined with respect to the Revolving
Lenders’ respective Revolving Commitments and after giving effect to the
increase of Revolving Commitments) of any outstanding Revolving Loans, by making
available to the Administrative Agent for the account of such other Revolving
Lenders, in same day funds, an amount equal to the sum of (A) the portion of the
outstanding principal amount of such Revolving Loans to be purchased by such
Revolving Lender, plus (B) the aggregate amount of payments previously made by
the other Revolving Lenders under Section 2.3.(j) that have not been repaid,
plus (C) interest accrued and unpaid to and as of such date on such portion of
the outstanding principal amount of such Revolving Loans. The Borrower shall pay
to the Revolving Lenders amounts payable, if any, to such Revolving Lenders
under Section 4.4. as a result of the prepayment of any such Revolving Loans.
Effecting the increase of the Revolving Commitments or the making of Additional
Term Loans under this Section is subject to the following conditions precedent:
(x) no Default or Event of Default shall be in existence on the effective date
of such increase in the Revolving Commitments or the making of such Additional
Term Loans, (y) the representations and warranties made or deemed made by the
Borrower and any other Loan Party in any Loan Document to which such Loan Party
is a party shall be true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend049.jpg]
- 44 - case such representation or warranty shall be true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances not prohibited hereunder, and (z) the Administrative Agent shall
have received each of the following, in form and substance satisfactory to the
Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
partnership action taken by the Borrower to authorize such increase in the
Revolving Commitments or the borrowing of Additional Term Loans, as applicable,
and (B) all corporate or other necessary action taken by the Guarantor
authorizing the guaranty of such increase in the Revolving Commitments or the
borrowing of Additional Term Loans, as applicable; (ii) if requested by the
Administrative Agent, an opinion of counsel to the Loan Parties, and addressed
to the Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent; (iii) in the case of an increase in the
Revolving Commitments, new Revolving Notes executed by the Borrower, payable to
any new Revolving Lenders and replacement Revolving Notes executed by the
Borrower, payable to any existing Revolving Lenders increasing their Revolving
Commitments, in the amount of such Revolving Lender’s Revolving Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Revolving Commitments (in each case unless any such Revolving Lender
requests not to receive such a note); and (iv) in the case of the making of
Additional Term Loans, new Term Notes executed by the Borrower, payable to any
new Term Loan Lenders and replacement Term Notes executed by the Borrower,
payable to any existing Term Loan Lenders increasing their Term Loans, in the
amount of such Term Loan Lender’s Term Loan (in each case unless any such Term
Loan Lender requests not to receive such a Note). In connection with any
increase in the aggregate amount of the Revolving Commitments or the making of
any Additional Term Loans pursuant to this Section any Lender becoming a party
hereto shall (1) execute such documents and agreements as the Administrative
Agent may reasonably request and (2) in the case of any Lender that is organized
under the laws of a jurisdiction outside of the United States of America,
provide to the Administrative Agent, its name, address, tax identification
number and/or such other information as shall be necessary for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.
Section 2.17. Funds Transfer Disbursements. The Borrower hereby authorizes the
Administrative Agent to disburse the proceeds of any Loan made by the Lenders or
any of their Affiliates pursuant to the Loan Documents as requested by an
authorized representative of the Borrower to any of the accounts designated in
the Disbursement Instruction Agreement. Section 2.18. Reallocations on Effective
Date. Simultaneously with the effectiveness of this Agreement, the Revolving
Commitments of each of the Revolving Lenders and the Existing Term Loans of the
Existing Term Lenders, in each case, as existing immediately prior to the
Effective Date, shall be reallocated among the Lenders of the applicable Class
so that the Revolving Commitments and Term Loans are held by the Lenders of the
applicable Class as set forth on Schedule I attached hereto. To effect such
reallocations: (a) each Revolving Lender who either had no Revolving Commitment
prior to the effectiveness of this Agreement or whose Revolving Commitment upon
the effectiveness of this Agreement exceeds its Revolving Commitment immediately
prior to the effectiveness of this Agreement (each an “Assignee Revolving
Lender”) shall be deemed to have purchased all right, title and interest in, and
all obligations in respect of, the Revolving Commitments from the Revolving
Lenders whose Revolving Commitments upon the effectiveness of this Agreement are
less than their respective Revolving Commitment immediately prior to the
effectiveness of this Agreement (each an “Assignor



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend050.jpg]
- 45 - Revolving Lender”), so that the Revolving Commitments of the Revolving
Lenders will be held by the Revolving Lenders as set forth on Schedule I; and
(b) each Term Loan Lender who either had no Existing Term Loan prior to the
effectiveness of this Agreement or the initial principal amount of whose Term
Loan as set forth on Schedule I exceeds the outstanding principal amount of its
Existing Term Loan immediately prior to the effectiveness of this Agreement
(each “Assignee Term Loan Lender”; and together with the Assignee Revolving
Lenders, the “Assignee Lenders”), shall be deemed to have purchased all right,
title and interest in, and all obligations in respect of, the Existing Term
Loans of the Existing Term Lenders, the initial principal amount of whose Term
Loans as set forth on Schedule I are less than the outstanding principal amount
of their Existing Term Loans immediately prior to the effectiveness of this
Agreement (each an “Assignor Term Loan Lender”; and together with the Assignor
Revolving Lenders, the “Assignor Lenders”), so that the Term Loans of the Term
Loan Lenders will be held by the Term Loan Lenders as set forth on Schedule I.
Such purchases shall be deemed to have been effected by way of, and subject to
the terms and conditions of, Assignment and Assumptions without the payment of
any related assignment fee, and, except for Notes to be provided to the Assignor
Lenders and Assignee Lenders in the principal amount of their respective
Revolving Commitments or Term Loans, as applicable, no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which are hereby waived). The Assignor Lenders, the
Assignee Lenders and the other Lenders shall make such cash settlements among
themselves, through the Administrative Agent, as the Administrative Agent may
direct (after giving effect to the making of any Loans to be made on the
Effective Date and any netting transactions effected by the Administrative
Agent) with respect to such reallocations and assignments so that the aggregate
outstanding principal amount of each Class of Loans shall be held by the Lenders
of such Class pro rata in accordance with the amount of the Revolving
Commitments or Term Loans, as applicable, as set forth on Schedule I. ARTICLE
III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS Section 3.1. Payments. (a)
Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section
3.10.), to the Administrative Agent at the Principal Office, not later than 1:00
p.m. Central time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 10.5., the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid promptly to such Lender by wire transfer of immediately
available funds in accordance with the wiring instructions provided by such
Lender to the Administrative Agent from time to time, for the account of such
Lender at the applicable Lending Office of such Lender. Each payment received by
the Administrative Agent for the account of an Issuing Bank under this Agreement
shall be paid promptly to such Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by such
Issuing Bank to the Administrative Agent from time to time, for the account of
such Issuing Bank. In the event the Administrative Agent fails to pay such
amounts to such Lender or such Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend051.jpg]
- 46 - under this Agreement or any other Loan Document would otherwise fall on a
day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension. (b)
Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Banks hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the applicable Lenders or the Issuing Banks,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the applicable Issuing Bank,
as the case may be, severally agrees to repay to such Administrative Agent on
demand that amount so distributed to such Lender or such Issuing Bank, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Section 3.2. Pro Rata Treatment. Except to the extent otherwise
provided herein: (a) each borrowing from the Revolving Lenders under Section
2.1.(a), 2.3.(e) and 2.4.(e) shall be made from the Revolving Lenders, each
payment of the fees under Section 3.5.(b), the first sentence of 3.5.(c) and
Section 3.5.(d) shall be made for the account of the Revolving Lenders, and each
termination or reduction of the amount of the Revolving Commitments under
Section 2.12. shall be applied to the respective Revolving Commitments of the
Revolving Lenders, pro rata according to the amounts of their respective
Revolving Commitments; (b) each payment or prepayment of principal of a Class of
Loans shall be made for the account of the Lenders of such Class pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them, provided that, subject to Section 3.9., if immediately prior
to giving effect to any such payment in respect of any Revolving Loans the
outstanding principal amount of the Revolving Loans shall not be held by the
Revolving Lenders pro rata in accordance with their respective Revolving
Commitments in effect at the time such Loans were made, then such payment shall
be applied to the Revolving Loans in such manner as shall result, as nearly as
is practicable, in the outstanding principal amount of the Revolving Loans being
held by the Revolving Lenders pro rata in accordance with their respective
Revolving Commitments; (c) each payment of interest on a Class of Loans shall be
made for the account of the Lenders of such Class pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Class of Lenders; (d) the Conversion and Continuation of Loans of a particular
Class and Type (other than Conversions provided for by Sections 4.1.(c) and
4.5.) shall be made pro rata among the Lenders of such Class according to the
amounts of their Loans of such Class and the then current Interest Period for
each Lender’s portion of each Loan of such Type shall be coterminous; (e) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.4., shall be in accordance with their respective
Revolving Commitment Percentages; and (f) the Revolving Lenders’ participation
in, and payment obligations in respect of, Letters of Credit under Section 2.3.,
shall be in accordance with their respective Revolving Commitment Percentages.
All payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the applicable Swingline Lender only
(except to the extent any Revolving Lender shall have acquired a participating
interest in any such Swingline Loan pursuant to Section 2.4.(e), in which case
such payments shall be pro rata in accordance with such participating
interests).



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend052.jpg]
- 47 - Section 3.3. Sharing of Payments, Etc. If a Lender shall obtain payment
of any principal of, or interest on, any Loan of a Class made by it to the
Borrower under this Agreement or shall obtain payment on any other Obligation
owing by the Borrower or any other Loan Party through the exercise of any right
of set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf of the Borrower or any other Loan Party to a Lender (other than any
payment in respect of Specified Derivatives Obligations) not in accordance with
the terms of this Agreement and such payment should be distributed to the
Lenders of the same Class as such Lender in accordance with Section 3.2. or
Section 10.5., as applicable, such Lender shall promptly purchase from the other
Lenders of such Class participations in (or, if and to the extent specified by
such Lender, direct interests in) the Loans of such Class made by the other
Lenders of such Class or other Obligations owed to such other Lenders in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders of such Class shall share the benefit
of such payment (net of any reasonable expenses which may actually be incurred
by such Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2. or Section 10.5., as applicable. To such end, all
the Lenders of such Class shall make appropriate adjustments among themselves
(by the resale of participations sold or otherwise) if such payment is rescinded
or must otherwise be restored. The Borrower agrees that any Lender of such Class
so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders of such Class may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans of such
Class in the amount of such participation. Nothing contained herein shall
require any Lender to exercise any such right or shall affect the right of any
Lender to exercise and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Borrower. Section 3.4.
Several Obligations. No Lender shall be responsible for the failure of any other
Lender to make a Loan or to perform any other obligation to be made or performed
by such other Lender hereunder, and the failure of any Lender to make a Loan or
to perform any other obligation to be made or performed by it hereunder shall
not relieve the obligation of any other Lender to make any Loan or to perform
any other obligation to be made or performed by such other Lender. Section 3.5.
Fees. (a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent, which are then due and
payable. (b) Facility Fee. During the period from the Effective Date to but
excluding the Revolving Termination Date, the Borrower agrees to pay to the
Administrative Agent for the account of the Revolving Lenders a facility fee
equal to the daily aggregate amount of the Revolving Commitments (whether or not
utilized) times a rate per annum equal to the Applicable Facility Fee. Such fee
shall be payable quarterly in arrears on the first day of each January, April,
July and October during the term of this Agreement and on the Revolving
Termination Date or any earlier date of termination of the Revolving Commitments
or reduction of the Revolving Commitments to zero. The Borrower acknowledges
that the fee payable under this subsection is a bona fide commitment fee and is
intended as reasonable compensation to the Revolving Lenders for committing to
make funds available to the Borrower as described herein and for no other
purposes.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend053.jpg]
- 48 - (c) Letter of Credit Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a letter of credit
fee at a rate per annum equal to the Applicable Margin for Revolving Loans that
are LIBOR Loans times the daily average Stated Amount of each Letter of Credit
for the period from and including the date of issuance of such Letter of Credit
(x) to and including the date such Letter of Credit expires or is cancelled or
(y) to but excluding the date such Letter of Credit is drawn in full; provided,
however, if any of the Obligations are bearing interest as the Post-Default rate
in accordance with Section 2.5.(a), such letter of credit fees shall accrue at
the Post-Default Rate. The fees provided for in this subsection shall be
nonrefundable and payable, in the case of the fee provided for in the first
sentence, in arrears (i) quarterly on the first day of January, April, July and
October, (ii) on the Revolving Termination Date, (iii) on the date the Revolving
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Administrative Agent. The Borrower shall pay directly to
the applicable Issuing Bank from time to time on demand all commissions,
charges, costs and expenses in the amounts customarily charged or incurred by
the applicable Issuing Bank from time to time in like circumstances with respect
to the issuance, amendment, renewal or extension of any Letter of Credit issued
by such Issuing Bank or any other transaction relating thereto. (d) Extension
Fee. If the Borrower exercises its right to extend the Revolving Termination
Date in accordance with Section 2.13., the Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender a fee equal to
seven and one-half one-hundredths of one percent (0.075%) of the amount of such
Lender’s Revolving Commitment (whether or not utilized) payable in connection
with each such extension. (e) Administrative and Other Fees. The Borrower agrees
to pay the administrative and other fees of the Administrative Agent and the
Lead Arrangers as provided in the Fee Letter and as may be otherwise agreed to
in writing from time to time by the Borrower and the Administrative Agent.
Section 3.6. Computations. Unless otherwise expressly set forth herein, any
accrued interest on any Loan, any Fees or any other Obligations due hereunder
shall be computed on the basis of a year of 360 days and the actual number of
days elapsed. Section 3.7. Usury. In no event shall the amount of interest due
or payable on the Loans or other Obligations exceed the maximum rate of interest
allowed by Applicable Law and, if any such payment is paid by the Borrower or
any other Loan Party or received by any Lender, then such excess sum shall be
credited as a payment of principal, unless the Borrower shall notify the
respective Lender in writing that the Borrower elects to have such excess sum
returned to it forthwith. It is the express intent of the parties hereto that
the Borrower not pay and the Lenders not receive, directly or indirectly, in any
manner whatsoever, interest in excess of that which may be lawfully paid by the
Borrower under Applicable Law. The parties hereto hereby agree and stipulate
that the only charge imposed upon the Borrower for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.5.(a)(i) and (ii) and, with respect to Swingline Loans,
in Section 2.4.(c). Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, closing fees,
facility fees, letter of credit fees, underwriting fees, default charges,
funding or “breakage” charges, increased cost charges, attorneys’ fees and
reimbursement for costs and expenses paid by the Administrative Agent or any
Lender to third parties or for damages incurred by the Administrative Agent or
any Lender, in each case, in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend054.jpg]
- 49 - Administrative Agent and the Lenders in connection with this Agreement
and shall under no circumstances be deemed to be charges for the use of money.
All charges other than charges for the use of money shall be fully earned and
nonrefundable when due. Section 3.8. Statements of Account. The Administrative
Agent will account to the Borrower monthly with a statement of Loans, accrued
interest and Fees, charges and payments made pursuant to this Agreement and the
other Loan Documents, and such account rendered by the Administrative Agent
shall be deemed conclusive upon the Borrower absent manifest error. The failure
of the Administrative Agent to deliver such a statement of accounts shall not
relieve or discharge the Borrower from any of its obligations hereunder. Section
3.9. Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law: (a) Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definitions of Requisite
Lenders and Requisite Class Lenders and as set forth in Section 12.6. (b)
Defaulting Lender Waterfall. Any payment of principal, interest, Fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article X. or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 3.3. shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, in the case of a Defaulting Lender that is a Revolving Lender, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or any Swingline Lender hereunder; third, in the case of a
Defaulting Lender that is a Revolving Lender, to Cash Collateralize the Issuing
Banks’ Fronting Exposure with respect to such Defaulting Lender in accordance
with subsection (e) below; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, in the case
of a Defaulting Lender that is a Revolving Lender, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with subsection (e) below; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Banks or the Swingline Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or any Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans of any Class or amounts owing by
such Defaulting Lender under Section 2.3.(j) in respect of Letters of Credit
(such amounts “L/C Disbursements”), in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend055.jpg]
- 50 - when the conditions set forth in Article V. were satisfied or waived,
such payment shall be applied solely to pay the Loans of such Class of, and L/C
Disbursements owed to, all Non-Defaulting Lenders of the applicable Class on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans of
such Class and, as applicable, funded and unfunded participations in Letter of
Credit Liabilities and Swingline Loans, are held by the Lenders pro rata in
accordance with their respective Revolving Commitment Percentages (determined
without giving effect to the immediately following subsection (d)) and all Term
Loan are held by the Term Loan Lenders pro rata as if there had been no Term
Loan Lenders that are Defaulting Lenders. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto. (c) Certain Fees. (i) No Defaulting
Lender that is a Revolving Lender shall be entitled to receive any Fee payable
under Section 3.5.(b) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such Fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(ii) Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive payable under Section 3.5.(c) for any period during which that Lender is
a Defaulting Lender only to the extent allocable to its Revolving Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to the immediately following subsection (e). (iii) With
respect to any Fee not required to be paid to any Defaulting Lender pursuant to
the immediately preceding clause (ii), the Borrower shall (x) pay to each Non-
Defaulting Lender that portion of any such Fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to each Issuing Bank and each Swingline Lender, as applicable, the
amount of any such Fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or such Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such Fee. (d) Reallocation of Participations to Reduce Fronting Exposure. In
the case of a Defaulting Lender that is a Revolving Lender, all or any part of
such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders that are
Revolving Lenders in accordance with their respective Revolving Commitment
Percentages (determined without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender that is a
Revolving Lender to exceed such Non-Defaulting Lender’s Revolving Commitment.
Subject to Section 12.20, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend056.jpg]
- 51 - (e) Cash Collateral, Repayment of Swingline Loans. (i) If the
reallocation described in the immediately preceding subsection (d) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the Issuing Banks’ Fronting Exposure in
accordance with the procedures set forth in this subsection. (ii) At any time
that there shall exist a Defaulting Lender that is a Revolving Lender, within 1
Business Day following the written request of the Administrative Agent or the
applicable Issuing Bank (with a copy to the Administrative Agent), the Borrower
shall Cash Collateralize such Issuing Bank’s Fronting Exposure with respect to
such Defaulting Lender (determined after giving effect to the immediately
preceding subsection (d) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the aggregate Fronting Exposure of such
Issuing Bank with respect to Letters of Credit issued and outstanding at such
time. (iii) The Borrower, and to the extent provided by any Defaulting Lender
that is a Revolving Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Banks, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the obligation of Defaulting Lenders that are Revolving Lenders to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender
that is a Revolving Lender). (iv) Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section in
respect of Letters of Credit shall be applied to the satisfaction of the
obligation of a Defaulting Lender to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein. (v) Cash Collateral (or the appropriate
portion thereof) provided to reduce an Issuing Bank’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this subsection
following (x) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (y)
the determination by the Administrative Agent and the applicable Issuing Bank
that there exists excess Cash Collateral; provided that, subject to the
immediately preceding subsection (b), the Person providing Cash Collateral and
the applicable Issuing Bank may (but shall not be obligated to) agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents. (f)
Defaulting Lender Cure. If the Borrower and the Administrative Agent, and solely
in the case of a Defaulting Lender that is a Revolving Lender, the Swingline
Lenders and the Issuing Banks,



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend057.jpg]
- 52 - agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which, in the case of a Defaulting Lender that is a Revolving Lender,
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause, as applicable, (i) the Revolving Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Revolving Lenders in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately preceding subsection (d)) and (ii) the Term Loans to be held by the
Term Loan Lenders pro rata in as if there had been no Term Loan Lenders that
were Defaulting Lenders, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(g) New Swingline Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) each Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) each Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
Section 3.10. Taxes. (a) Issuing Banks. For purposes of this Section, the term
“Lender” includes the Issuing Banks and the Administrative Agent, the term
“Applicable Law” includes FATCA and the term “IRS Form W-8BEN” includes both IRS
Form W-8BEN and IRS Form W-8BEN-E, as applicable. (b) Payments Free of Taxes.
Any and all payments by or on account of any obligation of the Borrower or any
other Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If any
Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower or other applicable Loan Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made. (c) Payment of
Other Taxes by the Borrower. The Borrower and the other Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes. (d) Indemnification by the Borrower. Without
duplication of any obligation under the preceding subsections (b) or (c), the
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend058.jpg]
- 53 - Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. (e)
Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation as Administrative
Agent. (f) Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, the Borrower or such other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (g) Status of Lenders. (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person:



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend059.jpg]
- 54 - (A) any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax; (B) any Foreign Lender
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: (I) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, an electronic copy (or
an original if requested by the Borrower or the Administrative Agent) of an
executed IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (II) an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8ECI; (III) in
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit N-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of IRS Form
W-8BEN; or (IV) to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit N-4 on behalf of each such direct and indirect partner;



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend060.jpg]
- 55 - (C) any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and (D) if a payment
made to a Lender under any Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Administrative Agent as may be necessary for the Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so. (h) Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend061.jpg]
- 56 - (i) Survival. Each party’s obligations under this Section shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document. ARTICLE IV. YIELD PROTECTION, ETC. Section 4.1. Additional Costs;
Capital Adequacy. (a) Capital Adequacy. If any Lender determines that any
Regulatory Change affecting such Lender or any lending office of such Lender or
such Lender’s holding company, if any, regarding capital or liquidity ratios or
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitment of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection (a), the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Commitment (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or its Commitment (other than Indemnified
Taxes, Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and Connection Income Taxes); (ii) imposes or modifies any reserve,
special deposit, compulsory loan, insurance charge or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitment of such Lender hereunder); or (iii) imposes on any Lender or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or the Loans made by such Lender. (c) Lender’s
Suspension of LIBOR Loans. Without limiting the effect of the provisions of the
immediately preceding subsections (a) and (b), if by reason of any Regulatory
Change, any Lender either (i) incurs Additional Costs based on or measured by
the excess above a specified level of the



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend062.jpg]
- 57 - amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Lender that includes LIBOR Loans or (ii) becomes subject
to restrictions on the amount of such a category of liabilities or assets that
it may hold, then, if such Lender so elects by notice to the Borrower (with a
copy to the Administrative Agent), the obligation of such Lender to make or
Continue, or to Convert Base Rate Loans into, LIBOR Loans hereunder shall be
suspended until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 4.5. shall apply). (d) Additional Costs in Respect of
Letters of Credit. Without limiting the obligations of the Borrower under the
preceding subsections of this Section (but without duplication), if as a result
of any Regulatory Change or any risk-based capital guideline or other
requirement heretofore or hereafter issued by any Governmental Authority there
shall be imposed, modified or deemed applicable any Tax (other than Indemnified
Taxes, Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and Connection Income Taxes), reserve, special deposit, capital adequacy
or similar requirement against or with respect to or measured by reference to
Letters of Credit and the result shall be to increase the cost to the applicable
Issuing Bank of issuing (or any Revolving Lender of purchasing participations
in) or maintaining its obligation hereunder to issue (or purchase participations
in) any Letter of Credit or reduce any amount receivable by an Issuing Bank or
any Revolving Lender hereunder in respect of any Letter of Credit, then, upon
demand by such Issuing Bank or such Lender, the Borrower shall promptly, and in
any event within 1 Business Day of demand, pay to such Issuing Bank or, in the
case of such Lender, to the Administrative Agent for the account of such Lender,
from time to time as specified by such Issuing Bank or such Lender, such
additional amounts as shall be sufficient to compensate such Issuing Bank or
such Lender for such increased costs or reductions in amount. (e) Notification
and Determination of Additional Costs. Each of the Administrative Agent, each
Issuing Bank and each Lender, as the case may be, agrees to notify the Borrower
(and in the case of the Issuing Bank or a Lender, to notify the Administrative
Agent) in writing of any event occurring after the Agreement Date entitling the
Administrative Agent, the applicable Issuing Bank or such Lender to compensation
under any of the preceding subsections of this Section as promptly as
practicable; provided, however, that the failure of the Administrative Agent,
any Issuing Bank or any Lender to give such written notice shall not release the
Borrower from any of its obligations hereunder. The Administrative Agent, each
Issuing Bank and each Lender, as the case may be, agrees to furnish to the
Borrower (and in the case of an Issuing Bank or a Lender to the Administrative
Agent as well) a certificate setting forth the basis and amount of each request
for compensation under this Section. Determinations by the Administrative Agent,
such Issuing Bank or such Lender, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error. The Borrower shall pay the Administrative Agent, any such
Issuing Bank and or any such Lender, as the case may be, the amount shown as due
on any such certificate within 30 days after receipt thereof. (f) Delay in
Requests. Failure or delay on the part of any Lender or an Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section 4.1. for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Regulatory
Change giving rise to such increased costs or reductions, and of such Lender’s
or such Issuing Bank’s intention to claim compensation therefor (except that, if
the Regulatory Change giving rise to such increased costs or reductions is
retroactive, then the 180 days period referred to above shall be extended to
include the period of retroactive effect thereof).



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend063.jpg]
- 58 - Section 4.2. Suspension of LIBOR Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of LIBOR for any Interest
Period, the Administrative Agent determines in good faith (which determination
shall be conclusive) that: (a) reasonable and adequate means do not exist for
the ascertaining LIBOR for such Interest Period; (b) quotations of interest
rates for the relevant deposits referred to in the definition of LIBOR are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for LIBOR Loans as provided herein; or
(c) the relevant rates of interest referred to in the definition of LIBOR upon
the basis of which the rate of interest for LIBOR Loans for such Interest Period
is to be determined are not likely to adequately cover the cost to any Lender of
making or maintaining LIBOR Loans for such Interest Period; then the
Administrative Agent shall give the Borrower and each Lender prompt notice
thereof and, so long as such condition remains in effect, the Lenders shall be
under no obligation to, and shall not, make additional LIBOR Loans, Continue
LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall, on the
last day of each current Interest Period for each outstanding LIBOR Loan, either
prepay such Loan or Convert such Loan into a Base Rate Loan Section 4.3.
Illegality. Notwithstanding any other provision of this Agreement, if any Lender
shall determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.5. shall be applicable).
Section 4.4. Compensation. The Borrower shall pay to the Administrative Agent
for the account of each Lender, upon the request of the Administrative Agent,
such amount or amounts as the Administrative Agent shall determine in its sole
discretion shall be sufficient to compensate such Lender for any loss, cost or
expense attributable to: (a) any payment or prepayment (whether mandatory or
optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or (b) any failure by
the Borrower for any reason (including, without limitation, the failure of any
of the applicable conditions precedent specified in Section 5.2. to be
satisfied, but excluding any failure resulting from the operation of Section
4.2.) to borrow a LIBOR Loan from such Lender on the date for such borrowing, or
to Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR Loan on the
requested date of such Conversion or Continuation.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend064.jpg]
- 59 - Not in limitation of the foregoing, such compensation shall include,
without limitation, an amount equal to the then present value of (A) the amount
of interest that would have accrued on such LIBOR Loan for the remainder of the
Interest Period at the rate applicable to such LIBOR Loan, less (B) the amount
of interest that would accrue on the same LIBOR Loan for the same period if
LIBOR were set on the date on which such LIBOR Loan was repaid, prepaid or
Converted or the date on which the Borrower failed to borrow, Convert or
Continue such LIBOR Loan, as applicable, calculating present value by using as a
discount rate LIBOR quoted on such date. Upon the Borrower’s request, the
Administrative Agent shall provide the Borrower with a statement setting forth
the basis for requesting such compensation and the method for determining the
amount thereof. Any such statement shall be conclusive absent manifest error.
Section 4.5. Treatment of Affected Loans. If the obligation of any Lender to
make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended pursuant to Section 4.1.(c), Section 4.2. or Section 4.3.
then such Lender’s LIBOR Loans shall be automatically Converted into Base Rate
Loans on the last day(s) of the then current Interest Period(s) for LIBOR Loans
(or, in the case of a Conversion required by Section 4.1.(c), Section 4.2., or
Section 4.3. on such earlier date as such Lender or the Administrative Agent, as
applicable, may specify to the Borrower (with a copy to the Administrative
Agent, as applicable)) and, unless and until such Lender or the Administrative
Agent, as applicable, gives notice as provided below that the circumstances
specified in Section 4.1., Section 4.2. or Section 4.3. that gave rise to such
Conversion no longer exist: (a) to the extent that such Lender’s LIBOR Loans
have been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s LIBOR Loans shall be applied instead to
its Base Rate Loans; and (b) all Loans that would otherwise be made or Continued
by such Lender as LIBOR Loans shall be made or Continued instead as Base Rate
Loans, and all Base Rate Loans of such Lender that would otherwise be Converted
into LIBOR Loans shall remain as Base Rate Loans. If such Lender or the
Administrative Agent, as applicable, gives notice to the Borrower (with a copy
to the Administrative Agent, as applicable) that the circumstances specified in
Section 4.1.(c), 4.2. or 4.3. that gave rise to the Conversion of such Lender’s
LIBOR Loans pursuant to this Section no longer exist (which such Lender or the
Administrative Agent, as applicable, agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments, in the case of Revolving Loans,
or the outstanding principal amount of Term Loans, in the case of Term Loans.
Section 4.6. Affected Lenders. If (a) a Lender requests compensation pursuant to
Section 3.10. or 4.1., and the Requisite Lenders are not also doing the same, or
(b) the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to Section
4.1.(b) or 4.3. but the obligation of the Requisite Lenders shall not have been
suspended under such Sections, or (c) a Lender becomes a Defaulting Lender or a
Non-Consenting Lender, then, so long as there does not then exist any Default or
Event of Default, the Borrower may demand that such Lender (the “Affected



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend065.jpg]
- 60 - Lender”), and upon such demand the Affected Lender shall promptly, assign
its Commitment, if any, and Loans to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5.(b) for a purchase price equal to
(x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) in the case of an Affected Lender that is a Revolving Lender,
the aggregate amount of payments previously made by the Affected Lender under
Section 2.3.(j) that have not been repaid, plus (z) any accrued but unpaid
interest and accrued but unpaid fees owing to the Affected Lender, or any other
amount as may be mutually agreed upon by such Affected Lender and Eligible
Assignee. Each of the Administrative Agent and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this Section, but at no time shall the Administrative Agent, such Affected
Lender nor any other Lender nor any Titled Agent be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrower’s obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10., 4.1. or
4.4.) with respect to any period up to the date of replacement. Section 4.7.
Change of Lending Office. Each Lender agrees that it will use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate an alternate Lending Office with respect to any of its Loans affected
by the matters or circumstances described in Sections 3.10., 4.1. or 4.3. to
reduce the liability of the Borrower or avoid the results provided thereunder,
so long as such designation is not disadvantageous to such Lender as determined
by such Lender in its sole discretion, except that such Lender shall have no
obligation to designate a Lending Office located in the United States of
America. Section 4.8. Assumptions Concerning Funding of LIBOR Loans. Calculation
of all amounts payable to a Lender under this Article shall be made as though
such Lender had actually funded LIBOR Loans through the purchase of deposits in
the relevant market bearing interest at the rate applicable to such LIBOR Loans
in an amount equal to the amount of the LIBOR Loans and having a maturity
comparable to the relevant Interest Period; provided, however, that each Lender
may fund each of its LIBOR Loans in any manner it sees fit and the foregoing
assumption shall be used only for calculation of amounts payable under this
Article. ARTICLE V. CONDITIONS PRECEDENT Section 5.1. Initial Conditions
Precedent. The obligation of the Lenders to effect or permit the occurrence of
the first Credit Event hereunder, whether as the making of a Loan or the
issuance of a Letter of Credit, and the effectiveness of the amendment and
restatement of the Existing Credit Agreement, are subject to the satisfaction or
waiver of the following conditions precedent: (a) The Administrative Agent shall
have received each of the following, in form and substance satisfactory to the
Administrative Agent: (i) counterparts of this Agreement executed by each of the
parties hereto;



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend066.jpg]
- 61 - (ii) Notes executed by the Borrower, payable to each Lender (other than
any Lender that has requested that it not receive Notes) and complying with the
terms of Section 2.11.(a) and the Swingline Note executed by the Borrower; (iii)
the Guaranty executed by the Parent; (iv) an opinion of counsel to the Borrower
and the other Loan Parties, addressed to the Administrative Agent and the
Lenders and in the form set forth in Exhibit J; (v) the certificate or articles
of incorporation or formation, articles of organization, certificate of limited
partnership, declaration of trust or other comparable organizational instrument
(if any) of each Loan Party certified as of a recent date by the Secretary of
State of the state of formation of such Loan Party; (vi) a certificate of good
standing (or certificate of similar meaning) with respect to each Loan Party
issued as of a recent date by the Secretary of State of the state of formation
of each such Loan Party and certificates of qualification to transact business
or other comparable certificates issued as of a recent date by each Secretary of
State (and any state department of taxation, as applicable) of each state in
which such Loan Party is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect; (vii)
a certificate of incumbency signed by the Secretary or Assistant Secretary (or
other individual performing similar functions) of each Loan Party with respect
to each of the officers of such Loan Party authorized to execute and deliver the
Loan Documents to which such Loan Party is a party, and in the case of the
Borrower, authorized to execute and deliver on behalf of the Borrower Notices of
Revolving Borrowing, the Notice of Term Borrowing, Notices of Swingline
Borrowing, requests for Letters of Credit, Notices of Conversion and Notices of
Continuation; (viii) copies certified by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party of (A) the
by-laws of such Loan Party, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party; (ix) a Compliance Certificate
calculated as of June 30, 2017 giving pro forma effect to the transactions
contemplated by this Agreement; (x) a completed Disbursement Instruction
Agreement effective as of the Agreement Date; (xi) evidence that the Fees, if
any, then due and payable under Section 3.5., together with all other fees,
expenses and reimbursement amounts due and payable to the Administrative Agent
and any of the Lenders, including without limitation, the fees and expenses of
counsel to the Administrative Agent, have been paid; (xii) evidence that all
accrued and unpaid interest and fees owing by the Loan Parties under the
Existing Credit Agreement have been paid in full; and



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend067.jpg]
- 62 - (xiii) such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request; (b) since June 30, 2017, there shall not have occurred or
become known to the Administrative Agent or any of the Lenders any event or
condition that has had or could reasonably be expected to have a Material
Adverse Effect; (c) no litigation, action, suit, investigation or other
arbitral, administrative or judicial proceeding shall be pending or threatened
which could reasonably be expected to (i) result in a Material Adverse Effect or
(ii) restrain or enjoin, or otherwise materially and adversely affect, the
ability of the Parent, the Borrower or any other Loan Party to fulfill its
obligations under the Loan Documents to which it is a party; (d) the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries shall have received
all approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (i) any Applicable Law or (ii) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which could not reasonably
be likely to (x) have a Material Adverse Effect, or (y) restrain or enjoin, or
otherwise materially and adversely affect the ability of the Parent, the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party; and (e) the Borrower and each other Loan Party
shall have provided all information requested by the Administrative Agent and
each Lender in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act. The Administrative Agent shall give notice (which may be by
electronic mail or other similar means of electronic communication) to the
Borrower and the Lenders promptly upon its determination that all of the
conditions precedent set forth in this Section shall have been fulfilled or
waived by all of the Lenders. Section 5.2. Conditions Precedent to All Loans and
Letters of Credit. In addition to satisfaction or waiver of the conditions
precedent contained in Section 5.1., the obligations of (i) Lenders to make any
Loans and (ii) the Issuing Banks to issue Letters of Credit, are each subject to
the further conditions precedent that: (a) no Default or Event of Default shall
exist as of the date of the making of such Loan or date of issuance of such
Letter of Credit or would exist immediately after giving effect thereto, and no
violation of the limits described in Section 2.15. would occur after giving
effect thereto; (b) the representations and warranties made or deemed made by
the Parent, the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of the making of such Loan or date of issuance
of such Letter of Credit with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
not prohibited hereunder and (c) in the case of the borrowing of Revolving
Loans, the Administrative Agent shall have received a timely Notice of Revolving
Borrowing, in the case of the borrowing of Term Loans, the Administrative Agent
shall have received the Notice of Term Borrowing, in the case of the borrowing
of a Swingline



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend068.jpg]
- 63 - Loan, the applicable Swingline Lender shall have received a timely Notice
of Swingline Borrowing and in the case of the issuance of a Letter of Credit,
the applicable Issuing Bank and the Administrative Agent shall have received a
timely request for the issuance of such Letter of Credit. Each Credit Event
shall constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time any Loan is
made or any Letter of Credit is issued that all conditions to the making of such
Loan or issuing of such Letter of Credit contained in this Article V., and not
waived by the Lenders in accordance with the terms of this Agreement, have been
satisfied. Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Administrative Agent and the other Lenders that the conditions precedent for
initial Loans set forth in Sections 5.1. and 5.2. that have not previously been
waived by the Lenders in accordance with the terms of this Agreement have been
satisfied. ARTICLE VI. REPRESENTATIONS AND WARRANTIES Section 6.1.
Representations and Warranties. In order to induce the Administrative Agent and
each Lender to enter into this Agreement and to make Loans and, in the case of
an Issuing Bank, to issue Letters of Credit, each of the Parent and the Borrower
represents and warrants to the Administrative Agent, each Issuing Bank and each
Lender as follows: (a) Organization; Power; Qualification. Each of the Parent,
the Borrower and the other Loan Parties is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization unless the failure to be so qualified or
authorized could not reasonably be expected to have, in each instance, a
Material Adverse Effect. (b) Ownership Structure. Part I of Schedule 6.1.(b) is,
as of September 30, 2017, a complete and correct list of (i) each Person holding
any Equity Interest in the Borrower, (ii) the percentage of ownership of such
Person in the Borrower and (iii) the jurisdiction of organization of each Loan
Party. Except as disclosed on such Schedule, there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in the Borrower.
To Borrower’s and the Parent’s knowledge, all of the Equity Interests in
Borrower have been issued in compliance with all Applicable Law. As of the
Agreement Date, Part II of Schedule 6.1.(b) correctly sets forth all
Unconsolidated Affiliates of the Parent, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests (and the Ownership Share) in such Person held directly or indirectly
by the Parent. (c) Authorization of Loan Documents and Borrowings. The Borrower
has the right and power, and has taken all necessary action to authorize it, to
borrow and obtain the other extensions of credit hereunder. The Parent, the
Borrower and each other Loan Party has the right and power, and has



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend069.jpg]
- 64 - taken all necessary action to authorize it, to execute, deliver and
perform each of the Loan Documents and the Fee Letter to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents and the Fee Letter to which
the Parent, the Borrower or any other Loan Party is a party have been duly
executed and delivered by the duly authorized officers of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally. (d) Compliance of Loan Documents with
Laws. The execution, delivery and performance of this Agreement and the other
Loan Documents to which any Loan Party is a party and of the Fee Letter in
accordance with their respective terms and the borrowings and other extensions
of credit hereunder do not and will not, by the passage of time, the giving of
notice, or both: (i) require any Governmental Approval or violate any Applicable
Law (including all Environmental Laws) relating to the Parent, the Borrower or
any other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Parent, the Borrower or any
other Loan Party, or any material indenture, material agreement or other
material instrument to which the Parent, the Borrower or any other Loan Party is
a party or by which it or any of its respective properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by any Loan Party other
than in favor of the Administrative Agent for its benefit and the benefit of the
Lender Parties. (e) Compliance with Applicable Law; Governmental Approvals. Each
of the Parent, the Borrower, each other Loan Party and each other Subsidiary is
in compliance with each Governmental Approval and all other Applicable Laws
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. (f) Title to
Properties. Each of the Parent, the Borrower, each other Loan Party and each
other Subsidiary has good, marketable and legal title to, or a valid leasehold
interest in, its respective material assets to the extent necessary to conduct
their respective businesses. (g) Certain Indebtedness. As of the Agreement Date,
no default or event of default has occurred with respect to the payment of
interest or principal on any Indebtedness of the Parent, the Borrower, any other
Loan Party or any other Subsidiary having an aggregate outstanding principal
amount of $5,000,000 or more and, to the knowledge of any Responsible Officer of
the Parent or the Borrower, none of the Parent, the Borrower, the other Loan
Parties or the other Subsidiaries has received any notice of default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute a default or event of default, with respect to
any such Indebtedness. Schedule 6.1.(g) is, as of Agreement Date, a true,
correct and complete listing of each Derivatives Contract in existence on such
date that has been entered into to hedge against fluctuations in interest rates
assessed pursuant to the Obligations evidenced by this Agreement. (h)
Litigation. Except as set forth on Schedule 6.1.(h), there are no actions, suits
or proceedings pending (nor, to the knowledge of the Parent or the Borrower, are
there any actions, suits or proceedings threatened) against or in any other way
relating adversely to or affecting the Parent, the Borrower, any other Loan
Party or any other Subsidiary or any of their respective property in any court
or before any arbitrator of any kind or before or by any other Governmental
Authority which, (i) could reasonably be expected to have a Material Adverse
Effect or (ii) in any manner draws into question the validity or enforceability
of any Loan Document or the Fee Letter. There are no strikes, slow downs,



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend070.jpg]
- 65 - work stoppages or walkouts or other labor disputes in progress or
threatened relating to, any Loan Party or any other Subsidiary which could
reasonably be expected to have a Material Adverse Effect. (i) Taxes. All
material federal, state and other tax returns of the Parent, the Borrower, any
other Loan Party or any other Subsidiary required by Applicable Law to be filed
have been duly filed, and all material federal, state and other taxes,
assessments and other governmental charges or levies upon the Parent, the
Borrower, each other Loan Party and each other Subsidiary and their respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment or non-filing which is at the time permitted under
Section 7.6. As of the Agreement Date, none of the United States income tax
returns of the Parent, the Borrower, any other Loan Party or any other
Subsidiary is under audit. All charges, accruals and reserves on the books of
the Parent, the Borrower, each other Loan Party and each other Subsidiary in
respect of any taxes or other governmental charges are in accordance with GAAP
in all material respects. (j) Financial Statements. The Parent has furnished to
each Lender copies of (i) the audited consolidated balance sheet of the Parent
and its consolidated Subsidiaries for the fiscal year ended December 31, 2016,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal year ended on such date, with the opinion
thereon of Ernst & Young LLP, and (ii) the unaudited consolidated balance sheet
of the Parent and its consolidated Subsidiaries for the fiscal quarter ended
June 30, 2017, and the related unaudited consolidated statements of operations,
shareholders’ equity and cash flow of the Parent and its consolidated
Subsidiaries for the fiscal quarter ended on such date. Such financial
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly, in all material respects in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the Parent and its consolidated Subsidiaries
as at their respective dates and the results of operations and the cash flow for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments and absence of footnotes). (k) No Material
Adverse Change; Solvency. Since June 30, 2017, there has been no event, change,
circumstance or occurrence that could reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties is Solvent and the Parent, the Borrower
and their respective Subsidiaries, taken as a whole, are Solvent. (l) ERISA. (i)
Except as could not individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, each Benefit Arrangement is in compliance with
the applicable provisions of ERISA, the Internal Revenue Code and other
Applicable Laws. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the knowledge of the Parent and
the Borrower, nothing has occurred which could reasonably be expected to result
in the revocation of a Qualified Plan’s favorable determination letter or
opinion letter.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend071.jpg]
- 66 - (ii) None of the Parent, the Borrower or any of their respective
Subsidiaries has any liability, contingent or otherwise, to a Benefit
Arrangement that is a retiree welfare benefit arrangement. (iii) Except as could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect: (i) no ERISA Event has occurred or is expected to occur; (ii)
there are no pending, or to the knowledge of the Parent and the Borrower,
threatened, claims, actions or lawsuits or other action by any Governmental
Authority, plan participant or beneficiary with respect to a Benefit
Arrangement; (iii) there are no violations of the fiduciary responsibility rules
with respect to any Benefit Arrangement; and (iv) no member of the ERISA Group
has engaged in a non-exempt “prohibited transaction,” as defined in Section 406
of ERISA and Section 4975 of the Internal Revenue Code, in connection with any
Plan, that would subject any member of the ERISA Group to a tax on prohibited
transactions imposed by Section 502(i) of ERISA or Section 4975 of the Internal
Revenue Code. (m) Absence of Default. None of the Parent, the Borrower, any
other Loan Party or any other Subsidiary is in default under its certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents, and no event has occurred, which has not been
remedied, cured or waived: (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
the Parent, the Borrower, any other Loan Party or any other Subsidiary under any
agreement (other than this Agreement) or judgment, decree or order to which any
such Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. (n) Environmental Laws. In the ordinary course of business, each
of the Parent, the Borrower, each other Loan Party and each other Subsidiary
causes reviews to be conducted of its respective operations or properties, to
the extent applicable, for compliance with Environmental Laws. Each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary: (i) is in
compliance with all Environmental Laws applicable to its business, operations
and the Properties, (ii) has obtained all Governmental Approvals which are
required under Environmental Laws, and each such Governmental Approval is in
full force and effect, and (iii) is in compliance with all terms and conditions
of such Governmental Approvals, where with respect to each of the immediately
preceding clauses (i) through (iii) the failure to obtain or to comply could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, none of the Parent, the Borrower, any other Loan Party or any
other Subsidiary has any knowledge of, nor has the Parent, the Borrower, any
other Loan Party or any other Subsidiary received written notice of, any past,
present, or pending releases, events, conditions, circumstances, activities,
practices, incidents, facts, occurrences, actions, or plans that, with respect
to the Parent, the Borrower, such other Loan Party or such other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(x) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (y) cause or contribute to any other potential claim or
other liability under any Environmental Law, or (z) cause any of the Properties
to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Parent’s knowledge after due inquiry,
threatened, against the Parent, the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws which, reasonably could be
expected to have a Material Adverse Effect. None of



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend072.jpg]
- 67 - the Properties is listed on or proposed for listing on the National
Priority List promulgated pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 and its implementing regulations, or any
comparable state or local priority list promulgated pursuant to any analogous
state or local law. To Parent’s knowledge, no Hazardous Materials generated at
or transported from the Properties are or have been transported to, or disposed
of at, any location that is listed or proposed for listing on the National
Priority List or any comparable state or local priority list, or any other
location that is or has been the subject of a clean-up, removal or remedial
action pursuant to any Environmental Law, except to the extent that such
transportation or disposal could not reasonably be expected to result in a
Material Adverse Effect. (o) Investment Company. None of the Parent, the
Borrower, any other Loan Party or any other Subsidiary is (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to restrict its ability to borrow money or obtain
other extensions of credit or to consummate the transactions contemplated by
this Agreement or to perform its obligations under any Loan Document to which it
is a party. (p) Margin Stock. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System. (q) Intellectual Property. Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person
except for such Intellectual Property, the absence of which, and for conflicts
which, could not reasonably be expected to have a Material Adverse Effect. Each
of the Loan Parties and each other Subsidiary has taken all such steps as it
deems reasonably necessary to protect its respective rights under and with
respect to such Intellectual Property. No material claim has been asserted by
any Person with respect to the use of any such Intellectual Property by the
Parent, the Borrower, any other Loan Party or any other Subsidiary, or
challenging or questioning the validity or effectiveness of any such
Intellectual Property. The use of such Intellectual Property by the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries does not infringe on
the rights of any Person, subject to such claims and infringements as do not, in
the aggregate, give rise to any liabilities on the part of the Parent, the
Borrower, any other Loan Party or any other Subsidiary that could reasonably be
expected to have a Material Adverse Effect. (r) Business. As of the Agreement
Date, the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries are engaged in (i) the business of owing, operating, managing and
developing Designated Use Properties and the provision of services incidental
thereto, (ii) the brokerage, purchase and sale of manufactured home units, (iii)
making Investments permitted under Section 9.1.(g) and (iv) other business
activities reasonably incidental to the foregoing. (s) Broker’s Fees. No
broker’s or finder’s fee, commission or similar compensation will be payable
with respect to the transactions contemplated hereby. No other similar fees or
commissions will be payable by any Loan Party for any other services rendered to
the Parent, the Borrower, any other Loan Party or any other Subsidiary to the
transactions contemplated hereby.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend073.jpg]
- 68 - (t) Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than (i) financial projections,
budgets, forecasts, pro forma financial statements and other forward looking
statements and (ii) general industry information) furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary were, at the
time the same were so furnished and taken as a whole with all other written
information, reports and other papers and data furnished substantially
contemporaneously therewith, complete and correct in all material respects, to
the extent necessary to give the recipient a true and accurate knowledge of the
subject matter, or, in the case of financial statements (other than (x)
financial projections, budgets, forecasts, pro forma financial statements and
other forward looking statements and (y) the financial statements covered in
Section 6.1.(j)), are complete and correct in all material respects and present
fairly, in all material respects in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Persons involved as at their respective dates and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments and absence of full footnote disclosure). All
financial projections, budgets, forecasts, pro forma financial statements and
other forward looking statements prepared by or on behalf of the Parent, the
Borrower, any other Loan Party or any other Subsidiary that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on assumptions believed to be reasonable at
the time of preparation thereof. No fact is known to any Loan Party which has
had, or may in the future have (so far as any Loan Party can reasonably
foresee), a Material Adverse Effect which has not been set forth in the
financial statements referred to in Section 6.1.(j) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders. No document furnished or written statement
made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents (other than (i) financial projections, budgets,
forecasts, pro forma financial statements and other forward looking statements
and (ii) general industry information) contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary in order to make the statements contained therein not misleading. (u)
Not Plan Assets; No Prohibited Transactions. None of the assets of the Parent,
the Borrower, any other Loan Party or any other Subsidiary constitutes “plan
assets” as defined by 29 C.F.R. 2510.3-101 (as modified by §3(42) of ERISA).
Assuming that no Lender funds any amount payable by it hereunder with “plan
assets,” as that term is defined in 29 C.F.R. 2510.3-101 (as modified by §3(42)
of ERISA), the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute non-exempt “prohibited transactions”
under §406 of ERISA or §4975 of the Internal Revenue Code. (v) Anti-Corruption
Laws and Sanctions. None of the Borrower, any Subsidiary, any of their
respective directors, officers, or, to the knowledge of the Borrower or such
Subsidiary, employees or Affiliates of the Borrower or such Subsidiary, (i) is a
Sanctioned Person or currently the subject or target of any Sanctions, (ii) has
its assets located in a Sanctioned Country, (ii) directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons or (iv)
has violated any Anti- Money Laundering Law in any material respect. Each of the
Borrower and its Subsidiaries, and to the knowledge of Borrower, each director,
officer, employee and Affiliate of Borrower and each such Subsidiary, is in
compliance with the Anti-Corruption Laws in all material respects. The Borrower
has implemented and maintains in effect policies and procedures that are
appropriate given the nature of Borrower’s business and designed to ensure
compliance with the Anti-Corruption Laws and applicable Sanctions by the
Borrower, its Subsidiaries, their respective directors, officers, employees and
Affiliates of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from this Agreement.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend074.jpg]
- 69 - (w) REIT Status. The Parent qualifies as, and has elected to be treated
as, a REIT and is in compliance with all requirements and conditions imposed
under the Internal Revenue Code to allow the Parent to maintain its status as a
REIT. (x) Qualifying Unencumbered Properties. Each Property included in a given
calculation of the Unencumbered Net Operating Income satisfied, at the time of
such calculation, all of the requirements contained in the definition of
“Qualifying Unencumbered Property”. (y) EEA Financial Institution. None of the
Borrower, any other Loan Party or any other Subsidiary is an EEA Financial
Institution. Section 6.2. Survival of Representations and Warranties, Etc. All
statements contained in any certificate, financial statement or other instrument
delivered by or on behalf of the Parent, the Borrower, any other Loan Party or
any other Subsidiary to the Administrative Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Parent, the
Borrower, any other Loan Party or any other Subsidiary prior to the Agreement
Date and delivered to the Administrative Agent or any Lender in connection with
the underwriting or closing the transactions contemplated hereby but excluding
financial projections, budgets, forecasts, pro forma financial statements and
other forward looking statements and general industry information) shall
constitute representations and warranties made by the Borrower under this
Agreement. All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.13., the date on which any increase of
the Revolving Commitments is effectuated or Additional Term Loans are made
pursuant to Section 2.16. and as of the date of the occurrence of each Credit
Event, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
expressly and specifically permitted hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit. ARTICLE VII. AFFIRMATIVE COVENANTS For so long as this
Agreement is in effect, the Parent and the Borrower shall comply with the
following covenants: Section 7.1. Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.6., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization unless the failure to be so authorized and
qualified could not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend075.jpg]
- 70 - Section 7.2. Compliance with Applicable Law. The Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
comply with all Applicable Laws, including the obtaining of all Governmental
Approvals, Anti-Corruption Laws and Sanctions, the failure with which to comply
could reasonably be expected to have a Material Adverse Effect. Section 7.3.
Maintenance of Property. In addition to the requirements of any of the other
Loan Documents, the Parent and the Borrower shall, and shall cause each other
Loan Party and each other Subsidiary to, (a) protect and preserve, and maintain
in good repair, working order and condition, all of its respective material
properties, ordinary wear and tear and casualty and condemnation excepted, and
(b) from time to time make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times. Section 7.4. Conduct of Business. Except as otherwise
permitted under Section 9.6., the Parent and the Borrower shall, and shall cause
each other Loan Party and each other Subsidiary to, carry on its respective
businesses as described in Section 6.1.(r) and not enter into any line of
business not otherwise described in such Section. Section 7.5. Insurance. In
addition to the requirements of any of the other Loan Documents, the Parent and
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law.
The Borrower shall from time to time deliver to the Administrative Agent upon
reasonable request a detailed list, together with reasonable evidence of the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby. Section 7.6. Payment of Taxes. The Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge or levy
which is being contested in good faith by appropriate proceedings which operate
to suspend the collection thereof and for which adequate reserves have been
established on the books of such Person, in accordance with GAAP. Section 7.7.
Books and Records; Inspections. The Parent and the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, keep proper books of
record and account in which full, true and correct entries in all material
respects in conformity with GAAP consistently applied shall be made. The Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, permit representatives of the Administrative Agent or any Lender
to visit and inspect any of their respective



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend076.jpg]
- 71 - properties, to examine and make abstracts from any of their respective
books and records and to discuss their respective affairs, finances and accounts
with their respective officers, employees and independent public accountants (in
the presence of an officer of the Borrower), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice. The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.
The Borrower hereby authorizes and instructs its accountants to discuss the
financial affairs of the Borrower, any other Loan Party or any other Subsidiary
with the Administrative Agent or any Lender; provided that an officer of the
Borrower shall be given a reasonable opportunity to be present for any
discussions with any such accountants. Section 7.8. Use of Proceeds. The
Borrower will use the proceeds of Loans only (a) to finance acquisitions
permitted under this Agreement; (b) to finance capital expenditures and (c) to
provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries. The Borrower shall only use Letters of Credit for the same
purposes for which it may use the proceeds of Loans. The Parent and the Borrower
shall not, and shall not permit any other Loan Party or any other Subsidiary to,
use any part of such proceeds to purchase or carry, or to reduce or retire or
refinance any credit incurred to purchase or carry, any margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System)
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock. The Borrower shall not request any borrowing of any Loans or the
issuance of any Letter of Credit, and the Borrower shall ensure that the Parent,
the Borrower, their respective Subsidiaries and their respective directors,
officers and employees shall not use the proceeds of any Loan or Letter of
Credit (x) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, or (y) in any manner that would result in
the violation of any Sanctions. Section 7.9. Environmental Matters. The Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Parent and the Borrower shall comply, and shall cause each other Loan Party and
each other Subsidiary to comply, and the Parent and the Borrower shall use, and
shall cause each other Loan Party and each other Subsidiary to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
Properties to comply, with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Parent and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, promptly take all actions and pay or arrange to pay all
costs necessary for it and for the Properties to comply with all Environmental
Laws and all Governmental Approvals, including actions to remove and dispose of
all Hazardous Materials and to clean up the Properties as required under
Environmental Laws, in each case, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender. Section 7.10. Further Assurances. At the
Borrower’s cost and expense and upon request of the Administrative Agent, the
Parent and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments,



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend077.jpg]
- 72 - documents and certificates, and do and cause to be done such further acts
that may be reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents. Section 7.11. REIT Status. The
Parent shall maintain its status as, and election to be treated as, a REIT.
Section 7.12. Exchange Listing. The Parent shall maintain at least one class of
common shares of the Parent having trading privileges on the New York Stock
Exchange or other nationally recognized securities exchange. ARTICLE VIII.
INFORMATION For so long as this Agreement is in effect, the Borrower shall
furnish (including by electronic means as provided in Section 8.5.) to each
Lender (or to the Administrative Agent if so provided below): Section 8.1.
Quarterly Financial Statements. As soon as available and in any event within 5
days after the same is required to be filed with the SEC (but in no event later
than 50 days after the end of each of the first, second and third fiscal
quarters of the Parent commencing with the fiscal quarter ending September 30,
2017), the unaudited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of operations, stockholders’ equity and cash flows of the Parent and
its Subsidiaries for such period, setting forth in each case in comparative form
the figures as of the end of and for the corresponding periods of the previous
fiscal year (if any), all of which shall be certified by the chief executive
officer, chief financial officer or vice president-treasurer of the Parent, in
his or her opinion, to present fairly, in accordance with GAAP in all material
respects and consistently applied, the consolidated financial position of the
Parent and its Subsidiaries as at the date thereof and the results of operations
for such period (subject, in each case, to normal year-end audit adjustments and
the absence of full footnote disclosure). Section 8.2. Year-End Statements. As
soon as available and in any event within 5 days after the same is required to
be filed with the SEC (but in no event later than 120 days after the end of each
fiscal year of the Parent), the audited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of operations, stockholders’ equity and cash flows of
the Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year
(if any), all of which shall be (a) certified by the chief executive officer,
chief financial officer or vice president-treasurer of the Parent, in his or her
opinion, to present fairly, in all material respects and in accordance with GAAP
consistently applied, the financial position of the Parent and its Subsidiaries
as at the date thereof and the result of operations for such period and (b)
accompanied by the report thereon of Ernst & Young LLP or other independent
certified public accountants of recognized national standing acceptable to the
Administrative Agent, whose report shall be unqualified as to “going concern”
(and other like qualifications or exceptions) and to scope.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend078.jpg]
- 73 - Section 8.3. Compliance Certificate. Not later than 50 days after the end
of the first, second and third fiscal quarters of the Parent and 120 days after
the end of the fiscal year of the Parent, a certificate substantially in the
form of Exhibit K (a “Compliance Certificate”) executed on behalf of the Parent
by the chief executive officer, chief financial officer or vice
president-treasurer of the Parent (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
the calculations required to establish whether the Parent was in compliance with
the covenants contained in Section 9.1. and (b) stating that no Default or Event
of Default exists, or, if such is not the case, specifying such Default or Event
of Default and its nature, when it occurred and the steps being taken by the
Parent with respect to such event, condition or failure. Section 8.4. Other
Information. (a) Promptly upon the Administrative Agent’s request, copies of all
reports, if any, submitted to the Parent or its Board of Directors by its
independent public accountants including, without limitation, any management
report; (b) Within 5 Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which the Parent, the Borrower, any other Loan Party or
any other Subsidiary shall file with the SEC or any national securities
exchange; (c) Promptly upon the mailing thereof to the shareholders of the
Parent generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Parent, the Borrower any other Loan Party or any other
Subsidiary; (d) At the time financial statements are furnished pursuant to
Sections 8.1. and 8.2., (i) a statement of Funds from Operations certified by
the chief executive officer, chief financial officer or vice president-treasurer
of the Parent in form and substance reasonably satisfactory to the
Administrative Agent; and (ii) a report of newly acquired Properties, in form
and detail reasonably satisfactory to the Administrative Agent, which shall
include, without limitation, the Net Operating Income of such Property, the cost
of acquisition of such Property and the amount, if any, of Indebtedness secured
by a Lien on such Property; (e) No later than 30 days after the beginning of
each fiscal year of the Parent ending prior to the latest Termination Date,
projected balance sheets, operating statements, profit and loss projections and
cash flow budgets of the Parent and its Subsidiaries on a consolidated basis for
such fiscal year, all itemized in reasonable detail; (f) If any ERISA Event
shall occur that individually, or together with any other ERISA Event that has
occurred and is continuing, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer, chief financial
officer or vice president-treasurer of the Parent setting forth details as to
such occurrence and the action, if any, which the Parent or applicable member of
the ERISA Group is required or proposes to take; (g) To the extent the Parent,
the Borrower, any other Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend079.jpg]
- 74 - arbitrator against or in any other way relating to, or affecting, the
Parent, the Borrower, any other Loan Party or any other Subsidiary or any of
their respective properties, assets or businesses which could reasonably be
expected to have a Material Adverse Effect; (h) Prompt notice of the occurrence
of any event which has had, or could reasonably be expected to have, a Material
Adverse Effect; (i) Prompt notice of the occurrence of any Default or Event of
Default; (j) Promptly upon the request of the Administrative Agent, evidence of
the Parent’s calculation of the Ownership Share with respect to a Subsidiary
(other than a Wholly Owned Subsidiary) or an Unconsolidated Affiliate, such
evidence to be in form and detail reasonably satisfactory to the Administrative
Agent; (k) Promptly, upon each request, information identifying the Borrower as
a Lender may request in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act; (l) Promptly, and in any event within 3 Business Days after the
Parent or the Borrower obtains knowledge thereof, written notice of the
occurrence of any of the following: (i) the Parent, the Borrower, any other Loan
Party or any other Subsidiary shall receive notice that any violation of or
noncompliance with any Environmental Law has or may have been committed; (ii)
the Parent, the Borrower, any other Loan Party or any other Subsidiary shall
receive notice that any administrative or judicial complaint, order or petition
has been filed or other proceeding has been initiated, or is about to be filed
or initiated against any such Person alleging any violation of or noncompliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials; (iii)
the Parent, the Borrower, any other Loan Party or any other Subsidiary shall
receive any notice from a Governmental Authority or private party alleging that
any such Person may be liable or responsible for any costs associated with a
response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby; or (iv) the Parent, the
Borrower, any other Loan Party or any other Subsidiary shall receive notice of
any other fact, circumstance or condition that could reasonably be expected to
form the basis of an environmental claim, and in the case of any of the
foregoing, such matters, whether individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (m) Prompt notice of
any material change in accounting policies or financial reporting practices by
the Parent, the Borrower, any other Loan Party or any other Subsidiary; and (n)
From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding any Property or
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Parent, the Borrower, any other Loan Party or any
other Subsidiary as the Administrative Agent or any Lender may reasonably
request. Section 8.5. Electronic Delivery of Certain Information. (a) Documents
required to be delivered pursuant to the Loan Documents may be delivered by
electronic communication and delivery, including, the Internet, e-mail or
intranet websites to which the Administrative Agent and each Lender have access
(including a commercial, third-party website or a website sponsored or hosted by
the Administrative Agent or the Parent (including, without limitation, on the
Parent’s website)) provided that the foregoing shall not apply to (i) notices to
any Lender (or any Issuing Bank) pursuant to Article II. and (ii) any Lender
that has notified the Administrative Agent and



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend080.jpg]
- 75 - the Parent that it cannot or does not want to receive electronic
communications. The Administrative Agent, the Parent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) and (ii) documents or notices
posted to the Internet or intranet website shall be deemed to have been
delivered 24 hours after the date and time on which the Administrative Agent,
the Parent or the Borrower posts such documents or the documents become
available on a commercial website and the Administrative Agent, the Parent or
the Borrower notifies each Lender of said posting and provides a link thereto;
provided that for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent or posted during the normal business hours of
the recipient, said delivery or posting date and time shall be deemed to have
occurred as of 11:00 a.m. Central time on the opening of business on the next
business day for the recipient. Notwithstanding anything contained herein, the
Parent shall deliver paper copies of any documents to the Administrative Agent
or to any Lender that requests such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Parent or the Borrower with any such request for delivery.
Each Lender shall be solely responsible for requesting delivery to it of paper
copies and maintaining its paper or electronic documents. (b) Documents required
to be delivered pursuant to Article II. may be delivered electronically to a
website provided for such purpose by the Administrative Agent pursuant to the
procedures provided to the Parent or the Borrower by the Administrative Agent.
Section 8.6. Public/Private Information. The Parent and the Borrower shall
cooperate with the Administrative Agent in connection with the publication of
certain materials and/or information provided by or on behalf of the Parent or
the Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Parent or the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Parent or the Borrower shall designate
Information Materials that are either available to the public or not material
with respect to Parent, the Borrower and the other Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information”. All such Information Materials not so designated
as “Public Information” shall be deemed to be “Private Information”. Section
8.7. USA Patriot Act Notice; Compliance. The Patriot Act and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as agent for all Lenders hereunder) may from time-to-time
request, and the Parent and the Borrower shall, and shall cause the other Loan
Parties to, provide promptly upon any such request to such Lender, such Loan
Party’s name, address, tax identification number and/or such other
identification information as shall be necessary for such Lender to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend081.jpg]
- 76 - Section 8.8. Qualifying Unencumbered Properties. The Borrower may from
time to time but no more frequently than quarterly deliver notice to the
Administrative Agent stating that the Borrower intends to designate a Property
to become a Qualifying Unencumbered Property. Such notice shall (a) set forth
the name of such Property (or, if such Property has no name, such notice shall
otherwise identify such Property), and (b) be accompanied by a statement of
income, certified by the chief executive officer, chief financial officer or
vice president-treasurer of the Parent, for each such Property for the then most
recently completed fiscal quarter (or, if such statement of income is
unavailable, a pro forma financial statement setting forth the Net Operating
Income with respect to such Property for the then current fiscal quarter). If
any such Property meets the requirements set forth in the definition of
“Qualifying Unencumbered Properties” and the Administrative Agent fails to
deliver written notice to the Borrower stating that the Requisite Lenders have
disapproved the designation of such Property as a Qualifying Unencumbered
Property (it being understood that such notice shall provide the Borrower with
information regarding why such designation was disapproved by the Requisite
Lenders and that the Requisite Lenders will not unreasonably disapprove such
designation) within 20 days after receipt of such information by the
Administrative Agent, such Property shall become a Qualifying Unencumbered
Property. ARTICLE IX. NEGATIVE COVENANTS For so long as this Agreement is in
effect, the Parent and the Borrower, as applicable, shall comply with the
following covenants: Section 9.1. Financial Covenants. (a) Maximum Leverage
Ratio. The Parent shall not permit the ratio of (i) Total Indebtedness to (ii)
Total Asset Value, to exceed 0.60 to 1.00 at any time; provided, however, that
if such ratio is greater than 0.60 to 1.00 but is not greater than 0.65 to 1.00,
then the Parent shall be deemed to be in compliance with this Section 9.1(a) so
long as (A) the Borrower completed a Material Acquisition which resulted in such
ratio (after giving effect to such Material Acquisition) exceeding 0.60 to 1.00
at any time during the fiscal quarter in which such Material Acquisition took
place and during the subsequent fiscal quarter thereafter, (B) the Borrower has
maintained compliance with this Section 9.1.(a) in reliance on this proviso not
more than two times during the term of this Agreement, and (C) such ratio (after
giving effect to such Material Acquisition) is not greater than 0.65 to 1.00 at
any time. (b) Maximum Fixed Charge Coverage Ratio. The Parent shall not permit
the ratio of (i) Adjusted EBITDA for any period of 12 consecutive calendar
months ending during the term of this Agreement to (ii) Fixed Charges of the
Parent and its Subsidiaries determined on a consolidated basis for such period,
to be less than 1.40 to 1.00 at any time. (c) Minimum Unencumbered Debt Yield.
The Parent shall not permit the ratio (expressed as a percentage) of (i)
Unencumbered Net Operating Income for any period of 12 consecutive calendar
months ending during the term of this Agreement to (ii) Unsecured Debt to be
less than 9.75% at any time. (d) Minimum Unencumbered Interest Coverage Ratio.
The Parent shall not permit the ratio of (i) Unencumbered Net Operating Income
any fiscal quarter ending during the term of this Agreement to (ii) Unsecured
Interest Expense for such fiscal quarter, to be less than 2.00 to 1.00 at any
time. (e) [Reserved].



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend082.jpg]
- 77 - (f) Dividends and Other Restricted Payments. Subject to the following
sentence, if an Event of Default exists, the Parent and the Borrower shall not,
and shall not permit any of the other Subsidiaries to, declare or make any
Restricted Payments, except that notwithstanding the existence of an Event of
Default, the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute, cash dividends to its shareholders
in an aggregate amount not to exceed the amount required for the Parent to
maintain its status as a real estate investment trust. Subsidiaries (other than
the Borrower) may make Restricted Payments to the Borrower and other
Subsidiaries at any time. (g) [Reserved]. (h) Permitted Investments of Parent.
The Parent shall not have or make any Investment in any Person, or own any other
assets, except Equity Interests in the Borrower and the Borrower’s Subsidiaries
and Unconsolidated Affiliates, any Guarantee of Recourse Indebtedness otherwise
permitted under this Agreement and any Guarantee of Non-Recourse Indebtedness
solely for Non-Recourse Exceptions. For purposes of calculating compliance with
the financial covenants set forth in this Section 9.1. and the other covenants
contained in this Article IX., each of the following transactions, in each case
not prohibited by the Loan Documents, that occurred during the period for which
such financial covenant is to be calculated, shall be calculated on a pro forma
basis assuming that each such transaction had occurred on the first day of such
period (and taking into account (i) cost savings to the extent same would be
permitted to be reflected in pro forma financial information complying with the
requirements of GAAP and Article XI of Regulation S-X under the Securities Act
and (ii) such other adjustments as may be reasonably approved by the
Administrative Agent in writing, such approval not to be unreasonably withheld
or delayed): (a) the purchase or other acquisition of (i) property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person, (ii) a Property or (iii) Equity Interests
in a Person that, upon the consummation thereof, will be a Subsidiary of such
Person (including as a result of a merger or consolidation); (b) the sale,
transfer, license, lease or other disposition (including any sale and leaseback
transaction and any sale or issuance of Equity Interests in a Subsidiary) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; and (c) any incurrence (including by
assumption or Guaranty) or repayment (including by redemption, repayment,
retirement or extinguishment) of any Indebtedness. All pro forma calculations
pursuant to this Section shall be made in good faith by the chief executive
officer, chief financial officer or vice president-treasurer of the Parent.
Section 9.2. Indebtedness. The Parent and the Borrower shall not, and shall not
permit any of their respective Subsidiaries to, directly or indirectly create,
incur, assume or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, except: (a) the Obligations; (b) guaranties of the
Obligations described in the immediately preceding subsection (a); (c) in the
case of the Borrower and its Subsidiaries, trade debt incurred in the normal
course of business;



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend083.jpg]
- 78 - (d) in the case of the Borrower and its Subsidiaries, intercompany
Indebtedness (including, without limitation, amounts owing under intercompany
leases) owing between Subsidiaries; and (e) Indebtedness which, after giving
effect thereto, may be incurred or may remain outstanding without giving rise to
an Event of Default or Default, including without limitation any Default or
Event of Default resulting from noncompliance with any of the terms of Article
IX.; provided, however, that the Parent and the Borrower (i) shall not and shall
not permit any of its Subsidiaries to, guarantee or otherwise become or remain
directly or indirectly liable with respect to the Indebtedness of any
Unconsolidated Affiliate, and (ii) shall not permit any Subsidiary (excluding
the Borrower) to create, incur, assume or otherwise become or remain directly or
indirectly liable with respect to, any Recourse Indebtedness (including without
limitation Recourse Indebtedness attributable to Accommodation Obligations or
other Guaranties of Indebtedness), in an aggregate amount collectively for both
clauses (i) and (ii), in excess of (A) $10,000,000 for any such Subsidiary or
Unconsolidated Affiliate at any time or (B) $30,000,000 in the aggregate for all
Subsidiaries and Unconsolidated Affiliates at any time. Section 9.3. Liens. The
Parent and the Borrower shall not, and shall not permit any of their respective
Subsidiaries to, directly or indirectly create, incur, assume or permit to exist
any Lien on or with respect to any of its Property, except: (a) Permitted Liens;
(b) Liens securing Indebtedness permitted to be incurred and remain outstanding
pursuant to Section 9.2.(d) and (e); (c) lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which are being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established in accordance with GAAP; (d) with respect to a Property,
items listed on Schedule B to the owner’s title insurance policy of the Borrower
or a Subsidiary with respect to such Property, which do not materially detract
from the value of such Property or impair the intended use thereof in the
business of the Borrower or such Subsidiary, as applicable; (e) Liens in favor
of counterparties in respect of any Derivative Contracts; (f) Liens securing
judgments and awards for the payment of money not constituting an Event of
Default under Section 10.1.(h); (g) bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to cash and Cash Equivalents on
deposit in one or more of accounts maintained by the Borrower or any Subsidiary,
in each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that in no case shall any such Liens secure (either directly or indirectly) the
repayment of any Indebtedness;



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend084.jpg]
- 79 - (h) licenses or sublicenses granted to others in the ordinary course of
business which do not (i) interfere in any material respect with the business of
the Borrower and its Subsidiaries taken as a whole and (ii) secure any
Indebtedness; (i) Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on the items in the course of collection; (j) Liens
solely on any cash earnest money deposits made by the Borrower or any Subsidiary
in connection with any letter of intent or purchase agreement permitted
hereunder; (k) Liens imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws not otherwise resulting in a Default or Event
of Default; and (l) other Liens securing obligations (not constituting
Indebtedness) outstanding in an aggregate amount not to exceed $1,000,000 at any
time. Section 9.4. Negative Pledge. The Parent and the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary (other than an
Excluded Subsidiary) to, enter into, assume or otherwise be bound by any
Negative Pledge except for a Negative Pledge contained in (i) an agreement (x)
evidencing Indebtedness which (A) the Parent, the Borrower, such Loan Party or
such Subsidiary may create, incur, assume, or permit or suffer to exist without
violation of this Agreement and (B) is secured by a Lien permitted to exist
under the Loan Documents (including Liens permitted under Section 9.3.), and (y)
which prohibits the creation of any other Lien on only the property securing
such Indebtedness as of the date such agreement was entered into; (ii) an
agreement relating to the sale of a Subsidiary or assets pending such sale,
provided that in any such case the Negative Pledge applies only to the
Subsidiary or the assets that are the subject of such sale or proceeds or
contract related to such sale; (iii) any document or instrument relating to any
Lien permitted under subsections (b), (e), (g), (h), (j) or (k) of Section 9.3.
or any Lien referred to in clause (b) of the definition of the term “Permitted
Lien”, provided that in any such case the Negative Pledge applies only to the
assets that are subject to such Lien; or (iv) any Loan Document or Specified
Derivatives Contract. Section 9.5. Restrictions on Intercompany Transfers. The
Parent and the Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary (other than an Excluded Subsidiary) to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary (other than an Excluded
Subsidiary) to: (a) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Parent, the
Borrower or any other Subsidiary; (b) pay any Indebtedness owed to the Parent,
the Borrower or any other Subsidiary; (c) make loans or advances to the Parent,
the Borrower or any other Subsidiary; or (d) transfer any of its property or
assets to the Parent, the Borrower or any other Subsidiary; other than (i) with
respect to the preceding clauses (a) through (d), those encumbrances or
restrictions contained in any Loan Document, (ii) with respect to clause (d),
customary provisions restricting assignment of any lease or other agreement
entered into by the Parent, the Borrower, any other Loan Party or any other
Subsidiary in the ordinary course of business, (iii) with respect to the
preceding clauses (a), (c) and (d), which are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted hereunder and applicable solely to such joint venture entered into in
the ordinary course of business, and (iv) with respect to clause (d), customary
restrictions contained in leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend085.jpg]
- 80 - Section 9.6. Merger, Consolidation, Sales of Assets and Other
Arrangements. (a) The Parent and the Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary to, (w) enter into any transaction
of merger, consolidation, reorganization or recapitalization; (x) liquidate,
windup or dissolve itself (or suffer any liquidation or dissolution); (y)
convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or assets, or the Equity Interests in any Subsidiary, whether now owned
or hereafter acquired; or (z) acquire all or substantially all of the assets of,
or Equity Interests in, any other Person; provided, however, that: (i) any
Subsidiary (A) may merge with a Loan Party so long as such Loan Party is the
survivor (and in any merger involving the Borrower, the Borrower is the
survivor) and (B) that is not a Loan Party may merge with any other Subsidiary
that is not a Loan Party; (ii) any Subsidiary (A) may sell, transfer or
otherwise dispose of its assets to a Loan Party and (B) that is not a Loan Party
may sell, transfer or otherwise dispose of its assets to any other Subsidiary
that is not a Loan Party, in each case, including any disposition that is by its
nature a liquidation; (iii) (A) a Loan Party (other than the Parent, the
Borrower or any Qualifying Unencumbered Property Owner) and any Subsidiary that
is not (and is not required to be) a Loan Party may convey, sell, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or
substantially all of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries (other than the Borrower or a
Qualifying Unencumbered Property Owner), and (B) any Loan Party and any other
Subsidiary may, directly or indirectly, acquire (whether by purchase,
acquisition of Equity Interests of a Person, or as a result of a merger or
consolidation) all or substantially all of the assets of, or acquire Equity
Interests in, any other Person, so long as, in the case of each of clause (A)
and (B), (1) immediately prior thereto, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence, including, without limitation, a Default or Event of Default
resulting from a breach of any of the covenants contained in Section 9.1.; (2)
to the extent such sale, transfer, disposition or acquisition of all or
substantially all of the assets or Equity Interest of any Subsidiary (other than
the Borrower, a Loan Party or a Qualifying Unencumbered Property Owner) and the
consideration of such transaction is $75,000,000 or more: (x) the Borrower shall
have given the Administrative Agent and the Lenders at least 15-days prior
written notice of such conveyance, sale, transfer, disposition, acquisition,
purchase, merger or consolidation, specifying the nature of the transaction in
reasonable detail; and (y) at the time the Borrower gives notice pursuant to
clause (2)(x) of this subsection, the Borrower shall have delivered to the
Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis, evidencing the continued
compliance by the Loan Parties with the terms and conditions of this Agreement
and the other Loan Documents, including without limitation, the covenants
contained in Section 9.1., after giving pro forma effect to such conveyance,
sale, transfer, disposition, acquisition, purchase, merger or consolidation; and
(3) in the case of a consolidation or merger involving the Parent, the Borrower
or a Qualifying Unencumbered Property Owner, the Parent, the Borrower or such
Qualifying Unencumbered Property Owner, as the case may be, shall be the
survivor thereof; and (iv) the Parent, the Borrower, the other Loan Parties and
the other Subsidiaries may lease and sublease their respective assets, as lessor
or sublessor (as the case may be), in the ordinary course of their business.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend086.jpg]
- 81 - Section 9.7. Plan Assets. The Parent and the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” as defined by
29 C.F.R. 2510.3-101 (as modified by §3(42) of ERISA). Section 9.8. Fiscal Year.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date. Section 9.9. Modifications of Organizational Documents. The
Parent and the Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) would materially and adversely affect the Administrative Agent,
the Issuing Banks or the Lenders or their respective rights and remedies under
the Loan Documents or (b) could reasonably be expected to have a Material
Adverse Effect. Section 9.10. Transactions with Affiliates. The Parent and the
Borrower shall not permit to exist or enter into, and shall not permit any other
Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 9.10., (b) transactions solely among the Loan Parties, or (c)
transactions in the ordinary course of business of the Parent, the Borrower,
such Loan Party or such Subsidiary and upon fair and reasonable terms which are
no less favorable to the Parent, the Borrower, such Loan Party or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate. Notwithstanding the foregoing, no payments
may be made with respect to any items set forth on such Schedule 9.10. if a
Default or Event of Default exists or would result therefrom. Section 9.11.
Environmental Matters. The Parent and the Borrower shall not, and shall not
permit any other Loan Party, any other Subsidiary or any other Person to, use,
generate, discharge, emit, manufacture, handle, process, store, release,
transport, remove, dispose of or clean up any Hazardous Materials on, under or
from the Properties in violation of any Environmental Law, or in a manner that
could reasonably be expected to lead to any claim under Environmental Law or
pose a risk to human health, safety or the environment, in each case, which
could reasonably be expected to have a Material Adverse Effect. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender. Section 9.12. Derivatives Contracts. The
Parent and the Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary to, enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent, the Borrower, such Loan Party or such Subsidiary in the ordinary



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend087.jpg]
- 82 - course of business and which are intended to establish an effective hedge
in respect of liabilities, commitments or assets held or reasonably anticipated
by such Person. ARTICLE X. DEFAULT Section 10.1. Events of Default. Each of the
following shall constitute an Event of Default, whatever the reason for such
event and whether it shall be voluntary or involuntary or be effected by
operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority: (a) Default in Payment. (i) The Borrower shall fail to
pay when due under this Agreement or any other Loan Document (whether upon
demand, at maturity, by reason of acceleration or otherwise) the principal of
any of the Loans or of any Reimbursement Obligation; (ii) The Borrower shall
fail to pay when due under this Agreement or any other Loan Document (whether
upon demand, at maturity, by reason of acceleration or otherwise) any interest
on any of the Loans or on any Reimbursement Obligation and in the case of this
subsection (a)(ii) only, such failure shall continue for a period of 5 days; or
(iii) The Borrower or any other Loan Party shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) any other payment Obligations owing by the
Borrower or such Loan Party under this Agreement, any other Loan Document or the
Fee Letter and in the case of this subsection (a)(iii) only, such failure shall
continue for a period of 5 days after the earlier of (x) the date upon which a
Responsible Officer of the Parent, the Borrower or such other Loan Party obtains
knowledge of such failure or (y) the date upon which the Parent or the Borrower
has received written notice of such failure from the Administrative Agent. (b)
Default in Performance. (i) Any Loan Party shall fail to perform or observe any
term, covenant, condition or agreement on its part to be performed or observed
and contained in Section 7.8., Section 8.4.(i), Section 9.1., any of Sections
9.4 through Section 9.9. or Section 9.12; or (ii) Any Loan Party shall fail to
perform or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section, and in the case of this subsection (b)(ii) only, such
failure shall continue for a period of 30 days after the earlier of (x) the date
upon which a Responsible Officer of the Parent, the Borrower or such other Loan
Party obtains knowledge of such failure or (y) the date upon which the Parent or
the Borrower has received written notice of such failure from the Administrative
Agent. (c) Misrepresentations. Any written statement, representation or warranty
(other than (i) financial projections, budgets, forecasts, pro forma financial
statements and other forward looking statements and (ii) general industry
information) made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto
at any time furnished by, or at the direction of, any Loan Party to the
Administrative Agent, any Issuing Bank or any



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend088.jpg]
- 83 - Lender, shall at any time prove to have been incorrect or misleading in
any material respect when furnished or made or deemed made. (d) Indebtedness
Cross- Default. (i) The Parent, the Borrower, any other Loan Party or any other
Subsidiary shall fail to make any payment when due and payable in respect of any
Indebtedness (other than the Loans and Reimbursement Obligations and any
Indebtedness in respect to any Derivatives Contract) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure exists) of $20,000,000 or more (or
$150,000,000 or more in the case of Non-Recourse Indebtedness) (all such
Indebtedness being “Material Indebtedness”); or (ii) (x) The maturity of any
Material Indebtedness shall have been accelerated in accordance with the
provisions of any indenture, contract or instrument evidencing, providing for
the creation of or otherwise concerning such Material Indebtedness or (y) any
Material Indebtedness shall have been required to be prepaid, repurchased,
redeemed or defeased prior to the stated maturity thereof; or (iii) Any other
event shall have occurred and be continuing which, with or without the passage
of time, the giving of notice, or otherwise, would permit any holder or holders
of any Recourse Indebtedness having an aggregate outstanding principal amount
(individually or in the aggregate with all other Indebtedness as to which such a
failure exists) of $75,000,000 or more (other than the Loans and Reimbursement
Obligations and any Indebtedness in respect to any Derivatives Contract), any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of any such Recourse Indebtedness or require any such
Recourse Indebtedness to be prepaid, repurchased, redeemed or defeased prior to
its stated maturity; or (iv) The Parent, the Borrower, any other Loan Party or
any other Subsidiary shall fail to pay when due (after giving effect to all
applicable notice and cure rights) payments in respect of Derivatives Contracts
in an aggregate amount of $20,000,000 or more. (e) Voluntary Bankruptcy
Proceeding. The Parent, the Borrower, any other Loan Party or any other
Subsidiary shall: (i) commence a voluntary case under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection (f); (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign; (v) admit in writing its inability to pay its debts
generally as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing. (f) Involuntary Bankruptcy
Proceeding. A case or other proceeding shall be commenced against the Parent,
the Borrower, any other Loan Party or any other Subsidiary in any court of
competent jurisdiction seeking: (i) relief under the Bankruptcy Code or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy,



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend089.jpg]
- 84 - insolvency, reorganization, winding-up, or composition or adjustment of
debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive days, or an order granting the remedy or other relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered. (g) Revocation of Loan Documents. Any Loan Party shall (or
shall attempt to) disavow, revoke or terminate (except as a result of the
express terms thereof) any Loan Document or the Fee Letter to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of any Loan Document or the Fee Letter or any Loan Document or the Fee Letter
shall cease to be in full force and effect (except as a result of the express
terms thereof). (h) Judgment. A judgment or order for the payment of money or
for an injunction or other non-monetary relief shall be entered against the
Parent, the Borrower, any other Loan Party or any other Subsidiary by any court
or other tribunal and (i) such judgment or order shall continue for a period of
30 days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) the amount of such judgment or order for which insurance
has not been acknowledged in writing by the applicable insurance carrier (or the
amount as to which the insurer has denied liability) exceeds, individually or
together with all other such judgments or orders entered against the Loan
Parties, $50,000,000 or (B) in the case of an injunction or other non-monetary
relief, such injunction or judgment or order could reasonably be expected to
have a Material Adverse Effect. (i) Attachment. A warrant, writ of attachment,
execution or similar process shall be issued against any property of the
Borrower, any other Loan Party or any other Subsidiary, which exceeds,
individually or together with all other such warrants, writs, executions and
processes, $20,000,000 in amount and such warrant, writ, execution or process
shall not be paid, discharged, vacated, stayed or bonded for a period of 30
days. (j) ERISA. Any ERISA Event shall have occurred that results or could
reasonably be expected to have a Material Adverse Effect. (k) Loan Documents. An
Event of Default (as defined therein) shall occur under any of the other Loan
Documents. (l) Change of Control. (i) Any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”))(other than Sam Zell), is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 30.0% of the total voting power of the then outstanding
voting stock of the Parent; or (ii) during any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such
12-month period constituted the Board of Directors of the Parent (together with
any new directors whose election by such Board or whose nomination for election
by the shareholders of the Parent was approved by a vote of a majority of



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend090.jpg]
- 85 - the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Parent then in office; or (iii) the Parent shall cease
to own and control, directly or indirectly, more than 50% of the outstanding
Equity Interests of the Borrower; or (iv) the Parent shall cease to be the sole
general partner of the Borrower or shall cease to have the sole and exclusive
power to exercise all management and control over the Borrower. Section 10.2.
Remedies Upon Event of Default. While an Event of Default shall exist, the
following provisions shall apply: (a) Acceleration; Termination of Facilities.
(i) Automatic. Upon the occurrence of an Event of Default specified in Sections
10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest on, the
Loans and the Notes at the time outstanding, (B) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Letter of Credit Collateral Account
and (C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents shall become immediately and
automatically due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Parent and the
Borrower on behalf of themselves and the other Loan Parties, and (2) the
Commitments and the Swingline Commitment, and the obligation of each Issuing
Bank to issue Letters of Credit hereunder, shall all immediately and
automatically terminate. (ii) Optional. While any other Event of Default shall
exist, the Administrative Agent may, and at the direction of the Requisite
Lenders shall: (1) declare (A) the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding, (B) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Letter of Credit Collateral Account
and (C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Parent and the Borrower on behalf of themselves and the other Loan
Parties, and (2) terminate the Commitments and the Swingline Commitment and the
obligation of each Issuing Bank to issue Letters of Credit hereunder. (b) Loan
Documents. The Requisite Lenders may direct the Administrative Agent to, and the
Administrative Agent if so directed shall, exercise any and all of its rights
under any and all of the other Loan Documents. (c) Applicable Law. The Requisite
Lenders may direct the Administrative Agent to, and the Administrative Agent if
so directed shall, exercise all other rights and remedies it may have under any
Applicable Law.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend091.jpg]
- 86 - (d) Appointment of Receiver. To the extent permitted by Applicable Law,
the Administrative Agent and the Lenders shall be entitled to the appointment of
a receiver for the assets and properties of the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries, without notice of any kind whatsoever
and without regard to the adequacy of any security for the Obligations or the
solvency of any party bound for its payment, to take possession of all or any
portion of the property and/or the business operations of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries and to exercise such
power as the court shall confer upon such receiver. (e) Specified Derivatives
Contract Remedies. Notwithstanding any other provision of this Agreement or
other Loan Document, each Specified Derivatives Provider shall have the right,
with prompt notice to the Administrative Agent, but without the approval or
consent of or other action by the Administrative Agent or the Lenders, and
without limitation of other remedies available to such Specified Derivatives
Provider under contract or Applicable Law, to undertake any of the following:
(a) to declare an event of default, termination event or other similar event
under any Specified Derivatives Contract and to create an “Early Termination
Date” (as defined therein) in respect thereof, (b) to determine net termination
amounts in respect of any and all Specified Derivatives Contracts in accordance
with the terms thereof, and to set off amounts among such contracts, (c) to set
off or proceed against deposit account balances, securities account balances and
other property and amounts held by such Specified Derivatives Provider to the
extent permitted under any applicable Specified Derivatives Contract or
Applicable Law, and (d) to prosecute any legal action against the Borrower, any
Loan Party or other Subsidiary to enforce or collect net amounts owing to such
Specified Derivatives Provider pursuant to any Specified Derivatives Contract.
Section 10.3. Remedies Upon Default. Upon the occurrence of a Default specified
in Section 10.1.(e), the Commitments, the Swingline Commitment and the
obligation of each Issuing Bank to issue Letters of Credit, shall immediately
and automatically terminate. Section 10.4. Marshaling; Payments Set Aside. No
Lender Party shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred. Section 10.5. Allocation of Proceeds. If
an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under Section
12.3.) under any of the Loan Documents in respect of any Guaranteed Obligations
shall be applied in the following order and priority: (a) to payment of that
portion of the Guaranteed Obligations constituting fees, indemnities, expenses
and other amounts, including attorney fees, payable to the Administrative Agent
in its capacity as such, the applicable Issuing Bank in its capacity as such and
the



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend092.jpg]
- 87 - applicable Swingline Lender in its capacity as such, ratably among the
Administrative Agent, each Issuing Bank and each Swingline Lender in proportion
to the respective amounts described in this clause (a) payable to them; (b) to
payment of that portion of the Guaranteed Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (b)
payable to them; (c) to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest on the Swingline Loans; (d) to payment
of that portion of the Guaranteed Obligations constituting accrued and unpaid
interest on the Loans and Reimbursement Obligations, ratably among the Lenders
and the Issuing Banks in proportion to the respective amounts described in this
clause (d) payable to them; (e) to payment of that portion of the Guaranteed
Obligations constituting unpaid principal of the Swingline Loans; (f) to payment
of that portion of the Guaranteed Obligations constituting unpaid principal of
the Loans, Reimbursement Obligations, other Letter of Credit Liabilities and
payment obligations then owing under Specified Derivatives Contracts, ratably
among the Lenders, the Issuing Banks and the Specified Derivatives Providers in
proportion to the respective amounts described in this clause (f) payable to
them; provided, however, to the extent that any amounts available for
distribution pursuant to this clause are attributable to the issued but undrawn
amount of an outstanding Letter of Credit, such amounts shall be paid to the
Administrative Agent for deposit into the Letter of Credit Collateral Account;
and (g) the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law. Notwithstanding the foregoing, Guaranteed Obligations arising
under Specified Derivatives Contracts shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Specified Derivatives Provider. Each Specified
Derivatives Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article XI. for itself and its Affiliates as if a “Lender” party
hereto. Excluded Swap Obligations with respect to the Guarantor shall not be
paid with amounts received from the Guarantor or the Guarantor’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocations otherwise set forth above in this Section.
Section 10.6. Letter of Credit Collateral Account. (a) As collateral security
for the prompt payment in full when due of all Letter of Credit Liabilities and
the other Obligations, the Borrower hereby pledges and grants to the
Administrative Agent, for the ratable benefit of the Administrative Agent, the
Issuing Banks and the Revolving Lenders as provided herein, a security interest
in all of its right, title and interest in and to the Letter of Credit
Collateral Account and the balances from time to time in the Letter of Credit
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend093.jpg]
- 88 - time in the Letter of Credit Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the applicable
Issuing Bank as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Letter of Credit Collateral Account shall be
subject to withdrawal only as provided in this Section. (b) Amounts on deposit
in the Letter of Credit Collateral Account shall be invested and reinvested by
the Administrative Agent in such Cash Equivalents as the Administrative Agent
shall determine in its sole discretion. All such investments and reinvestments
shall be held in the name of and be under the sole dominion and control of the
Administrative Agent for the ratable benefit of the Administrative Agent, the
Issuing Banks and the Revolving Lenders, provided, that all earnings on such
investments will be credited to and retained in the Letter of Credit Collateral
Account. The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Letter of Credit Collateral Account
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Administrative Agent
accords other funds deposited with the Administrative Agent, it being understood
that the Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any funds
held in the Letter of Credit Collateral Account. (c) If a drawing pursuant to
any Letter of Credit occurs on or prior to the expiration date of such Letter of
Credit, the Borrower and the Revolving Lenders authorize the Administrative
Agent to use the monies deposited in the Letter of Credit Collateral Account to
reimburse the applicable Issuing Bank for the payment made by such Issuing Bank
to the beneficiary with respect to such drawing or the payee with respect to
such presentment. (d) If an Event of Default exists, the Administrative Agent
may (and, if instructed by the Requisite Lenders, shall) in its (or their)
discretion at any time and from time to time elect to liquidate any such
investments and reinvestments and apply the proceeds thereof to the Obligations
in accordance with Section 10.5. Notwithstanding the foregoing, the
Administrative Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result in the amount available in
the Letter of Credit Collateral Account to be less than the Stated Amount of all
Extended Letters of Credit that remain outstanding. (e) So long as no Default or
Event of Default exists, and to the extent amounts on deposit in or credited to
the Letter of Credit Collateral Account exceed the aggregate amount of the
Letter of Credit Liabilities then due and owing, the Administrative Agent shall,
from time to time, at the request of the Borrower, deliver to the Borrower
within 10 Business Days after the Administrative Agent’s receipt of such request
from the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, such amount of the credit balances in the Letter of
Credit Collateral Account as exceeds the aggregate amount of Letter of Credit
Liabilities at such time. Upon the expiration, termination or cancellation of an
Extended Letter of Credit for which the Lenders reimbursed (or funded
participations in) a drawing deemed to have occurred under the fourth sentence
of Section 2.3.(b) for deposit into the Letter of Credit Collateral Account but
in respect of which the Lenders have not otherwise received payment for the
amount so reimbursed or funded, the Administrative Agent shall promptly remit to
the Lenders the amount so reimbursed or funded for such Extended Letter of
Credit that remains in the Letter of Credit Collateral Account, pro rata in
accordance with the respective unpaid reimbursements or funded participations of
the Lenders in respect of such Extended Letter of Credit, against receipt but
without any recourse, warranty or representation whatsoever. When all of the
Obligations shall have been indefeasibly paid in full (other than contingent
indemnification obligations in respect of which no claims have been asserted)
and no Letters of Credit remain outstanding, the Administrative Agent shall
deliver to the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, the balances remaining in the Letter of Credit
Collateral Account.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend094.jpg]
- 89 - (f) The Borrower shall pay to the Administrative Agent from time to time
such fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.
Section 10.7. Rescission of Acceleration by Requisite Lenders. If at any time
after acceleration of the maturity of the Loans and the other Obligations, the
Borrower shall pay all arrears of interest and all payments on account of
principal of the Obligations which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied. Section 10.8. Performance by Administrative
Agent. If the Parent, the Borrower or any other Loan Party shall fail to perform
any covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower, perform or attempt to
perform such covenant, duty or agreement on behalf of the Parent, the Borrower
or such other Loan Party, as applicable, after the expiration of any cure or
grace periods set forth herein. In such event, the Borrower shall, at the
request of the Administrative Agent, promptly pay any amount reasonably expended
by the Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon from the date of such
expenditure until paid at the interest rate applicable to Base Rate Loans or at
the Post-Default Rate if then applicable under Section 2.5.(a). Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document. Section 10.9.
Rights Cumulative. (a) Generally. The rights and remedies of the Administrative
Agent, the Lenders and the Issuing Banks under this Agreement, each of the other
Loan Documents and the Fee Letter and of the Specified Derivatives Providers
under the Specified Derivatives Contract shall be cumulative and not exclusive
of any rights or remedies which any of them may otherwise have under Applicable
Law. In exercising their respective rights and remedies the Administrative
Agent, the Lenders, the Issuing Banks and the Specified Derivatives Providers
may be selective and no failure or delay by any such Lender Party in exercising
any right shall operate as a waiver of it, nor shall any single or partial
exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right. (b) Enforcement by Administrative Agent.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article X. for the benefit of all



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend095.jpg]
- 90 - the Lenders and the Issuing Banks; provided that the foregoing shall not
prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) the
Issuing Banks or the Swingline Lenders from exercising the rights and remedies
that inure to their benefit (solely in their capacity as an Issuing Bank or a
Swingline Lender, as the case may be) hereunder or under the other Loan
Documents, (iii) any Specified Derivatives Provider from exercising the rights
and remedies that inure to its benefit under any Specified Derivatives Contract,
(iv) any Lender from exercising setoff rights in accordance with Section 12.3.
(subject to the terms of Section 3.3.), or (v) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Requisite Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article X. and (y) in addition to the matters set forth in
clauses (ii), (iv) and (v) of the preceding proviso and subject to Section 3.3.,
any Lender may, with the consent of the Requisite Lenders, enforce any rights
and remedies available to it and as authorized by the Requisite Lenders. ARTICLE
XI. THE ADMINISTRATIVE AGENT Section 11.1. Appointment and Authorization. Each
Lender hereby irrevocably appoints and authorizes the Administrative Agent to
take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article VIII. that the Parent or the Borrower is not otherwise required to
deliver directly to the Lenders. The Administrative Agent will furnish to any
Lender, upon the request of such Lender, a copy (or, where appropriate, an
original) of any document, instrument, agreement, certificate or notice
furnished to the Administrative Agent by the Parent, the Borrower, any other
Loan Party or any other Affiliate of the Parent, pursuant to this Agreement or
any other Loan Document not already delivered or otherwise made available to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided,



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend096.jpg]
- 91 - however, that, notwithstanding anything in this Agreement to the
contrary, the Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders. Section 11.2.
Wells Fargo as Lender. Wells Fargo, as a Lender or as a Specified Derivatives
Provider, as the case may be, shall have the same rights and powers under this
Agreement and any other Loan Document and under any Specified Derivatives
Contract, as the case may be, as any other Lender or Specified Derivatives
Provider and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Wells Fargo in each case in its individual capacity. Wells
Fargo and its Affiliates may each accept deposits from, maintain deposits or
credit balances for, invest in, lend money to, act as trustee under indentures
of, serve as financial advisor to, and generally engage in any kind of business
with the Parent, the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Lenders, the Issuing Banks or any Specified Derivatives Providers. Further,
the Administrative Agent and any Affiliate may accept fees and other
consideration from the Parent, the Borrower, any other Loan Party or any other
Subsidiary for services in connection with this Agreement or any Specified
Derivatives Contract, or otherwise without having to account for the same to the
Lenders, the Issuing Banks or any Specified Derivatives Providers. The Issuing
Banks and the Lenders acknowledge that, pursuant to such activities, Wells Fargo
or its Affiliates may receive information regarding the Parent, the Borrower,
other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. Section 11.3. Approvals of
Lenders. All communications from the Administrative Agent to any Lender
requesting such Lender’s determination, consent or approval (a) shall be given
in the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, consent or
approval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved and (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved such requested determination, consent or approval.
The provisions of this Section shall not apply to any amendment, waiver or
consent regarding any of the matters described in Section 12.6.(b) or (c).
Section 11.4. Notice of Events of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default or Event of
Default unless the Administrative Agent has received notice from a Lender or the



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend097.jpg]
- 92 - Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Administrative Agent) becomes aware of any Default or Event of Default,
it shall promptly send to the Administrative Agent such a “notice of default”;
provided, a Lender’s failure to provide such a “notice of default” to the
Administrative Agent shall not result in any liability of such Lender to any
other party to any of the Loan Documents. Further, if the Administrative Agent
receives such a “notice of default,” the Administrative Agent shall give prompt
notice thereof to the Lenders. Section 11.5. Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Parent, the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, any Issuing Bank or any other Person or shall be
responsible to any Lender, any Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Parent, the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Borrower or other Persons or to inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender or any
Issuing Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment. Section 11.6. Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses or disbursements of any kind or nature whatsoever which may
at any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend098.jpg]
- 93 - or omitted by the Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, further, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, further, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its Pro Rata Share of any out-of-
pocket expenses (including the reasonable fees and expenses of the counsel to
the Administrative Agent) incurred by the Administrative Agent in connection
with the preparation, negotiation, execution, administration, or enforcement
(whether through negotiations, legal proceedings, or otherwise) of, or legal
advice with respect to the rights or responsibilities of the parties under, the
Loan Documents, any suit or action brought by the Administrative Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Administrative Agent and/or
the Lenders, and any claim or suit brought against the Administrative Agent
and/or the Lenders arising under any Environmental Laws. Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Administrative Agent notwithstanding any claim or assertion that
the Administrative Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Administrative Agent that the Administrative
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Administrative Agent is not so entitled
to indemnification. The agreements in this Section shall survive the payment of
the Loans and all other Obligations and the termination of this Agreement. If
the Borrower shall reimburse the Administrative Agent for any Indemnifiable
Amount following payment by any Lender to the Administrative Agent in respect of
such Indemnifiable Amount pursuant to this Section, the Administrative Agent
shall share such reimbursement on a ratable basis with each Lender making any
such payment. Section 11.7. Lender Credit Decision, Etc. Each of the Lenders and
each Issuing Bank expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Issuing Bank or such Lender and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to any Issuing Bank or any Lender. Each of the Lenders and
each Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the Parent,
the Borrower, the other Loan Parties, the other Subsidiaries and other
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate.
Each of the Lenders and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, the Borrower or any other Loan Party of
the Loan Documents or any other document referred to or provided for therein or
to inspect the properties or books



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend099.jpg]
- 94 - of, or make any other investigation of, the Parent, the Borrower, any
other Loan Party or any other Subsidiary. Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders and
the Issuing Banks by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender or any Issuing Bank with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Parent, the Borrower, any other Loan
Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its Related Parties. Each of the Lenders and each
Issuing Bank acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or any Issuing Bank. Section 11.8. Successor Administrative Agent. The
Administrative Agent may resign at any time as Administrative Agent under the
Loan Documents by giving written notice thereof to the Lenders and the Borrower.
Upon any such resignation, the Requisite Lenders shall have the right to appoint
a successor Administrative Agent which appointment shall, provided no Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and any of its Affiliates as a
successor Administrative Agent). If no successor Administrative Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within 30 days after the current
Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a Lender, if any Lender
shall be willing to serve, and otherwise shall be an Eligible Assignee; provided
that if the Administrative Agent shall notify the Borrower and the Lenders that
no Lender has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made to each Lender and each Issuing Bank directly, until such time as a
successor Administrative Agent has been appointed as provided for above in this
Section; provided, further that such Lenders and such Issuing Bank so acting
directly shall be and be deemed to be protected by all indemnities and other
provisions herein for the benefit and protection of the Administrative Agent as
if each such Lender or each such Issuing Bank were itself the Administrative
Agent. Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. Any resignation by an Administrative Agent shall also constitute the
resignation as an Issuing Bank and as a Swingline Lender by the Lender then
acting as Administrative Agent (the “Resigning Lender”). Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of an Issuing Bank
and a Swingline Lender hereunder and under the other Loan Documents and (ii) any
successor Issuing Bank shall issue letters of credit in substitution for all
Letters of Credit issued by the Resigning Lender as an Issuing Bank outstanding
at the time of such succession (which letters of credit issued in substitutions
shall be deemed to be Letters of Credit issued hereunder) or make other
arrangements satisfactory to the Resigning Lender to effectively assume the
obligations of the Resigning Lender with respect to such Letters of Credit.
After any Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article XI. shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend100.jpg]
- 95 - Section 11.9. Titled Agents. Each of the Lead Arrangers, the Syndication
Agent and the Documentation Agent (each a “Titled Agent”) in each such
respective capacity, assumes no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders. The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, any Issuing Bank, the Borrower or any other Loan Party and the use of
such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled. Section 11.10.
Specified Derivatives Contracts. No Specified Derivatives Provider that obtains
the benefits of Section 10.5. by virtue of the provisions hereof or of any Loan
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of any Loan Document other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Specified
Derivatives Contracts unless the Administrative Agent has received written
notice of such Specified Derivatives Contracts, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Specified Derivatives Provider. ARTICLE XII. MISCELLANEOUS Section 12.1.
Notices. Unless otherwise provided herein (including without limitation as
provided in Section 8.5.), communications provided for hereunder shall be in
writing and shall be mailed, telecopied, or delivered as follows: If to the
Parent or the Borrower: Equity LifeStyle Properties, Inc. or MHC Operating
Limited Partnership Two North Riverside Place, Suite 800 Chicago, Illinois 60606
Attention: David Eldersveld, General Counsel Telephone: (312) 279-1442 Email:
david_eldersveld@equitylifestyle.com



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend101.jpg]
- 96 - with a copy to: Equity LifeStyle Properties, Inc. or MHC Operating
Limited Partnership Two North Riverside Place, Suite 800 Chicago, Illinois 60606
Attention: Paul Seavey, Executive Vice-President and Chief Financial Officer
Telephone: (312) 279-1488 Email: paul_seavey@equitylifestyle.com with a copy to
(which shall not constitute notice): Kirkland & Ellis LLP 300 N. LaSalle Street
Chicago, IL 60654 Attention: Daniel Perlman and Rachel S. Brown Telephone: (312)
862-5275 Email: rachel.brown@kirkland.com If to the Administrative Agent: Wells
Fargo Bank, National Association 10 South Wacker Drive, 32nd Floor Chicago,
Illinois 60606 Attention: Scott Solis Telephone: (312) 269-4818 Email:
scott.s.solis@wellsfargo.com If to the Administrative Agent under Article II.:
Wells Fargo Bank, National Association 600 South 4th St., 9th Floor Minneapolis,
Minnesota 55415 Attention: David DeAngelis, Syndications Administrator
Telephone: 612-667-4773 Email: david.r.deangelis@wellsfargo.com If to Wells
Fargo Bank, as an Issuing Bank: Wells Fargo Bank, National Association 10 South
Wacker Drive, 32nd Floor Chicago, Illinois 60606 Attention: Scott Solis
Telephone: (312) 269-4818 Email: scott.s.solis@wellsfargo.com



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend102.jpg]
- 97 - If to Bank of America, as an Issuing Bank: Bank of America, N.A. One
Fleet Way PA6-580-02-30 Scranton, PA 18507-1999 Attention: Standby Letter Of
Credit Unit Telephone: 800-370-7519 Email: Scranton_standby_lc@bankofamerica.com
If to any other Lender: To such Lender’s address or telecopy number as set forth
in the applicable Administrative Questionnaire or, as to each party at such
other address as shall be designated by such party in a written notice to the
other parties delivered in compliance with this Section; provided, a Lender or
an Issuing Bank shall only be required to give notice of any such other address
to the Administrative Agent and the Borrower. All such notices and other
communications shall be effective (i) if mailed, upon the first to occur of
receipt or the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of the
Borrower or the Administrative Agent, the Issuing Banks and Lenders at the
addresses specified; (ii) if hand delivered or sent by overnight courier, when
delivered; or (iii) if delivered in accordance with Section 8.5. to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i) and (ii), non-receipt of any communication as of the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Banks or any Lender
under Article II. shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such a copy shall not affect the validity of notice properly given to another
Person. Section 12.2. Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of, and
any amendment, supplement or modification to, any of the Loan Documents
(including due diligence expense and reasonable travel expenses related to
closing), and the consummation of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and all costs and expenses of the Administrative Agent in
connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents, (b) to pay to each
Issuing Bank all reasonable out-of-pocket costs and expenses incurred by such
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (c) to pay or
reimburse the Administrative Agent, each Issuing Bank and the Lenders for all
their out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents and the Fee
Letter, including the reasonable fees and disbursements of their respective
counsel and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend103.jpg]
- 98 - Documents, (d) to pay, and indemnify and hold harmless the Administrative
Agent, each Issuing Bank and the Lenders from, any and all recording and filing
fees, if any, which may be payable or determined to be payable in connection
with the execution and delivery of any of the Loan Documents, or consummation of
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, any Loan Document and (e) to the extent not already covered by
any of the preceding subsections, to pay or reimburse the fees and disbursements
of counsel to the Administrative Agent, any Issuing Bank and any Lender incurred
in connection with the representation of the Administrative Agent, any Issuing
Bank or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 10.1.(e) or 10.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in- possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder. Section 12.3. Setoff. Subject to Section 3.3. and in addition
to any rights now or hereafter granted under Applicable Law and not by way of
limitation of any such rights, the Borrower hereby authorizes the Administrative
Agent, each Issuing Bank, each Lender, each Affiliate of the Administrative
Agent, any Issuing Bank or any Lender, and each Participant, at any time or from
time to time while an Event of Default exists, without notice to the Borrower or
to any other Person, any such notice being hereby expressly waived, but in the
case of an Issuing Bank, a Lender, an Affiliate of an Issuing Bank or a Lender,
or a Participant subject to receipt of the prior written consent of the
Requisite Lenders exercised in their sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but excluding trust, payroll and tax withholding accounts)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Issuing Bank, such Lender, any Affiliate of the Administrative
Agent, such Issuing Bank or such Lender, or such Participant, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2., and to the extent permitted under
Applicable Law such Obligations as shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9. and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers. (a) EACH PARTY
HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE PARENT,
THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend104.jpg]
- 99 - DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, EACH ISSUING
BANK, THE PARENT, AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH
AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH ANY
COLLATERAL OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS. (b) EACH OF THE BORROWER AND THE PARENT IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR THE PARENT OR EITHER OR THEIR RESPECTIVE PROPERTIES IN
THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT
BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION. (c) THE PROVISIONS
OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL
AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL
SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR
UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF
CREDIT AND THE TERMINATION OF THIS AGREEMENT.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend105.jpg]
- 100 - Section 12.5. Successors and Assigns. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that none of the Parent, the Borrower or any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement. (b) Assignments by Lenders. Any Lender may at any time
assign to one or more Eligible Assignees (an “Assignee”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment, if any, and the Loans at the time owing to it); provided that any
such assignment shall be subject to the following conditions: (i) Minimum
Amounts. (A) in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and/or the Loans of a given Class at the time
owing to it, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and (B) subject
to Section 12.5.(b)(iii)(D), in any case not described in the immediately
preceding subsection (A), the aggregate amount of a Commitment (which for this
purpose includes Loans of such Class outstanding thereunder) or, if the
Commitments are not then in effect, the principal outstanding balance of the
Loans of such Class of the assigning Lender subject to each such assignment (in
each case, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $15,000,000; provided, however, that if after giving effect to such
assignment, the amount of the Commitment held by such assigning Lender or the
outstanding principal balance of the Loans of such Class of such assigning
Lender, as applicable, would be less than $15,000,000, then such assigning
Lender shall assign the entire amount of its Commitment and the Loans of such
Class at the time owing to it. (ii) Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Class of Loan or the Commitment assigned, except that this clause (ii) shall
not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Classes of Loans and Commitments on a non-rata basis.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend106.jpg]
- 101 - (iii) Required Consents. No consent shall be required for any assignment
except: (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof; (B) the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (x) a Revolving Commitment if such assignment is to a
Person that is not already a Revolving Lender, an Affiliate of such a Lender or
an Approved Fund with respect to such a Lender or (y) a Term Loan to a Person
who is not a Lender, an Affiliate of a Lender or Approved Fund; (C) the consent
of the applicable Swingline Lender and the applicable Issuing Bank (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of a Revolving Commitment; and (D) except as provided in Section
12.5.(b)(i)(A), the consent of the Administrative Agent and, so long as no Event
of Default shall exist, the Borrower (each such consent not to be unreasonably
withheld or delayed), shall be required for any assignment of a Commitment (or,
if the Commitments are not then in effect or in the case of Term Loans, the
principal outstanding balance of the Loans of such Class), which is less than
$15,000,000 in an aggregate amount (unless such amount represents the entire
amount of the assigning Lender’s Commitment or, if the Commitments are not then
in effect or in the case of Term Loans, the entire amount of all Loans of such
Class at the time owing to it); provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof. (iv) Assignment and Assumption; Notes. The parties to each
assignment shall (A) execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 for each assignment (which fee the Administrative Agent may, in its sole
discretion, elect to waive), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and (B)
deliver the documents required under Section 3.10.(g). If requested by the
transferor Lender or the Assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and such
transferor Lender, as appropriate. (v) No Assignment to Certain Persons. No such
assignment shall be made to (A) the Parent, the Borrower or any of the
Affiliates or Subsidiaries of the Parent or the Borrower or (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B). (vi) No Assignment to Natural Persons. No such
assignment shall be made to a natural person.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend107.jpg]
- 102 - (vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Banks, the Swingline Lenders and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and, in the case of a
Defaulting Lender that is a Revolving Lender, participations in Letters of
Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in Section
12.10. with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d). (c) Register. The Administrative Agent,
acting solely for this purpose as a non-fiduciary agent of the Borrower, shall
maintain at the Principal Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts and stated interest
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive (absent
manifest error), and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. It is the intent of the parties to this
Agreement that the Loans and Commitments be in registered form within the
meanings of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue
Code and any related regulations (and any successor provisions). (d)
Participations. Any Lender may at any time, without the consent of, or notice
to, the Parent, the Borrower, the Administrative Agent, the Issuing Banks or the
Swingline Lenders, sell



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend108.jpg]
- 103 - participations to any Person (other than a natural person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Parent, the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to (i)
increase such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal on the Loans or portions thereof owing to such Lender, (iii) reduce
the rate at which interest is payable thereon or (iv) release the Guarantor from
its Obligations under the Guaranty, in each case, as applicable to that portion
of such Lender’s rights and/or obligations that are subject to the
participation. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10., 4.1., 4.4. (subject to the requirements and
limitations therein, including the requirements under Section 3.10.(g) (it being
understood that the documentation required under Section 3.10.(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 4.6. as if it were an assignee under subsection (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 4.1. or 3.10., with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Regulatory Change
that occurs after the Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 4.6. with respect to any Participant. To the extent
permitted by Applicable Law, each Participant also shall be entitled to the
benefits of Section 12.3. as though it were a Lender; provided that such
Participant agrees to be subject to Section 3.3. as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (e) Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. (f) No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend109.jpg]
- 104 - under any circumstances that would require registration or qualification
of, or filings in respect of, any Loan or Note under the Securities Act or any
other securities laws of the United States of America or of any other
jurisdiction. (g) USA Patriot Act Notice; Compliance. In order for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
prior to any Lender that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender shall provide to the Administrative Agent,
its name, address, tax identification number and/or such other identification
information as shall be necessary for the Administrative Agent to comply with
federal law. Section 12.6. Amendments and Waivers. (a) Generally. Except as
otherwise expressly provided in this Agreement, (i) any consent or approval
required or permitted by this Agreement or any other Loan Document to be given
by the Lenders may be given, (ii) any provision of this Agreement or of any
other Loan Document may be amended, (iii) the performance or observance by the
Parent, the Borrower or any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Any term of this Agreement or of any other Loan Document relating
solely to the rights or obligations of the Lenders of one Class, and not Lenders
of the other Class, may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite Class
Lenders for such Class of Lenders (and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party which is a party thereto). (b)
Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall: (i) increase (or reinstate) a Commitment of
a Lender or subject a Lender to any additional obligations without the written
consent of such Lender; (ii) reduce the principal of, or interest that has
accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations, or postpone any date fixed
for, or forgive, any payment of principal of, or interest on, any Loan or for
the payment of Fees or any other Obligations, in each case, owing to any of the
Lenders, without the written consent of each Lender directly affected thereby;
provided, however, only the written consent of the Requisite Lenders shall be
required for the waiver of interest payable at the Post-Default Rate, retraction
of the imposition of interest at the Post-Default Rate and amendment of the
definition of “Post-Default Rate”; (iii) reduce the amount of any Fees payable
to a Lender without the written consent of such Lender; (iv) modify the
definitions of “Revolving Termination Date” (except in accordance with Section
2.13.) or “Revolving Commitment Percentage”, modify clause (a) of the definition



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend110.jpg]
- 105 - of the term “Termination Date”, or extend the expiration date of any
Letter of Credit beyond the Revolving Termination Date, in each case, without
the written consent of each Revolving Lender; (v) modify the definition of “Term
Loan Termination Date” or modify clause (b) of the definition of the term
“Termination Date”, in each case, without the written consent of each Term Loan
Lender; (vi) while any Term Loans remain outstanding, amend, modify or waive (A)
Section 5.2. or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans, the Swingline Lenders to make Swingline Loans or the Issuing
Banks to issue Letters of Credit when such Lenders or the Issuing Banks, as
applicable, would not otherwise be required to do so, (B) the amount of the
Swingline Commitment or (C) the L/C Commitment Amount, in each case, without the
prior written consent of the Requisite Class Lenders for the Revolving Lenders;
(vii) modify the definition of “Pro Rata Share” or amend or otherwise modify the
provisions of Section 3.2. without the written consent of each Lender; (viii)
amend this Section or amend the definitions of the terms used in this Agreement
or the other Loan Documents insofar as such definitions affect the substance of
this Section without the written consent of each Lender; (ix) modify the
definition of the term “Requisite Lenders” or modify in any other manner the
number or percentage of all of the Lenders required to make any determinations
or waive any rights hereunder or to modify any provision hereof without the
written consent of each Lender; (x) modify the definition of the term “Requisite
Class Lenders” as it relates to a Class of Lenders, or modify in any other
manner the number or percentage of a Class of Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
in each case, solely with respect to such Class of Lenders, without the written
consent of each Lender in such Class; (xi) release the Guarantor from its
obligations under the Guaranty without the written consent of each Lender; or
(xii) amend, or waive the Borrower’s compliance with, Section 2.15. without the
written consent of each Revolving Lender. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased, reinstated or extended without the written consent
of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the written consent of such Defaulting Lender. (c) Amendment of
Administrative Agent’s Duties, Etc. No amendment, waiver or consent unless in
writing and signed by the Administrative Agent, in addition to the Lenders
required hereinabove to take such action, shall affect the rights or duties of
the Administrative Agent under this Agreement or



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend111.jpg]
- 106 - any of the other Loan Documents. Any amendment, waiver or consent
relating to Section 2.4. or the obligations of a Swingline Lender under this
Agreement or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action, require the written consent of such Swingline
Lender. Any amendment, waiver or consent relating to Section 2.3. or the
obligations of the Issuing Banks under this Agreement or any other Loan Document
shall, in addition to the Lenders required hereinabove to take such action,
require the written consent of the applicable Issuing Bank. Any amendment,
waiver or consent with respect to any Loan Document that (i) diminishes the
rights of a Specified Derivatives Provider in a manner or to an extent
dissimilar to that affecting the Lenders or (ii) increases the liabilities or
obligations of a Specified Derivatives Provider shall, in addition to the
Lenders required hereinabove to take such action, require the consent of the
Lender that is (or having an Affiliate that is) such Specified Derivatives
Provider. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein. No course of dealing or delay or omission on the part
of the Administrative Agent or any Lender in exercising any right shall operate
as a waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Parent, the Borrower,
any other Loan Party or any other Person subsequent to the occurrence of such
Event of Default; provided, however, that any Event of Default resulting solely
from the failure of any Loan Parties to give notice of a Default pursuant as
required by Section 8.4.(i) shall be deemed to be waived upon the cure or waiver
of such Default without any further action hereunder. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances. (d) Technical Amendments.
Notwithstanding anything to the contrary in this Section 12.6., if the
Administrative Agent and the Borrower have jointly identified an ambiguity,
omission, mistake or defect in any provision of this Agreement or an
inconsistency between provisions of this Agreement, the Administrative Agent and
the Borrower shall be permitted to amend such provision or provisions to cure
such ambiguity, omission, mistake, defect or inconsistency so long as to do so
would not adversely affect the interests of the Lenders and the Issuing Banks.
Any such amendment shall become effective without any further action or consent
of any of other party to this Agreement and the Administrative Agent shall
promptly forward any such amendment to the Lenders. Section 12.7. Nonliability
of Administrative Agent and Lenders. (a) The relationship between the Borrower,
on the one hand, and the Lenders, the Issuing Banks and the Administrative
Agent, on the other hand, shall be solely that of borrower and lender. None of
the Administrative Agent, any Issuing Bank or any Lender shall have any
fiduciary responsibilities to the Parent, the Borrower or any other Loan Party
and no provision in this Agreement or in any of the other Loan Documents, and no
course of dealing between or among any of the parties hereto, shall be deemed to
create any fiduciary duty owing by the Administrative Agent, any Issuing Bank or
any Lender to any Lender, the Parent, the Borrower, any Subsidiary or any other
Loan Party. None of the Administrative Agent, any Issuing Bank or any Lender
undertakes any responsibility to the Parent or the Borrower to review or inform
the Parent or the Borrower of any matter in connection with any phase of the
business or operations of the Parent or the Borrower. (b) In connection with all
aspects of the Loan Documents, the Borrower and the Parent acknowledge and agree
that: (i) this Agreement and each transaction contemplated hereby is an arm’s-
length commercial transaction between the Borrower, on the one hand, and the
Lenders, the Issuing Banks and the Administrative Agent, on the other hand, and
the Borrower is capable of evaluating and understanding and understand and
accept the terms, risks and conditions of this Agreement and the other



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend112.jpg]
- 107 - Loan Documents, (ii) none of the Lenders, the Issuing Banks or the
Administrative Agent has assumed or will assume an advisory, agency or fiduciary
responsibility in the Borrower’s, the Parent’s or their respective Affiliates’
favor with respect to any of the transaction contemplated by the Loan Documents
and none of the Lenders, the Issuing Banks or the Administrative Agent has any
obligation to the Borrower, the Parent or their respective Affiliates with
respect to the transaction contemplated by the Loan Documents except those
obligations expressly set forth in the Loan Documents, (iii) the Lenders, the
Issuing Banks, the Administrative Agent and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
the Borrower, the Parent and their respective Affiliates and none of the
Lenders, the Issuing Banks or the Administrative Agent shall have any obligation
to disclose any of such interests, and (iv) none of the Lenders, the Issuing
Banks or the Administrative Agent has provided any legal, accounting, regulatory
or tax advice with respect to this Agreement and the other Loan Documents and
the Borrower, the Parent and their respective Affiliates have consulted their
own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate. Section 12.8. Confidentiality. Except as otherwise provided
by Applicable Law, the Administrative Agent, each Issuing Bank and each Lender
shall maintain the confidentiality of all Information (as defined below) in
accordance with its customary procedure for handling confidential information of
this nature and in accordance with safe and sound banking practices but in any
event may make disclosure: (a) to its Affiliates and to its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) subject to an agreement
containing provisions substantially the same as (or at least as restrictive as)
those of this Section, to (i) any actual or proposed Assignee, Participant or
other transferee in connection with a potential transfer of any Commitment or
participation therein as permitted hereunder, or (ii) any actual or prospective,
direct or indirect, counterparty (or its advisors) to any swap or derivative
transaction relating to any Loan Party and its obligations; (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings, or as otherwise
required by Applicable Law (and prior to such disclosure, to the extent
permitted under Applicable Law, the Administrative Agent, the applicable Issuing
Bank or applicable Lender shall provide written notice thereof to the Borrower);
(d) to the Administrative Agent’s, Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any such Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder; (f)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section actually known by the Administrative Agent or
such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any Affiliate of the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Parent, the
Borrower or any of their respective Affiliates; (g) to the extent requested by,
or required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self- regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent, each Issuing
Bank, each Lender, and their respective Affiliates may disclose any such
confidential information, without notice to the Parent, the Borrower or any
other Loan Party, to Governmental Authorities or self-regulatory authorities
(including, without limitations, bank and securities examiners) having or
claiming to have authority to regulate or oversee any aspect of the respective
businesses of the Administrative Agent, any



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend113.jpg]
- 108 - Issuing Bank, any Lender or any of their respective Affiliates in
connection with any regulatory examination of the Administrative Agent, such
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, such Issuing Bank, such Lender or such
Affiliate. As used in this Section, the term “Information” means all information
received from the Parent, the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Parent, the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. The obligations of any Person
required to maintain the confidentiality of Information as provided in this
Section shall survive the termination of this Agreement but shall terminate on
the date one year following the latest Termination Date. Section 12.9.
Indemnification. (a) The Borrower shall and hereby agrees to indemnify, defend
and hold harmless the Administrative Agent, each of the Lenders, each Issuing
Bank and their respective Related Parties (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): actual losses, costs, claims,
penalties, damages, liabilities, deficiencies, judgments or out-of-pocket
expenses of every kind and nature (including, without limitation, amounts paid
in settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Section 3.10. or
4.1. or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans or issuance of Letters of Credit hereunder; (iii)
any actual or proposed use by the Borrower of the proceeds of the Loans or
Letters of Credit; (iv) the Administrative Agent’s, any Issuing Bank’s or any
Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent, the Issuing Banks and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Administrative
Agent, the Issuing Banks and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Parent, the Borrower and the Subsidiaries;
(vii) the fact that the Administrative Agent, the Issuing Banks and the Lenders
are material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Parent, the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Banks or the Lenders may have under
this Agreement or the other Loan Documents; (ix) any civil penalty or fine
assessed by the OFAC against, and all costs and expenses (including
out-of-pocket counsel fees and disbursements) incurred in connection with
defense thereof by, the Administrative Agent, any Issuing Bank or any Lender as
a result of conduct of the Parent, the Borrower, any other Loan Party or any
other Subsidiary that violates a sanction administered or enforced by the OFAC;
or (x) any violation or non- compliance by the Parent, the Borrower, any other
Loan Party or any other Subsidiary of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or (B)
any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Parent or its
Subsidiaries (or its respective properties) (or the Administrative Agent and/or
the



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend114.jpg]
- 109 - Lenders and/or the Issuing Banks as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in this
subsection to the extent arising from the gross negligence, bad faith or willful
misconduct of such Indemnified Party, as determined by a court of competent
jurisdiction in a final, non- appealable judgment. This paragraph (a) of this
Section shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim. (b) The
Borrower’s indemnification obligations under this Section shall apply to all
Indemnity Proceedings arising out of, or related to, the foregoing whether or
not an Indemnified Party is a named party in such Indemnity Proceeding. In this
connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Parent, the Borrower or
any Subsidiary, any shareholder of the Parent or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Parent, the Borrower or any Subsidiary or by any Governmental Authority. (c)
This indemnification shall apply to any Indemnity Proceeding arising during the
pendency of any bankruptcy proceeding filed by or against the Parent, the
Borrower and/or any Subsidiary. (d) An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section and, as provided above, all
Indemnified Costs incurred by such Indemnified Party shall be reimbursed by the
Borrower. No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of the Borrower hereunder to
indemnify and hold harmless each such Indemnified Party; provided, however, that
if (i) the Borrower is required to indemnify an Indemnified Party pursuant
hereto and (ii) the Borrower has provided evidence reasonably satisfactory to
such Indemnified Party that the Borrower has the financial wherewithal to
reimburse such Indemnified Party for any amount paid by such Indemnified Party
with respect to such Indemnity Proceeding, such Indemnified Party shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed). Notwithstanding the foregoing, an Indemnified Party may settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower where (x) no monetary relief is sought against such Indemnified
Party in such Indemnity Proceeding or (y) there is an allegation of a violation
of law by such Indemnified Party. (e) If and to the extent that the obligations
of the Borrower under this Section are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law. (f)
The Borrower’s obligations under this Section shall survive any termination of
this Agreement and the other Loan Documents and the payment in full in cash of
the Obligations, and are in addition to, and not in substitution of, any of the
other obligations set forth in this Agreement or any other Loan Document to
which it is a party. References in this Section 12.9. to “Lender” or “Lenders”
shall be deemed to include such Persons (and their Affiliates) in their capacity
as Specified Derivatives Providers.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend115.jpg]
- 110 - Section 12.10. Termination; Survival. This Agreement shall terminate at
such time as (a) all of the Commitments have been terminated, (b) all Letters of
Credit have terminated or expired or have been canceled (other than Extended
Letters of Credit in respect of which the Borrower has satisfied the
requirements to provide Cash Collateral as required in Section 2.3.(b)), (c)
none of the Lenders is obligated any longer under this Agreement to make any
Loans and each Issuing Bank is no longer obligated to issue Letters of Credit
under this Agreement and (d) all Obligations (other than obligations which
survive as provided in the following sentence) have been paid and satisfied in
full. The indemnities to which the Administrative Agent, the Issuing Banks and
the Lenders are entitled under the provisions of Sections 3.10., 4.1., 4.4.,
11.6., 12.2. and 12.9. and any other provision of this Agreement and the other
Loan Documents, and the provisions of Section 12.4., shall continue in full
force and effect and shall protect the Administrative Agent, the Issuing Banks
and the Lenders (i) notwithstanding any termination of this Agreement, or of the
other Loan Documents, against events arising after such termination as well as
before and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement. Section 12.11.
Severability of Provisions. If any provision of this Agreement or the other Loan
Documents shall be determined by a court of competent jurisdiction to be invalid
or unenforceable, that provision shall be deemed severed from the Loan
Documents, and the validity, legality and enforceability of the remaining
provisions shall remain in full force as though the invalid, illegal, or
unenforceable provision had never been part of the Loan Documents. Section
12.12. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE. Section 12.13. Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Section 12.14. Obligations with Respect to Loan
Parties. The obligations of the Parent and the Borrower to direct or prohibit
the taking of certain actions by the other Loan Parties as specified herein
shall be absolute and not subject to any defense the Parent or the Borrower may
have that the Parent or the Borrower does not control such Loan Parties.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend116.jpg]
- 111 - Section 12.15. Independence of Covenants. All covenants hereunder shall
be given in any jurisdiction independent effect so that if a particular action
or condition is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists. Section 12.16. Limitation
of Liability. None of the Administrative Agent, any Issuing Bank, any Lender or
any of their respective Related Parties shall have any liability with respect
to, and each of the Parent and the Borrower hereby waives, releases, and agrees
not to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Parent or the Borrower in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents or the Fee Letter, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents. Each of the
Parent and the Borrower hereby waives, releases, and agrees not to sue the
Administrative Agent, any Issuing Bank, any Lender or any of their respective
Related Parties for punitive damages in respect of any claim in connection with,
arising out of, or in any way related to, this Agreement, any of the other Loan
Documents, the Fee Letter, or any of the transactions contemplated by this
Agreement or financed hereby. Section 12.17. Entire Agreement. This Agreement,
the Notes, the other Loan Documents and the Fee Letter embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.
Section 12.18. Construction. The Administrative Agent, each Issuing Bank, each
Lender, the Parent and the Borrower acknowledge that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review this Agreement and the other Loan Documents with its legal counsel and
agree that this Agreement and the other Loan Documents shall be construed as if
jointly drafted by the Administrative Agent, each Issuing Bank, each Lender, the
Parent and the Borrower. Section 12.19. Headings. The paragraph and section
headings in this Agreement are provided for convenience of reference only and
shall not affect its construction or interpretation. Section 12.20.
Acknowledgement and Consent to Bail-in of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend117.jpg]
- 112 - (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. Section 12.21. No Novation.
(a) Existing Credit Agreement. Upon satisfaction of the conditions precedent set
forth in Sections 5.1. and 5.2. of this Agreement, this Agreement and the other
Loan Documents shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Credit Agreement,
and the Existing Credit Agreement shall be superseded in all respects, in each
case, on a prospective basis only. (b) NO NOVATION. THE PARTIES HERETO HAVE
ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE THE TERMS OF, AND THE
OBLIGATIONS OWING UNDER, THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT
INTEND THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE,
A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN
CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(AS DEFINED IN THE EXISTING CREDIT AGREEMENT). [Signatures on Following Pages]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend118.jpg]
[Signatures Continued on Next Page] IN WITNESS WHEREOF, the parties hereto have
caused this Second Amended and Restated Credit Agreement to be executed by their
authorized officers all as of the day and year first above written. BORROWER:
MHC OPERATING LIMITED PARTNERSHIP, an Illinois limited partnership By: Equity
LifeStyle Properties, Inc., a Maryland corporation, its general partner By: /s/
Paul Seavey Name: Paul Seavey Title: Executive Vice President, Chief Financial
Officer and Treasurer (Principal Financial and Accounting Officer) PARENT:
EQUITY LIFESTYLE PROPERTIES, INC., a Maryland corporation By: /s/ Paul Seavey
Name: Paul Seavey Title: Executive Vice President, Chief Financial Officer and
Treasurer (Principal Financial and Accounting Officer)



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend119.jpg]
[Signatures Continued on Next Page] [Signature Page to Second Amended and
Restated Credit Agreement with MHC Operating Limited Partnership] WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent, as an Issuing Bank, as a
Swingline Lender and as a Lender By: /s/ Winita Lau Name: Winita Lau Title:
Senior Vice President



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend120.jpg]
[Signatures Continued on Next Page] [Signature Page to Second Amended and
Restated Credit Agreement with MHC Operating Limited Partnership] BANK OF
AMERICA, N.A., as an Issuing Bank, a Swingline Lender, a Syndication Agent and
as a Lender By: /s/ Cheryl Sneor Name: Cheryl Sneor Title: Vice President



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend121.jpg]
[Signatures Continued on Next Page] [Signature Page to Second Amended and
Restated Credit Agreement with MHC Operating Limited Partnership] U.S. BANK
NATIONAL ASSOCIATION, as a Lender By:/s/ Curt M. Steiner Name: Curt M. Steiner
Title: Senior Vice President



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend122.jpg]
[Signature Page to Second Amended and Restated Credit Agreement with MHC
Operating Limited Partnership] SUNTRUST BANK, as a Lender By:/s/ Amy Roush Name:
Amy Roush Title: Vice President [Signatures Continued on Next Page]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend123.jpg]
[Signature Page to Second Amended and Restated Credit Agreement with MHC
Operating Limited Partnership] REGIONS BANK, as a Lender By:/s/ Kyle Upton Name:
Kyle Upton Title: Vice President [Signatures Continued on Next Page]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend124.jpg]
[Signature Page to Second Amended and Restated Credit Agreement with MHC
Operating Limited Partnership] BRANCH BANK AND TRUST COMPANY, as a Lender By:/s/
Kenneth M. Blackwell Name: Kyle Upton Title: Senior Vice President [Signatures
Continued on Next Page]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend125.jpg]
[Signature Page to Second Amended and Restated Credit Agreement with MHC
Operating Limited Partnership] GOLDMAN SACHS BANK USA, as a Lender By:/s/ Annie
Carr Name: Annie Carr Title: Authorized Signatory [Signatures Continued on Next
Page]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend126.jpg]
[Signature Page to Second Amended and Restated Credit Agreement with MHC
Operating Limited Partnership] MORGAN STANLEY BANK, N.A., as a Lender By:/s/
Michael King Name: Michael King Title: Authorized Signatory [Signatures
Continued on Next Page]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend127.jpg]
[Signature Page to Second Amended and Restated Credit Agreement with MHC
Operating Limited Partnership] ASSOCIATED BANK, NATIONAL ASSOCIATION, as a
Lender By:/s/ Gregory A. Conner Name: Gregory A. Conner Title: Senior Vice
President [Signatures Continued on Next Page]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend128.jpg]
SCHEDULE I Revolving Commitments and Term Loans Lender Revolving Commitment Term
Loan Wells Fargo Bank, National Association $80,000,000 $40,000,000 Bank of
America, N.A. $80,000,000 $40,000,000 U.S. Bank National Association $70,000,000
$40,000,000 SunTrust Bank $42,500,000 $22,500,000 Regions Bank $30,000,000
$20,000,000 Branch Banking and Trust Company $21,000,000 $14,000,000 Goldman
Sachs Bank USA $35,000,000 Morgan Stanley Bank, N.A. $23,500,000 $11,500,000
Associated Bank, National Association $18,000,000 $12,000,000 TOTAL $400,000,000
$200,000,000



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend129.jpg]
A-1 EXHIBIT A FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT This Assignment and
Assumption Agreement (the “Assignment and Assumption”) is dated as of the
Effective Date set forth below and is entered into by and between [the][each]1
Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration,
[the][each] Assignor hereby irrevocably sells and assigns to [the Assignee][the
respective Assignees], and [the][each] Assignee hereby irrevocably purchases and
assumes from [the Assignor][the respective Assignors], subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of [the Assignor’s][the respective Assignors’] rights and obligations in
[its capacity as a Lender][their respective capacities as Lenders] under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the Assignor][the
respective Assignors] under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the] [any] Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor. 1 For bracketed language here and elsewhere in this form
relating to the Assignor(s), if the assignment is from a single Assignor, choose
the first bracketed language. If the assignment is from multiple Assignors,
choose the second bracketed language. 2 For bracketed language here and
elsewhere in this form relating to the Assignee(s), if the assignment is to a
single Assignee, choose the first bracketed language. If the assignment is to
multiple Assignees, choose the second bracketed language. 3 Select as
appropriate. 4 Include bracketed language if there are either multiple Assignors
or multiple Assignees.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend130.jpg]
A-2 1. Assignor[s]: [Assignor [is] [is not] a Defaulting Lender] 2. Assignee[s]:
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender] 3.
Borrower(s): MHC Operating Limited Partnership 4. Administrative Agent: Wells
Fargo Bank, National Association, as the administrative agent under the Credit
Agreement 5. Credit Agreement: The $600,000,000.00 Second Amended and Restated
Credit Agreement dated as of October 27, 2017 among MHC Operating Limited
Partnership, Equity LifeStyle Properties, Inc., the Lenders parties thereto,
Wells Fargo Bank, National Association, as Administrative Agent, and the other
parties thereto. 6. Assigned Interest[s]: Assignor[s]5 Assignee[s]6 Facility
Assigned7 Aggregate Amount of Commitment/Loans for all Lenders8 Amount of
Commitment/Loans Assigned8 Percentage Assigned of Commitment/ Loans9 CUSIP
Number $ $ % $ $ % $ $ % [7. Trade Date: ]10 [Page break] 5 List each Assignor,
as appropriate. 6 List each Assignee, as appropriate. 7 Fill in the appropriate
terminology for the types of facilities under the Credit Agreement that are
being assigned under this Assignment (e.g., “Revolving Credit Commitment,” “Term
Loan Commitment,” etc.) 8 Amount to be adjusted by the counterparties to take
into account any payments or prepayments made between the Trade Date and the
Effective Date. 9 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder. 10 To be completed if the
Assignor(s) and the Assignee(s) intend that the minimum assignment amount is to
be determined as of the Trade Date.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend131.jpg]
A-3 Effective Date: , 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.] The
terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]11 [NAME OF ASSIGNOR] By: Name: Title: [NAME OF ASSIGNOR] By: Name:
Title: ASSIGNEE[S]12 [NAME OF ASSIGNEE] By: Name: Title: [NAME OF ASSIGNEE] By:
Name: Title: 11 Add additional signature blocks as needed. 12 Add additional
signature blocks as needed.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend132.jpg]
A-4 [Consented to and]13 Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent By: Name: Title: [Consented to:]14 [NAME OF RELEVANT PARTY]
By: Name: Title: 13 To be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement. 14 To be added only if the
consent of the Borrower and/or other parties (e.g. a Swingline Lender or an
Issuing Bank) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend133.jpg]
A-5 ANNEX 1 [ ]15 STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1.
Representations and Warranties. 1.1 Assignor[s]. [The][Each] Assignor (a)
represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document16,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Parent, the Borrower, any of their respective Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document, or
(iv) the performance or observance by the Parent, the Borrower, any of their
respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document. 1.2. Assignee[s]. [The][Each]
Assignee (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
Eligible Assignee as defined in the Credit Agreement (subject to such consents,
if any, as may be required under such definition), (iii) from and after the
Effective Date specified for this Assignment and Assumption, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 8.1 or 8.2, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will 15
Describe Credit Agreement at option of Administrative Agent. 16 The term “Loan
Document” should be conformed to that used in the Credit Agreement.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend134.jpg]
A-6 perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender. 1.
Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date
specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves. 3. General
Provisions. This Assignment and Assumption shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment and Assumption may be executed in any number of counterparts,
which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by telecopy
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend135.jpg]
B-1 EXHIBIT B FORM OF SECOND AMENDED AND RESTATED GUARANTY THIS GUARANTY dated
as of October 27, 2017 (this “Guaranty”) executed and delivered by Equity
LifeStyle Properties, Inc. (the “Guarantor”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Second Amended and
Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among MHC Operating Limited Partnership (the “Borrower”), the Guarantor,
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), the Administrative Agent and the other parties thereto,
for its benefit and the benefit of the Lenders and the Specified Derivatives
Providers (the Administrative Agent, the Lenders, the Swingline Lenders and the
Specified Derivatives Providers, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”). WHEREAS, pursuant to the Credit
Agreement, the Guarantied Parties have agreed to make available to the Borrower
certain financial accommodations on the terms and conditions set forth in the
Credit Agreement; WHEREAS, the Guarantor previously executed and delivered to
the Administrative Agent that certain Amended, Restated and Consolidated
Guaranty dated as of July 17, 2014 (as amended and in effect immediately prior
to the date hereof, the “Existing Guaranty”); WHEREAS, the Specified Derivatives
Providers may from time to time enter into Specified Derivatives Contracts, as
applicable, with the Borrower and/or its Subsidiaries; WHEREAS, the Borrower and
the Guarantor, though separate legal entities, are mutually dependent on each
other in the conduct of their respective businesses as an integrated operation
and have determined it to be in their mutual best interests to obtain financing
from the Guarantied Parties through their collective efforts; WHEREAS, the
Guarantor acknowledges that it will receive direct and indirect benefits from
the Guarantied Parties making such financial accommodations available to the
Borrower under the Credit Agreement and, accordingly, the Guarantor is willing
to guarantee the Borrower’s obligations to the Guarantied Parties on the terms
and conditions contained herein; and WHEREAS, the amendment and restatement of
the Existing Guaranty effected by the Guarantor’s execution and delivery of this
Guaranty is a condition to the Guarantied Parties’ making, and continuing to
make, such financial accommodations to the Borrower. NOW, THEREFORE, for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Guarantor, the Guarantor agrees that the Existing Guaranty
is amended and restated as follows: Section 1. Guaranty. The Guarantor hereby
absolutely, irrevocably and unconditionally guaranties the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all of the following (collectively referred to as the “Guarantied



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend136.jpg]
B-2 Obligations”), without duplication: (a) all indebtedness and obligations
owing by the Borrower or any other Loan Party to any Lender, any Issuing Bank or
the Administrative Agent under or in connection with the Credit Agreement or any
other Loan Document, including without limitation, the repayment of all
principal of the Revolving Loans, Term Loans and Swingline Loans, and the
Reimbursement Obligations, and the payment of all interest, fees, charges,
attorneys’ fees and other amounts payable to any Lender, any Issuing Bank or the
Administrative Agent thereunder or in connection therewith; (b) all existing or
future payment and other obligations owing by any Loan Party under any Specified
Derivatives Contract (other than any Excluded Swap Obligation); (c) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (d) all reasonable out-of-pocket expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any other Guarantied Party in the enforcement of any
of the foregoing or any obligation of such Guarantor hereunder; and (e) all
other Guaranteed Obligations. Section 2. Guaranty of Payment and Not of
Collection. This Guaranty is a guaranty of payment, and not of collection, and a
debt of the Guarantor for its own account. Accordingly, the Guarantied Parties
shall not be obligated or required before enforcing this Guaranty against the
Guarantor: (a) to pursue any right or remedy the Guarantied Parties may have
against the Borrower, any other Loan Party or any other Person or commence any
suit or other proceeding against the Borrower, any other Loan Party or any other
Person in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Loan Party or any other Person; or (c) to
make demand of the Borrower, any other Loan Party or any other Person or to
enforce or seek to enforce or realize upon any collateral security held by the
Guarantied Parties which may secure any of the Guarantied Obligations. Section
3. Guaranty Absolute. The Guarantor guarantees that the Guarantied Obligations
will be paid strictly in accordance with the terms of the documents evidencing
the same, regardless of any Applicable Law now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Guarantied Parties
with respect thereto. The liability of the Guarantor under this Guaranty shall
be absolute, irrevocable and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not the Guarantor consents thereto or has notice thereof):
(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, any Specified Derivatives
Contract, or any other document, instrument or agreement evidencing or relating
to any Guarantied Obligations (the “Guarantied Documents”), or (iv) any waiver,
renewal, extension, addition, or supplement to, or deletion from, or any other
action or inaction under or in respect of, any Guarantied Document or any
assignment or transfer of any Guarantied Document; (b) any lack of validity or
enforceability of any Guarantied Document or any assignment or transfer of any
Guarantied Document; (c) any furnishing to any of the Guarantied Parties of any
security for any of the Guarantied Obligations, or any sale, exchange, release
or surrender of, or realization on, any collateral securing any of the
Guarantied Obligations;



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend137.jpg]
B-3 (d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party; (e) any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to the Guarantor, the Borrower, any other Loan Party or any other
Person, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding; (f) any act or failure to act
by the Borrower, any other Loan Party or any other Person which may adversely
affect the Guarantor’s subrogation rights, if any, against any other Loan Party
or any other Person to recover payments made under this Guaranty; (g) any
nonperfection or impairment of any security interest or other Lien on any
collateral, if any, securing in any way any of the Guarantied Obligations; (h)
any application of sums paid by the Borrower, or any other Person with respect
to the liabilities of the any Loan Party to the Guarantied Parties, regardless
of what liabilities of the Borrower remain unpaid; (i) any defect, limitation or
insufficiency in the borrowing powers of the Borrower or in the exercise
thereof; (j) any defense, set off, claim or counterclaim (other than payment and
performance in full of the Guarantied Obligations) which may at any time be
available to or be asserted by the Borrower, or any Loan Party or any other
Person against the Administrative Agent or any other Guarantied Party; (k) any
change in corporate existence, structure or ownership of the Borrower or any
other Loan Party; (l) any statement, representation or warranty made or deemed
made by or on behalf of the Borrower, or any other Loan Party under any
Guarantied Document, or any amendment hereto or thereto, proves to have been
incorrect or misleading in any respect; or (m) any other circumstance which
might otherwise constitute a defense available to, or a discharge of, the
Guarantor hereunder (other than payment and performance in full or release or
termination of the obligations of the Guarantor hereunder as provided by the
terms of the Credit Agreement). Section 4. Action with Respect to Guarantied
Obligations. The Guaranteed Parties may, at any time and from time to time,
without the consent of, or notice to, the Guarantor, and without discharging the
Guarantor from its obligations hereunder, take any and all actions described in
Section 3. and may otherwise: (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the time of payment of any of the Guarantied Obligations or
changing the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement any Guarantied Document; (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Guarantied Obligations; (d) release any Loan Party or other
Person liable in any manner for the payment or collection of any of



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend138.jpg]
B-4 Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Loan Party or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Guarantied Parties shall elect. Section 5. Representations
and Warranties. The Guarantor hereby makes to the Administrative Agent and the
other Guarantied Parties all of the representations and warranties made by the
Borrower with respect to or in any way relating to the Guarantor in the Credit
Agreement and the other Guarantied Documents, as if the same were set forth
herein in full. Section 6. Covenants. The Guarantor will comply with all
covenants which the Borrower is to cause the Guarantor to comply with under the
terms of the Credit Agreement or any of the other Guarantied Documents. Section
7. Waiver. The Guarantor, to the fullest extent permitted by Applicable Law,
hereby waives notice of acceptance hereof or any presentment, demand, protest or
notice of any kind, and any other act or thing, or omission or delay to do any
other act or thing, which in any manner or to any extent might vary the risk of
the Guarantor or which otherwise might operate to discharge the Guarantor from
its obligations hereunder. Section 8. Inability to Accelerate Loan. If the
Guarantied Parties or any of them are prevented under Applicable Law or
otherwise from demanding or accelerating payment of any one of the Guarantied
Obligations by reason of any automatic stay or otherwise, the Administrative
Agent and/or the other Guarantied Parties shall be entitled to receive from the
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred. Section 9. Reinstatement of Guarantied
Obligations. If claim is ever made on the Administrative Agent or any other
Guarantied Party for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guarantied Obligations, and the
Administrative Agent or such other Guarantied Party repays all or part of said
amount by reason of (a) any judgment, decree or order of any court or
administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event the Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of any of the
Guarantied Documents, or any other instrument evidencing any liability of the
Borrower, and the Guarantor shall be and remain liable to the Administrative
Agent or such other Guarantied Party for the amounts so repaid or recovered to
the same extent as if such amount had never originally been paid to the
Administrative Agent or such other Guarantied Party. Section 10. Subrogation.
Upon the making by the Guarantor of any payment hereunder for the account of
another Loan Party, the Guarantor shall be subrogated to the rights of the payee
against such Loan Party; provided, however, that the Guarantor shall not enforce
any right or receive any payment by way of subrogation or otherwise take any
action in respect of any other claim or cause of action the Guarantor may have
against such Loan Party arising by reason of any payment or performance by the
Guarantor pursuant to this Guaranty, unless and until all of the Guarantied
Obligations have been paid and performed in full. If any amount shall be paid to
the Guarantor on account of or in respect of such subrogation rights or other
claims or causes of action, the Guarantor shall hold such amount in trust for
the benefit of the Guarantied Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend139.jpg]
B-5 accordance with the terms of the Credit Agreement or to be held by the
Administrative Agent as collateral security for any Guarantied Obligations
existing with respect to Letter of Credit Liabilities. Section 11. Payments Free
and Clear. All sums payable by the Guarantor hereunder, whether of principal,
interest, fees, expenses, premiums or otherwise, shall be paid in full, without
set-off or counterclaim or any deduction or withholding whatsoever (including
any Taxes, subject to Section 3.10. of the Credit Agreement), and if the
Guarantor is required by Applicable Law or by any Governmental Authority to make
any such deduction or withholding, subject to Section 3.10. of the Credit
Agreement, the Guarantor shall pay to the Administrative Agent and the Lenders
such additional amount as will result in the receipt by the Administrative Agent
and the Lenders of the full amount payable hereunder had such deduction or
withholding not occurred or been required. Section 12. Set-off. In addition to
any rights now or hereafter granted under any of the other Guarantied Documents
or Applicable Law and not by way of limitation of any such rights, the Guarantor
hereby authorizes each Guarantied Party, each Affiliate of a Guarantied Party,
and each Participant, at any time while an Event of Default exists, subject to
and pursuant to Section 12.3. of the Credit Agreement, without any prior notice
to such Guarantor or to any other Person, any such notice being hereby expressly
waived, but in the case of a Guarantied Party (other than the Administrative
Agent), an Affiliate of a Guarantied Party (other than the Administrative
Agent), or a Participant, subject to receipt of the prior written consent of the
Requisite Lenders exercised in their sole discretion, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by a
Guarantied Party, an Affiliate of a Guarantied Party or such Participant to or
for the credit or the account of the Guarantor against and on account of any of
the Guarantied Obligations, although such obligations shall be contingent or
unmatured. The Guarantor agrees, to the fullest extent permitted by Applicable
Law, that any Participant may exercise rights of setoff or counterclaim and
other rights with respect to its participation as fully as if such Participant
were a direct creditor of the Guarantor in the amount of such participation, to
the extent permitted under the Credit Agreement. Section 13. Subordination. The
Guarantor hereby expressly covenants and agrees for the benefit of the
Guarantied Parties that all obligations and liabilities of any other Loan Party
to the Guarantor of whatever description, including without limitation, all
intercompany receivables of the Guarantor from any other Loan Party
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
the Guarantor shall not accept any direct or indirect payment (in cash, property
or securities, by setoff or otherwise) from any other Loan Party on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been paid in full. Section 14. Avoidance Provisions. It is the
intent of the Guarantor and the Guarantied Parties that in any Proceeding, the
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of the Guarantor
hereunder (or any other obligations of the Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against the Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of the Guarantor hereunder (or
any other obligations of the Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend140.jpg]
B-6 extent that the obligations of the Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which the Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of the Guarantor hereunder (or any other obligations of the
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of the Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and the Guarantor or
any other Person shall not have any right or claim under this Section as against
the Guarantied Parties that would not otherwise be available to such Person
under the Avoidance Provisions. Section 15. Information. The Guarantor assumes
all responsibility for being and keeping itself informed of the financial
condition of the Borrower and the other Loan Parties, and of all other
circumstances bearing upon the risk of nonpayment of any of the Guarantied
Obligations and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that neither of the Administrative
Agent nor any other Guarantied Party shall have any duty whatsoever to advise
the Guarantor of information regarding such circumstances or risks. Section 16.
Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE. SECTION 17. WAIVER OF JURY
TRIAL. (a) THE GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE GUARANTOR, THE ADMINISTRATIVE AGENT
OR ANY OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE GUARANTOR, THE
ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES BY ACCEPTING THE BENEFITS
HEREOF, HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE
COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY. (b) THE
GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend141.jpg]
B-7 RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER
GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY ANY GUARANTIED PARTY OR THE ENFORCEMENT BY ANY GUARANTIED PARTY
OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.
Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Guarantied Documents, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of amounts and other
matters set forth herein, absent manifest error. The failure of the
Administrative Agent or any other Guarantied Party to maintain such books and
accounts shall not in any way relieve or discharge the Guarantor of any of its
obligations hereunder. Section 19. Waiver of Remedies. No delay or failure on
the part of the Administrative Agent or any other Guarantied Party in the
exercise of any right or remedy it may have against the Guarantor hereunder or
otherwise shall operate as a waiver thereof, and no single or partial exercise
by the Administrative Agent or any other Guarantied Party of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy. Section 20. Termination. Notwithstanding any
provision contained herein to the contrary, except as provided in Section 9,
this Guaranty shall remain in full force and effect with respect to the
Guarantor until payment in full of the Guarantied Obligations and the
termination of the Credit Agreement in accordance with Section 12.10 thereof, in
each case other than contingent indemnification obligations for which no claim
has been made, and the termination or cancellation of the Credit Agreement in
accordance with its terms.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend142.jpg]
B-8 Section 21. Successors and Assigns. Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to the Guarantor shall be
deemed to include the Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding. The Guarantied Parties may, in accordance with
the applicable provisions of the Guarantied Documents, assign, transfer or sell
any Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, the Guarantor
and without releasing, discharging or modifying the Guarantor’s obligations
hereunder. Subject to Section 12.8 of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Administrative Agent and any other
Guarantied Party to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or the
Guarantor. The Guarantor may not assign or transfer its obligations hereunder to
any Person without the prior written consent of all Lenders and any such
assignment or other transfer to which all of the Lenders have not so consented
shall be null and void. Section 22. Amendments. This Guaranty may not be amended
except in writing signed by the Administrative Agent and the Guarantor, subject
to Section 12.6 of the Credit Agreement. Section 23. Payments. All payments to
be made by the Guarantor pursuant to this Guaranty shall be made in Dollars, in
immediately available funds to the Administrative Agent at its Principal Office,
not later than 1:00 p.m. Central time, on the date of demand therefor. Section
24. Notices. All notices, requests and other communications hereunder shall be
in writing (including facsimile transmission or similar writing) and shall be
given (a) to the Guarantor at its address set forth below its signature hereto,
(b) to the Administrative Agent or any other Guarantied Party at its respective
address for notices provided for in the Guarantied Documents, as applicable, or
(c) as to each such party at such other address as such party shall designate in
a written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; or (ii) if hand
delivered or sent by overnight courier, when delivered; provided, however, that
in the case of the immediately preceding clauses (i) and (ii), non-receipt of
any communication as the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Section 25. Severability. In case any
provision of this Guaranty shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby. Section 26.
Headings. Section headings used in this Guaranty are for convenience only and
shall not affect the construction of this Guaranty. Section 27. Limitation of
Liability. None of the Administrative Agent, any other Guarantied Party or any
of their respective Related Parties, shall have any liability with respect to,
and the Guarantor hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Guarantor in connection with, arising out of, or in
any way related to, this Guaranty, any of the other Guarantied Documents, or any
of the transactions contemplated by this Guaranty or any of the other Guarantied
Documents. The Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent, any other Guarantied Party or any of their respective
Related Parties for punitive damages in respect of any claim in connection with,



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend143.jpg]
B-9 arising out of, or in any way related to, this Guaranty, any of the other
Guarantied Documents, or any of the transactions contemplated by hereby or
thereby. Section 28. Electronic Delivery of Certain Information. The Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.
Section 29. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. Section 30.
Definitions. (a) For the purposes of this Guaranty: “Proceeding” means any of
the following: (i) a voluntary or involuntary case concerning the Guarantor
shall be commenced under the Bankruptcy Code; (ii) a custodian (as defined in
such Bankruptcy Code or any other applicable bankruptcy laws) is appointed for,
or takes charge of, all or any substantial part of the property of the
Guarantor; (iii) any other proceeding under any Applicable Law, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up or
composition for adjustment of debts, whether now or hereafter in effect, is
commenced relating to the Guarantor; (iv) the Guarantor is adjudicated insolvent
or bankrupt; (v) any order of relief or other order approving any such case or
proceeding is entered by a court of competent jurisdiction; (vi) the Guarantor
makes a general assignment for the benefit of creditors; (vii) the Guarantor
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; (viii) the Guarantor shall call
a meeting of its creditors with a view to arranging a composition or adjustment
of its debts; (ix) the Guarantor shall by any act or failure to act indicate its
consent to, approval of or acquiescence in any of the foregoing; or (x) any
corporate action shall be taken by the Guarantor for the purpose of effecting
any of the foregoing. “Qualified ECP Guarantor” means, in respect of any Swap
Obligation, each Loan Party (including the Borrower) that has total assets
exceeding $10,000,000 at the time the relevant Guarantee or grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. (b) As used herein, “Guarantor”
shall mean, as the context requires, collectively, (a) each Subsidiary
identified as a “Guarantor” on the signature pages hereto, (b) each Person that
joins this Guaranty as a Guarantor pursuant to the Credit Agreement, (c) with
respect to (i) any Specified Derivatives Obligations between any Loan Party
(other than the Borrower) and any Specified Derivatives



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend144.jpg]
B-10 Provider, the Borrower and (ii) the payment and performance by each other
Loan Party of its obligations under the Guaranty with respect to all Swap
Obligations, the Borrower, and (d) the successors and permitted assigns of the
foregoing. (c) Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement. Section 31. Novation.
PARTIES HERETO HAVE ENTERED INTO THIS GUARANTY TO AMEND AND RESTATE THE TERMS
OF, AND THE OBLIGATIONS OWING UNDER, THE EXISTING GUARANTY. THE PARTIES DO NOT
INTEND THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS
GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE,
A NOVATION OF ANY OF THE OBLIGATIONS OWING BY ANY GUARANTOR UNDER OR IN
CONNECTION WITH THE EXISTING GUARANTY. THE AMENDMENT AND RESTATEMENT OF THE
EXISTING GUARANTY EFFECTED BY THIS GUARANTY SHALL BE EFFECTIVE ON A PROSPECTIVE
BASIS ONLY. [Signatures on Following Page]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend145.jpg]
B-11 IN WITNESS WHEREOF, the Guarantor has duly executed and delivered this
Amended, Restated and Consolidated Guaranty as of the date and year first
written above. GUARANTOR: EQUITY LIFESTYLE PROPERTIES, INC., a Maryland
corporation By: Name: Title: Address for Notices to Guarantor: c/o MHC Operating
Limited Partnership Two North Riverside Place Suite 800 Chicago, Illinois 60606
Attention: David P. Eldersveld, General Counsel Telephone: (312) 279-1442



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend146.jpg]
B-12 BORROWER: MHC OPERATING LIMITED PARTNERSHIP, an Illinois limited
partnership By: Equity LifeStyle Properties, Inc., a Maryland corporation, its
general partner By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend147.jpg]
C-1 EXHIBIT C FORM OF NOTICE OF REVOLVING BORROWING , 20 Wells Fargo Bank,
National Association, as Administrative Agent Attn: Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 27, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among MHC Operating
Limited Partnership (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement. 1. Pursuant to Section 2.1.(b) of the Credit Agreement, the
Borrower hereby requests that the Revolving Lenders make Revolving Loans to the
Borrower in an aggregate principal amount equal to $ . 2. The Borrower requests
that such Revolving Loans be made available to the Borrower on , 20 . 3. The
Borrower hereby requests that such Revolving Loans be of the following Type:
[Check one box only]  Base Rate Loans  LIBOR Loans, with an initial Interest
Period for a duration of: [Check one box only]  one month  three months  six
months 4. The proceeds of such Revolving Loans will be used for . The Borrower
hereby certifies to the Administrative Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Revolving Loans, and
immediately after giving effect thereto, (a) no Default or Event of Default
exists or shall exist, and none of the limits specified in Section 2.15. of the
Credit Agreement shall be violated; and (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party are and shall be true and correct in
all material respects (except in the case of a



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend148.jpg]
C-2 representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Revolving Loans contained in Article V. of the Credit Agreement will
have been satisfied (or waived in accordance with the applicable provisions of
the Loan Documents) at the time such Revolving Loans are made. [Signatures on
Following Page]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend149.jpg]
C-3 IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Borrowing as of the date first written above. MHC OPERATING LIMITED
PARTNERSHIP, an Illinois limited partnership By: Equity LifeStyle Properties,
Inc., a Maryland corporation, its general partner By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend150.jpg]
D-1 EXHIBIT D FORM OF NOTICE OF CONTINUATION , 20 Wells Fargo Bank, National
Association, as Administrative Agent Attn: Ladies and Gentlemen: Reference is
made to that certain Second Amended and Restated Credit Agreement dated as of
October 27, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among MHC Operating Limited
Partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement. Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby
requests a Continuation of LIBOR Loans under the Credit Agreement, and in
connection with such a request, sets forth below the information relating to
such Continuation as required by such Section of the Credit Agreement: 1. The
proposed date of such Continuation is , 20 . 2. The Class of Loans subject to
such Continuation is:  Revolving Loans  Term Loans 3. The aggregate principal
amount of the Loans subject to the requested Continuation is $ and the portion
of such principal amount subject to such Continuation is $ . 4. The current
Interest Period for each of the Loans subject to such Continuation ends on , 20
. 5. The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is: [Check one box only]  one month 
three months  six months



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend151.jpg]
D-2 6. The portion of the principal amount of such Loans subject to a Specified
Derivatives Contract is $ . 7. The Specified Derivatives Contract(s) to which
such Loans is/are subject: The Borrower hereby certifies to the Administrative
Agent and the Lenders that as of the date hereof, as of the proposed date of the
requested Continuation, and after immediately giving effect thereto, no Event of
Default exists or will exist. If notice of the requested Continuation was given
previously by telephone, this notice is to be considered the written
confirmation of such telephone notice required by Section 2.9. of the Credit
Agreement. [Signatures on Following Page]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend152.jpg]
D-3 IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Continuation as of the date first written above. MHC OPERATING LIMITED
PARTNERSHIP, an Illinois limited partnership By: Equity LifeStyle Properties,
Inc., a Maryland corporation, its general partner By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend153.jpg]
E-1 EXHIBIT E FORM OF NOTICE OF CONVERSION , 20 Wells Fargo Bank, National
Association, as Administrative Agent Attn: Ladies and Gentlemen: Reference is
made to that certain Second Amended and Restated Credit Agreement dated as of
October 27, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among MHC Operating Limited
Partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement. Pursuant to Section 2.10. of the Credit Agreement, the Borrower
hereby requests a Conversion of a borrowing of Loans of one Type into Loans of
another Type under the Credit Agreement, and in connection with such a request,
sets forth below the information relating to such Conversion as required by such
Section of the Credit Agreement: 1. The proposed date of such Conversion is , 20
. 2. The Class of Loans to be converted is:  Revolving Loans  Term Loans 3.
The Type of Loans to be Converted pursuant hereto is currently: [Check one box
only]  Base Rate Loan  LIBOR Loan 4. The aggregate principal amount of the
Loans subject to the requested Conversion is $ and the portion of such principal
amount subject to such Conversion is $ .



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend154.jpg]
E-2 5. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type: [Check one box only]  Base Rate Loan  LIBOR Loan, with
an initial Interest Period for a duration of: [Check one box only]  one month 
three months  six months 6. The amount of such Loans to be so Converted into a
LIBOR Loan subject to a Specified Derivatives Contract is $ . 7. The Specified
Derivatives Contract(s) to which such Loans to be so Converted into a LIBOR Loan
is/are subject: The Borrower hereby certifies to the Administrative Agent and
the Lenders that as of the date hereof and, as of the proposed date of the
requested Conversion, and immediately after giving effect thereto, no Default or
Event of Default exists or will exist. If notice of the requested Conversion was
given previously by telephone, this notice is to be considered the written
confirmation of such telephone notice required by Section 2.10. of the Credit
Agreement. [Signatures on Following Page]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend155.jpg]
E-3 IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Conversion as of the date first written above. MHC OPERATING LIMITED
PARTNERSHIP, an Illinois limited partnership By: Equity LifeStyle Properties,
Inc., a Maryland corporation, its general partner By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend156.jpg]
F-1 EXHIBIT F FORM OF NOTICE OF SWINGLINE BORROWING , 20 Wells Fargo Bank,
National Association, as Administrative Agent Attn: [INSERT APPLICABLE SWINGLINE
LENDER] Attn: Ladies and Gentlemen: Reference is made to that certain Second
Amended and Restated Credit Agreement dated as of October 27, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among MHC Operating Limited Partnership (the “Borrower”),
the financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement. 1. Pursuant to
Section 2.4.(b) of the Credit Agreement, the Borrower hereby requests that , as
Swingline Lender, make a Swingline Loan to the Borrower in an amount equal to $
. 2. The Borrower requests that such Swingline Loan be made available to the
Borrower on , 20 . The Borrower hereby certifies to the Administrative Agent,
the Swingline Lender referred to above and the Lenders that as of the date
hereof, as of the date of the making of the requested Swingline Loan, and
immediately after making such Swingline Loan, (a) no Default or Event of Default
exists or shall exist, and none of the limits specified in Section 2.15. would
be violated; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are and shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is and shall be true and correct in
all respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances or
transactions, in either event not prohibited under the Credit Agreement. In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend157.jpg]
F-2 all conditions to the making of the requested Swingline Loan contained in
Article V. of the Credit Agreement will have been satisfied at the time such
Swingline Loan is made. If notice of the requested borrowing of this Swingline
Loan was previously given by telephone, this notice is to be considered the
written confirmation of such telephone notice required by Section 2.4.(b) of the
Credit Agreement. [Signatures on Following Page]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend158.jpg]
F-3 IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Swingline Borrowing as of the date first written above. MHC OPERATING
LIMITED PARTNERSHIP, an Illinois limited partnership By: Equity LifeStyle
Properties, Inc., a Maryland corporation, its general partner By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend159.jpg]
G-1 EXHIBIT G FORM OF SECOND AMENDED AND RESTATED REVOLVING NOTE $ , 20 FOR
VALUE RECEIVED, the undersigned, MHC OPERATING LIMITED PARTNERSHIP, a limited
partnership formed under the laws of the State of Illinois (the “Borrower”)
hereby unconditionally promises to pay to or registered assigns (the “Lender”),
in care of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address as Wells Fargo Bank, National
Association, 600 South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or at
such other address as may be specified in writing by the Administrative Agent to
the Borrower, the principal sum of AND /100 DOLLARS ($ )(or such lesser amount
as shall equal the aggregate unpaid principal amount of Revolving Loans made by
the Lender to the Borrower under the Credit Agreement (defined below)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement. This Note is one of the “Revolving
Notes” referred to in the Second Amended and Restated Credit Agreement dated as
of October 27, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, Equity
LifeStyle Properties, Inc. (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5. thereof, the Administrative
Agent, and the other parties thereto, and is subject to, and entitled to, all
provisions and benefits thereof. Capitalized terms used herein and not defined
herein shall have the respective meanings given to such terms in the Credit
Agreement. The Credit Agreement, among other things, (a) provides for the making
of Loans evidenced by this Note by the Lender to the Borrower from time to time
in an aggregate amount not to exceed at any time the outstanding Dollar amount
first above mentioned, (b) permits the prepayment of the Loans evidenced by this
Note by the Borrower subject to certain terms and conditions and (c) provides
for the acceleration of the maturity of the Loans evidenced by this Note upon
the occurrence of certain specified events. Except as permitted by Section 12.5.
of the Credit Agreement, this Note may not be assigned by the Lender to any
other Person. [This Note is being issued in replacement of that certain Amended
and Restated Revolving Note dated as of July 17, 2014, executed and delivered by
Borrower party thereto and payable to the order of the Lender, as amended and in
effect immediately prior to the date hereof. THIS NOTE IS NOT INTENDED TO BE,
AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH SUCH OTHER REVOLVING NOTE.] THIS NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend160.jpg]
G-2 The Borrower hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising any rights hereunder on
the part of the holder hereof shall operate as a waiver of such rights. Time is
of the essence for this Note. [Signatures on Following Page]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend161.jpg]
G-3 IN WITNESS WHEREOF, the undersigned has executed and delivered this
Revolving Note under seal as of the date written above. MHC OPERATING LIMITED
PARTNERSHIP, an Illinois limited partnership By: Equity LifeStyle Properties,
Inc., a Maryland corporation, its general partner By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend162.jpg]
H-1 EXHIBIT H FORM OF SECOND AMENDED AND RESTATED SWINGLINE NOTE $ , 20 FOR
VALUE RECEIVED, the undersigned, MHC OPERATING LIMITED PARTNERSHIP, a limited
partnership formed under the laws of the State of Illinois (the “Borrower”),
hereby promises to pay to [WELLS FARGO BANK, NATIONAL ASSOCIATION] [BANK OF
AMERICA, N.A.] or its registered assigns (the “Swingline Lender”) in the care of
Wells Fargo Bank, National Association, as Administrative Agent, to its address
at Wells Fargo Bank, National Association, 600 South 4th St., 9th Floor,
Minneapolis, Minnesota 55415, or at such other address as may be specified in
writing by the Swingline Lender to the Borrower, the principal sum of
TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00) (or such lesser amount
as shall equal the aggregate unpaid principal amount of Swingline Loans made by
the Swingline Lender to the Borrower under the Credit Agreement (defined
below)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement. This Note is the
“Swingline Note” referred to in the Second Amended and Restated Credit Agreement
dated as of October 27, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Equity LifeStyle Properties, Inc. (the “Parent”), the financial institutions
party thereto and their assignees under Section 12.5. thereof, the
Administrative Agent, and the other parties thereto, and evidences Swingline
Loans made to the Borrower thereunder. Terms used but not otherwise defined in
this Note have the respective meanings assigned to them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein. [This Note is being issued in
replacement of that certain Amended and Restated Swingline Note dated as of July
17, 2014, executed and delivered by Borrower party thereto and payable to the
order of the Wells Fargo Bank, National Association, as Swingline Lender, as
amended and in effect immediately prior to the date hereof. THIS NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER SWINGLINE NOTE.] THIS
NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED,
IN SUCH STATE. The Borrower hereby waives presentment, demand, protest and
notice of any kind. No failure to exercise, and no delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
such rights. Time is of the essence for this Note. [Signatures on Following
Page]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend163.jpg]
H-2 IN WITNESS WHEREOF, the undersigned has executed and delivered this
Swingline Note under seal as of the date first written above. MHC OPERATING
LIMITED PARTNERSHIP, an Illinois limited partnership By: Equity LifeStyle
Properties, Inc., a Maryland corporation, its general partner By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend164.jpg]
I-1 EXHIBIT I FORM OF DISBURSEMENT INSTRUCTION AGREEMENT Borrower: MHC Operating
Limited Partnership Administrative Agent: Wells Fargo Bank, National Association
Loan: Loan number 6023ZMC made pursuant to that certain “Second Amended and
Restated Credit Agreement” dated as of October 27, 2017 between Borrower, Equity
LifeStyle Properties, Inc., each of the financial institutions initially a
signatory thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
for the Lenders (the “Administrative Agent”) and the other parties thereto, as
amended from time to time (the “Credit Agreement”) Effective Date: October 27,
2017 Check applicable box:  New – This is the first Disbursement Instruction
Agreement submitted in connection with the Loan.  Replace Previous Agreement –
This is a replacement Disbursement Instruction Agreement. All prior instructions
submitted in connection with this Loan are cancelled as of the Effective Date
set forth above. This Agreement must be signed by the Borrower and is used for
the following purposes: (1) to designate an individual or individuals with
authority to request disbursements of Loan proceeds, whether at the time of Loan
closing/origination or thereafter; (2) to designate an individual or individuals
with authority to request disbursements of funds from Restricted Accounts (as
defined in the Terms and Conditions attached to this Agreement), if applicable;
and (3) to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf. Any of the disbursements, wires or
transfers described above are referred to herein as a “Disbursement.” Specific
dollar amounts for Disbursements must be provided to Administrative Agent at the
time of the applicable Disbursement in the form of a signed closing statement,
an email instruction or other written communication, or telephonic request
pursuant to Section 2.4(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement). A new Disbursement Instruction
Agreement must be completed and signed by the Borrower if (i) all or any portion
of a Disbursement is to be transferred to an account or an entity not described
in this Agreement or (ii) Borrower wishes to add or remove any Authorized
Representatives. See the Additional Terms and Conditions attached hereto for
additional information and for definitions of certain capitalized terms used in
this Agreement.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend165.jpg]
I-2 Disbursement of Loan Proceeds at Origination/Closing Closing Disbursement
Authorizers: Administrative Agent is authorized to accept one or more
Disbursement Requests from any of the individuals named below (each, a “Closing
Disbursement Authorizer”) to disburse Loan proceeds on or about the date of the
Loan origination/closing and to initiate Disbursements in connection therewith
(each, a “Closing Disbursement”): Individual’s Name Title 1. 2. 3. Describe
Restrictions, if any, on the authority of the Closing Disbursement Authorizers
(dollar amount limits, wire/deposit destinations, etc.): DESCRIBE APPLICABLE
RESTRICTIONS OR INDICATE “N/A” If there are no restrictions described here, any
Closing Disbursement Authorizer may submit a Disbursement Request for all
available Loan proceeds. DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT
ORIGINATION/CLOSING Permitted Wire Transfers: Disbursement Requests for the
Closing Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party. Each Receiving Party included in any such
Disbursement Request must be listed below. Administrative Agent is authorized to
use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Closing Exhibit.
All wire instructions must be in the format specified on the Closing Exhibit.
Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit) 1. 2. 3. DELETE FOLLOWING SECTION IF NO DEPOSITS INTO
WFB ACCOUNTS AT ORIGINATION/CLOSING Direct Deposit: Disbursement Requests for
the Closing Disbursement(s) to be deposited into an account at Wells Fargo Bank,
N.A. must specify the amount and applicable account. Each account included in
any such Disbursement Request must be listed below. Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number: Further Credit
Information/Instructions:



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend166.jpg]
I-3 Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination
Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”): Individual’s Name
Title 1. 2. 3. Describe Restrictions, if any, on the authority of the Subsequent
Disbursement Authorizers (dollar amount limits, wire/deposit destinations,
etc.): DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A” If there are no
restrictions described here, any Subsequent Disbursement Authorizer may submit a
Disbursement Request for all available Loan proceeds. DELETE FOLLOWING SECTION
IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED Permitted Wire Transfers:
Disbursement Requests for Subsequent Disbursements to be made by wire transfer
must specify the amount and applicable Receiving Party. Each Receiving Party
included in any such Disbursement Request must be listed below. Administrative
Agent is authorized to use the wire instructions that have been provided
directly to Administrative Agent by the Receiving Party or Borrower and attached
as the Subsequent Disbursement Exhibit. All wire instructions must be in the
format specified on the Subsequent Disbursement Exhibit. Names of Receiving
Parties for Subsequent Disbursements (may include as many parties as needed;
wire instructions for each Receiving Party must be attached as the Subsequent
Disbursement Exhibit) 1. 2. 3. DELETE FOLLOWING SECTION IF NO SUBSEQUENT
DEPOSITS INTO WFB ACCOUNTS ANTICIPATED Direct Deposit: Disbursement Requests for
Subsequent Disbursements to be deposited into an account at Wells Fargo Bank,
N.A. must specify the amount and applicable account. Each account included in
any such Disbursement Request must be listed below. Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number: Further Credit
Information/Instructions:



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend167.jpg]
I-4 Borrower acknowledges that all of the information in this Agreement is
correct and agrees to the terms and conditions set forth herein and in the
Additional Terms and Conditions on the following page. MHC OPERATING LIMITED
PARTNERSHIP, an Illinois limited partnership By: Equity LifeStyle Properties,
Inc., a Maryland corporation, its general partner By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend168.jpg]
I-5 Additional Terms and Conditions to the Disbursement Instruction Agreement
Definitions. The following capitalized terms shall have the meanings set forth
below: “Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable. “Receiving Bank” means the financial
institution where a Receiving Party maintains its account. “Receiving Party”
means the ultimate recipient of funds pursuant to a Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted. Capitalized terms used in
these Additional Terms and Conditions to Disbursement Instruction Agreement and
not otherwise defined herein shall have the meanings given to such terms in the
body of the Agreement. Disbursement Requests. Except as expressly provided in
the Credit Agreement, Administrative Agent must receive Disbursement Requests in
writing. Disbursement Requests will only be accepted from the applicable
Authorized Representatives designated in the Disbursement Instruction Agreement.
Disbursement Requests will be processed subject to satisfactory completion of
Administrative Agent’s customer verification procedures. Administrative Agent is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. Funds
disbursed pursuant to a Disbursement Request may be transmitted directly to the
Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Administrative Agent considers to
be reasonable. Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each Disbursement will be made.
Administrative Agent may delay or refuse to accept a Disbursement Request if the
Disbursement would: (i) violate the terms of this Agreement; (ii) require use of
a bank unacceptable to Administrative Agent or Lenders or prohibited by
government authority; (iii) cause Administrative Agent or Lenders to violate any
Federal Reserve or other regulatory risk control program or guideline; or (iv)
otherwise cause Administrative Agent or Lenders to violate any applicable law or
regulation. Limitation of Liability. Administrative Agent, any Issuing Bank, any
Swingline Lender and Lenders shall not be liable to Borrower or any other
parties for: (i) errors, acts or failures to act of others, including other
entities, banks, communications carriers or clearinghouses, through which
Borrower’s requested Disbursements may be made or information received or
transmitted, and no such entity shall be deemed an agent of the Administrative
Agent, any Issuing Bank, any Swingline Lender or any Lender; (ii) any loss,
liability or delay caused by fires, earthquakes, wars, civil disturbances, power
surges or failures, acts of government, labor disputes, failures in
communications networks, legal constraints or other events beyond Administrative
Agent’s, any Issuing Banks’s, any Swingline Lender’s or any Lender’s control; or
(iii) any special, consequential, indirect or punitive damages, whether or not
(A) any claim for these damages is based on tort or contract or (B)
Administrative Agent, any Issuing Bank, any Swingline Lender any Lender or
Borrower knew or should have known the likelihood of these damages in any
situation. Neither Administrative Agent, any Issuing Bank, any Swingline Lender
nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT, ANY
ISSUING BANK, ANY SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES ARISING
DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE
AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT. Reliance
on Information Provided. Administrative Agent is authorized to rely on the
information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower. International
Disbursements. A Disbursement Request expressed in US Dollars will be sent in US
Dollars, even if the Receiving Party or Receiving Bank is located outside the
United States. Administrative Agent will not execute Disbursement Requests
expressed in foreign currency unless permitted by the Credit Agreement. Errors.
Borrower agrees to notify Administrative Agent of any errors in the Disbursement
of any funds or of any unauthorized or improperly authorized Disbursement
Requests within fourteen (14) days after Administrative Agent’s confirmation to
Borrower of such Disbursement. Finality of Disbursement Requests. Disbursement
Requests will be final and will not be subject to stop payment or recall;
provided that Administrative Agent may, at Borrower’s request, make an effort to
effect a stop payment or recall but will incur no liability whatsoever for its
failure or inability to do so.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend169.jpg]
I-6 CLOSING EXHIBIT WIRE INSTRUCTIONS ADMINISTRATIVE AGENT TO ATTACH WIRE
INSTRUCTIONS FROM RECEIVING PARTIES All wire instructions must contain the
following information: Transfer/Deposit Funds to (Receiving Party Account Name)
Receiving Party Deposit Account Number Receiving Bank Name, City and State
Receiving Bank Routing (ABA) Number Further identifying information, if
applicable (title escrow number, borrower name, loan number, etc.)



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend170.jpg]
I-7 SUBSEQUENT DISBURSEMENT EXHIBIT WIRE INSTRUCTIONS ADMINISTRATIVE AGENT TO
ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES All wire instructions must
contain the following information: Transfer/Deposit Funds to (Receiving Party
Account Name) Receiving Party Deposit Account Number Receiving Bank Name, City
and State Receiving Bank Routing (ABA) Number Further identifying information,
if applicable (title escrow number, borrower name, loan number, etc.)



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend171.jpg]
J-1 EXHIBIT J FORM OF OPINION OF COUNSELTO THE BORROWER AND GUARANTORS
[Attached]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend172.jpg]
K-1 EXHIBIT K FORM OF COMPLIANCE CERTIFICATE , 20 Wells Fargo Bank, National
Association 10 South Wacker Drive, 32nd Floor Chicago, Illinois 60606 Attention:
Scott Solis Telecopy: (312) 782-0969 Telephone: (312) 269-4818 Each of the
Lenders Party to the Credit Agreement referred to below Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 27, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among MHC Operating
Limited Partnership (the “Borrower”), Equity LifeStyle Properties, Inc. (the
“Parent”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given to them in the Credit Agreement. Pursuant to
Section 8.3. of the Credit Agreement, the undersigned hereby certifies, in such
person’s corporate and not individual capacity, to the Administrative Agent, any
Issuing Bank and the Lenders that: 1. The undersigned is the [Chief Executive
Officer][Chief Financial Officer][Vice President-Treasurer] of the Parent. 2.
The undersigned has examined the books and records of the Parent and the
Borrower and has conducted such other examinations and investigations as are
reasonably necessary to provide this Compliance Certificate. 3. As of the date
of this Compliance Certificate, to the best of my knowledge, information and
belief after due inquiry, no Default or Event of Default exists and the Parent,
the Borrower and their respective Subsidiaries are in compliance with all
applicable covenants under the Credit Agreement. [if such is not the case,
specify such Default, Event of Default or covenant non- compliance and its
nature, when it occurred and whether it is continuing and the steps being taken
by the Borrower with respect to such event, condition or failure]. 4. Attached
hereto as Schedule 1 are reasonably detailed calculations establishing whether
or not the Parent, the Borrower and their respective Subsidiaries were in
compliance with the covenants contained in Sections 9.1. of the Credit
Agreement.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend173.jpg]
K-2 5. Attached hereto as Schedule 2 is a report setting forth a statement of
Funds From Operations as of the last day of the [fiscal [quarter/year]]. 6.
Attached hereto as Schedule 3 is a report of newly acquired Properties of the
Parent, the Borrower and each of the other Subsidiaries, including their Net
Operating Income of such Property for the trailing four (4) fiscal quarters
ending , the cost of acquisition of such Property and the amount, if any, of
Indebtedness secured by a Lien on such Property 7. As of the date hereof the
aggregate outstanding principal amount of all outstanding Revolving Loans,
together with the aggregate principal amount of all outstanding Swingline Loans
are less than or equal to the aggregate amount of Revolving Commitments at such
time. 8. The representations and warranties of the Borrower and the other Loan
Parties contained in the Credit Agreement and the other Loan Documents to which
any is a party, are true and correct in all material respects on and as of the
date hereof (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is and shall be true
and correct in all respects), except to the extent that representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty was true and correct
in all respects) on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Credit Agreement or the other
Loan Documents. IN WITNESS WHEREOF, the undersigned has executed this Compliance
Certificate on and as of the date first written above. [INSERT NAME], as [Chief
Financial Officer][Chief Executive Officer][Vice President-Treasurer] of Equity
LifeStyle Properties, Inc.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend174.jpg]
L-1 EXHIBIT L FORM OF SECOND AMENDED AND RESTATED TERM NOTE $ , 20 FOR VALUE
RECEIVED, the undersigned, MHC OPERATING LIMITED PARTNERSHIP, a limited
partnership formed under the laws of the State of Illinois (the “Borrower”)
hereby unconditionally promises to pay to or registered assigns (the “Lender”),
in care of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address at Wells Fargo Bank, National
Association, 600 South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or at
such other address as may be specified in writing by the Administrative Agent to
the Borrower, the principal sum of AND /100 DOLLARS ($ )(or such lesser amount
as shall equal the aggregate unpaid principal amount of the Term Loan made by
the Lender to the Borrower under the Credit Agreement (defined below)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement. This Note is one of the “Term Notes”
referred to in the Second Amended and Restated Credit Agreement dated as of
October 27, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, Equity
LifeStyle Properties, Inc. (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5. thereof, the Administrative
Agent, and the other parties thereto, and is subject to, and entitled to, all
provisions and benefits thereof. Capitalized terms used herein and not defined
herein shall have the respective meanings given to such terms in the Credit
Agreement. The Credit Agreement, among other things, (a) permits the prepayment
of the Loans evidenced by this Note by the Borrower subject to certain terms and
conditions and (b) provides for the acceleration of the maturity of the Loans
evidenced by this Term Note upon the occurrence of certain specified events.
Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person. [This Note is being issued in
replacement of that certain Amended and Restated Term Loan Note dated as of July
17, 2014, executed and delivered by Borrower party thereto and payable to the
order of the Lender, as amended and in effect immediately prior to the date
hereof. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER
TERM NOTE.] THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE. The Borrower hereby waives presentment, demand,
protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend175.jpg]
L-2 Time is of the essence for this Note. [Signatures on Following Page]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend176.jpg]
L-3 IN WITNESS WHEREOF, the undersigned has executed and delivered this Term
Note under seal as of the date written above. MHC OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership By: Equity LifeStyle Properties, Inc., a
Maryland corporation, its general partner By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend177.jpg]
M-1 EXHIBIT M FORM OF NOTICE OF TERM BORROWING , 20 Wells Fargo Bank, National
Association, as Administrative Agent Attn: Ladies and Gentlemen: Reference is
made to that certain Second Amended and Restated Credit Agreement dated as of
October 27, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among MHC Operating Limited
Partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement. 1. Pursuant to Section 2.16 of the Credit Agreement, the Borrower
hereby requests that the Term Loan Lenders make Additional Term Loans to the
Borrower in an aggregate amount equal to $ . 2. The Borrower requests that such
Additional Term Loans be made available to the Borrower on , 20 . 3. The
proceeds of such Additional Term Loans will be used for . 4. The Borrower hereby
requests that such Additional Term Loans be of the following Type: [Check one
box only]  Base Rate Loans  LIBOR Loans, with an initial Interest Period for a
duration of: [Check one box only]  one month  three months  six months The
Borrower hereby certifies to the Administrative Agent and the Lenders that as of
the date hereof and, as of the date of the making of the requested Additional
Term Loans, and immediately after giving effect thereto, (a) no Default or Event
of Default exists or shall exist; and (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party are and shall be true and correct in
all material respects (except in the



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend178.jpg]
M-2 case of a representation or warranty qualified by materiality, in which case
such representation or warranty is and shall be true and correct in all
respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Additional Term Loans contained in Article V. of the Credit Agreement
will have been satisfied (or waived in accordance with the applicable provisions
of the Loan Documents) at the time such Additional Term Loans are made.
[Signatures on Following Page]



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend179.jpg]
M-3 IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Borrowing as of the date first written above. MHC OPERATING LIMITED
PARTNERSHIP, an Illinois limited partnership By: Equity LifeStyle Properties,
Inc., a Maryland corporation, its general partner By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend180.jpg]
N-1-1 EXHIBIT N-1 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
hereby made to the Second Amended and Restated Credit Agreement dated as of
October 27, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among MHC Operating Limited Partnership
(the “Borrower”), Equity LifeStyle Properties, Inc. (the “Parent”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto. Pursuant to the provisions of Section 3.10. of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the Loan(s) (as well as any Note(s) evidencing
such Loan(s)) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: , 20



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend181.jpg]
N-2-1 EXHIBIT N-2 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of October 27, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among MHC Operating Limited
Partnership (the “Borrower”), Equity LifeStyle Properties, Inc. (the “Parent”),
each of the financial institutions initially a signatory thereto together with
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto. Pursuant to the provisions of Section 3.10. of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished its
participating Lender with a certificate of its non-U.S. Person status on IRS
Form W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF PARTICIPANT] By: Name: Title: Date: , 20



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend182.jpg]
N-3-1 EXHIBIT N-3 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of October 27, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among MHC Operating Limited
Partnership (the “Borrower”), Equity LifeStyle Properties, Inc. (the “Parent”),
each of the financial institutions initially a signatory thereto together with
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto. Pursuant to the provisions of Section 3.10. of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such participation, (iii) with respect to such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code. The undersigned has furnished its
participating Lender with IRS Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT] By:
Name: Title: Date: , 20



--------------------------------------------------------------------------------



 
[exhibit101elssecondamend183.jpg]
N-4-1 EXHIBIT N-4 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders
That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Second Amended and Restated Credit Agreement dated as of October 27,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among MHC Operating Limited Partnership (the
“Borrower”), Equity LifeStyle Properties, Inc. (the “Parent”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto. Pursuant to the provisions of Section 3.10. of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code. The undersigned has furnished the Administrative Agent and the
Borrower with IRS Form W- 8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: , 20



--------------------------------------------------------------------------------



 